 

EXHIBIT 10.2

 

 

 

ASSET SALE AGREEMENT

BY AND AMONG

NORTEL NETWORKS CORPORATION

NORTEL NETWORKS LIMITED

NORTEL NETWORKS INC.

AND

THE OTHER ENTITIES IDENTIFIED HEREIN AS SELLERS

AND

TELEFONAKTIEBOLAGET L M ERICSSON (PUBL)

DATED AS OF SEPTEMBER 24, 2010

 

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page   ARTICLE I.    INTERPRETATION      3   

SECTION 1.1

   Definitions      3   

SECTION 1.2

   Interpretation      30    ARTICLE II.    PURCHASE AND SALE OF ASSETS      30
  

SECTION 2.1

   Purchase and Sale      31   

SECTION 2.2

   Purchase Price      43   

SECTION 2.3

   Closing      51   

SECTION 2.4

   Designated Purchaser(s)      53    ARTICLE III.    REPRESENTATIONS AND
WARRANTIES OF THE PURCHASER      54   

SECTION 3.1

   Organization and Corporate Power      54   

SECTION 3.2

   Authorization; Binding Effect; No Breach      55   

SECTION 3.3

   Adequate Assurance of Future Performance      55   

SECTION 3.4

   Financing      56   

SECTION 3.5

   The Purchaser’s Acknowledgments; Exclusivity of Representations and
Warranties      56   

SECTION 3.6

   Brokers      58    ARTICLE IV.    REPRESENTATIONS AND WARRANTIES OF THE
SELLERS      58   

SECTION 4.1

   Organization and Corporate Power      58   

SECTION 4.2

   Authorization; Binding Effect; No Breach      59   

SECTION 4.3

   Title to Tangible Assets; Sufficiency of Assets      59   

SECTION 4.4

   Material Contracts      60   

SECTION 4.5

   Intellectual Property      62   

SECTION 4.6

   Litigation      66   

SECTION 4.7

   Financial Statements      66   

SECTION 4.8

   Compliance with Laws; Consents      67   

SECTION 4.9

   Real Property      67   

SECTION 4.10

   Environmental Matters      68   

SECTION 4.11

   Labor and Employee Benefits Matters      68   

SECTION 4.12

   Brokers      71   

SECTION 4.13

   Taxes      71   

SECTION 4.14

   Representations and Warranties by the Other Sellers      72    ARTICLE V.   
COVENANTS AND OTHER AGREEMENTS      73   

SECTION 5.1

   U.S. Bankruptcy Actions      73   

SECTION 5.2

   Canadian Bankruptcy Actions      74   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 5.3

   Consultation; Notification      74   

SECTION 5.4

   Pre-Closing Cooperation      75   

SECTION 5.5

   Antitrust and Other Regulatory Approvals      77   

SECTION 5.6

   Pre-Closing Access to Information      79   

SECTION 5.7

   Public Announcements      82   

SECTION 5.8

   Further Actions      82   

SECTION 5.9

   Conduct of Acquired Business      82   

SECTION 5.10

   Transaction Expenses      85   

SECTION 5.11

   Confidentiality      85   

SECTION 5.12

   Certain Payments or Instruments Received from Third Parties      87   

SECTION 5.13

   Non-Assignable Contracts and Other Assets      87   

SECTION 5.14

   Bundled Contracts      90   

SECTION 5.15

   Post-Closing Assistance for Litigation      92   

SECTION 5.16

   Tangible Asset Removal      93   

SECTION 5.17

   Termination of Overhead and Shared Services      94   

SECTION 5.18

   Insurance Matters      95   

SECTION 5.19

   Sellers Deposits, Guarantees and Other Credit Support of the Business      96
  

SECTION 5.20

   Receivables      96   

SECTION 5.21

   Use of the Sellers’ Trademarks      96   

SECTION 5.22

   Maintenance of Books and Records      97   

SECTION 5.23

   Certain Ancillary Agreements      98   

SECTION 5.24

   Subleases      99   

SECTION 5.25

   Finalization of Transition Services Agreement      100   

SECTION 5.26

   Intentionally Omitted      100   

SECTION 5.27

   Competing Transactions      100   

SECTION 5.28

   Exclusion of Sellers and EMEA Sellers      100    ARTICLE VI.    TAX MATTERS
     100   

SECTION 6.1

   Transfer Taxes      100   

SECTION 6.2

   Withholding Taxes      102   

SECTION 6.3

   Tax Characterization of Payments Under This Agreement      103   

SECTION 6.4

   Apportionment of Taxes      103   

SECTION 6.5

   Records      104   

SECTION 6.6

   Tax Disclosure      106   

SECTION 6.7

   Tax Returns      106   

SECTION 6.8

   Canadian Tax Election      108   

SECTION 6.9

   Other Tax Matters      108   

SECTION 6.10

   Cooperation      110    ARTICLE VII.    EMPLOYMENT MATTERS      110   

SECTION 7.1

   Employment Obligations with Respect to Employees      110   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 7.2

   Employment Obligations with Respect to Union Employees      114   

SECTION 7.3

   Excluded Employee Liabilities      115   

SECTION 7.4

   Other Employee Covenants      116   

SECTION 7.5

   Sole Benefit of the Sellers and the Purchaser or Designated Purchaser     
118    ARTICLE VIII.    CONDITIONS TO THE CLOSING      118   

SECTION 8.1

   Conditions to Each Party’s Obligation      118   

SECTION 8.2

   Conditions to the Sellers’ Obligation      119   

SECTION 8.3

   Conditions to the Purchaser’s Obligation      120    ARTICLE IX.   
TERMINATION      120   

SECTION 9.1

   Termination      121   

SECTION 9.2

   Effects of Termination      122    ARTICLE X.    MISCELLANEOUS      122   

SECTION 10.1

   No Survival of Representations and Warranties or Covenants      123   

SECTION 10.2

   Remedies      123   

SECTION 10.3

   No Third-Party Beneficiaries      123   

SECTION 10.4

   Consent to Amendments; Waivers      123   

SECTION 10.5

   Successors and Assigns      123   

SECTION 10.6

   Governing Law; Submission to Jurisdiction; Waiver of Jury Trial      124   

SECTION 10.7

   Notices      125   

SECTION 10.8

   Exhibits; Sellers Disclosure Schedule      128   

SECTION 10.9

   Counterparts      128   

SECTION 10.10

   No Presumption      128   

SECTION 10.11

   Severability      128   

SECTION 10.12

   Headings      129   

SECTION 10.13

   Entire Agreement      129   

SECTION 10.14

   Availability of Equitable Relief; Specific Performance      129   

SECTION 10.15

   Bulk Sales Laws      130   

SECTION 10.16

   Main Sellers as Representatives of Other Sellers      130   

SECTION 10.17

   Obligations of the Sellers      130   

SECTION 10.18

   Execution by Other Sellers      131   

 

iii



--------------------------------------------------------------------------------

 

EXHIBITS

Exhibit A – Other Sellers

Exhibit B – EMEA Sellers

Exhibit C – Canadian Debtors; U.S. Debtors; Non-Debtor Sellers

Exhibit D – EMEA Asset Sale Agreement

Exhibit E – Contract Manufacturing Inventory Agreements Term Sheet

Exhibit F – Escrow Agreement

Exhibit G – Intellectual Property License Agreement

Exhibit H – Intentionally Omitted

Exhibit I – Intentionally Omitted

Exhibit J – Mandatory Regulatory Approvals - Relevant Antitrust Jurisdictions /
Authorities

Exhibit K – Form of Sublease

Exhibit L – Transitional Trademark License Agreement

Exhibit M – Transition Services Agreement

Exhibit 2.1.7(d) – Cure Costs and Related Agreements

Exhibit 5.1.1(b) – Form of U.S. Sale Order

Exhibit 5.2.1 – Form of Canadian Approval and Vesting Order

Exhibit 5.4(a) – Form of Letter to Suppliers

Exhibit 5.7 – Certain Communications

Exhibit 5.16 – Form of Real Estate License

Exhibit 5.25 – Transition Services

 

iv



--------------------------------------------------------------------------------

 

ASSET SALE AGREEMENT

This Asset Sale Agreement is dated as of September 24, 2010, among Nortel
Networks Corporation, a corporation organized under the laws of Canada (“NNC”),
Nortel Networks Limited, a corporation organized under the laws of Canada
(“NNL”), Nortel Networks Inc., a corporation organized under the laws of
Delaware (“NNI” and, together with NNC and NNL, the “Main Sellers”), the
affiliates of the Main Sellers listed in Exhibit A hereto (the “Other Sellers”
and, together with the Main Sellers, the “Sellers”) and Telefonaktiebolaget L M
Ericsson (publ), a corporation organized under the laws of Sweden (the
“Purchaser”).

W I T N E S S E T H:

WHEREAS, the Sellers and the affiliates of the Main Sellers listed in Exhibit B
hereto (the “EMEA Sellers”) beneficially own and operate the Business (as
defined below);

WHEREAS, on January 14, 2009 (the “Petition Date”), NNC, NNL and the Other
Sellers listed in part 1 of Exhibit C hereto (together, the “Canadian Debtors”)
filed with the Canadian Court (as defined below) an application for protection
under the Companies’ Creditors Arrangement Act (the “CCAA”) (the proceedings
commenced by such application, the “CCAA Cases”) and were granted certain
initial creditor protection pursuant to an order issued by the Canadian Court on
the same date, which also appointed Ernst & Young Inc. as “Monitor” in
connection with the CCAA Cases and has been extended by further order of the
Canadian Court from time to time, most recently on April 14, 2010, as the same
may be amended and restated from time to time by the Canadian Court;

WHEREAS, NNI and the Other Sellers listed in part 2 of Exhibit C hereto are
debtors-in-possession under the U.S. Bankruptcy Code (as defined below) which
commenced cases under Chapter 11 of the U.S. Bankruptcy Code on the Petition
Date by filing voluntary petitions for relief in the U.S. Bankruptcy Court for
the District of Delaware (the “Chapter 11 Cases”);

WHEREAS, the EMEA Sellers other than Nortel Networks (Northern Ireland) Limited
on the Petition Date filed applications with the English Court (as defined
below), pursuant to the Insolvency Act of 1986, as amended (the “Insolvency
Act”) and the European Union’s Council Regulation (EC) No 1346/2000 on
Insolvency Proceedings (the proceedings commenced by such applications, the
“EMEA Cases”) and the English Court issued orders appointing Alan Bloom, Stephen
Harris, Christopher Hill and Alan Hudson of Ernst & Young LLP as joint
administrators of each of the EMEA Sellers (other than Nortel Networks (Ireland)
Limited, for which David Hughes of Ernst & Young Chartered Accountants and Alan
Bloom serve as joint administrators) (the “Joint Administrators”) under the
Insolvency Act, which orders were extended for a 24-month period by further
order of the English Court on January 10, 2010;

WHEREAS, the entities listed under the heading “Israeli Companies” in part 4 of
Exhibit C hereto (the “Israeli Companies”) on January 18, 2009 filed
applications with the Tel-Aviv-Jaffa District Court (the “Israeli Court”),
pursuant to the Israeli Companies Law, 1999, and the regulations relating
thereto (collectively, the “Israeli Companies Law”) for a stay of



--------------------------------------------------------------------------------

proceedings, and the Israeli Court appointed Yaron Har-Zvi and Avi D. Pelossof
(the “Joint Israeli Administrators”) on January 19, 2009, as joint
administrators of the Israeli Companies under the Israeli Companies Law;

WHEREAS, on May 28, 2009, the Commercial Court of Versailles, France ordered the
commencement of secondary proceedings and the appointment of an administrator
and a liquidator in respect of Nortel Networks S.A.;

WHEREAS, on July 14, 2009, Nortel Networks (CALA) Inc. (collectively with the
Other Sellers listed in part 2 of Exhibit C hereto, the “U.S. Debtors”)
commenced a case under Chapter 11 of the U.S. Bankruptcy Code by filing a
voluntary petition for relief in the U.S. Bankruptcy Court of the District of
Delaware;

WHEREAS, the Other Sellers listed in part 3 of Exhibit C hereto (the “Non-Debtor
Sellers”) and Nortel Networks (Northern Ireland) Limited are not subject to any
Bankruptcy Proceedings (as defined below) as of the date hereof;

WHEREAS, the Sellers have agreed to transfer to the Purchaser and/or the
Designated Purchasers (as defined below), and the Purchaser has agreed to
purchase and assume, and cause the Designated Purchasers to purchase and assume,
including, to the extent applicable, pursuant to sections 363 and 365 of the
U.S. Bankruptcy Code and pursuant to the Canadian Approval and Vesting Order,
the Assets and the Assumed Liabilities (each as defined below) from the Sellers,
upon the terms and conditions set forth hereinafter;

WHEREAS, simultaneously with the execution of this Agreement, the EMEA Sellers,
the Joint Administrators and the Purchaser are entering into a separate
agreement in the form set forth in Exhibit D hereto (the “EMEA Asset Sale
Agreement”) providing for the sale to the Purchaser (and/or the EMEA Designated
Purchasers (as defined therein)) of the assets of the Business held by the EMEA
Sellers;

WHEREAS, the Parties (as defined below) acknowledge and agree that the purchase
by the Purchaser (and the Designated Purchasers and the EMEA Designated
Purchasers, if any) of the Assets and the EMEA Assets (as defined below), the
license of Intellectual Property under the Intellectual Property License
Agreement and the Trademark License Agreement (each as defined below), and the
assumption by the Purchaser, the Designated Purchasers and the EMEA Designated
Purchasers, as the case may be, of the Assumed Liabilities and the EMEA Assumed
Liabilities (as defined below) are being made at arm’s length and in good faith
and without intent to hinder, delay or defraud creditors of the Sellers, their
Affiliates or the EMEA Sellers and each Seller acknowledges that the
consideration to be paid is fair value and reasonably equivalent value for the
acquisitions by the Purchaser, the Designated Purchasers and the EMEA Designated
Purchasers of the Assets and the EMEA Assets, the license of Intellectual
Property under the Intellectual Property License Agreement and the Trademark
License Agreement (each as defined below) and the assumption by the Purchaser,
the Designated Purchasers and the EMEA Designated Purchasers of the Assumed
Liabilities and the EMEA Assumed Liabilities, as set forth hereunder and in the
EMEA Asset Sale Agreement; and

 

2



--------------------------------------------------------------------------------

 

WHEREAS, in addition, on or before the Closing, the Purchaser, certain Sellers
(or Affiliates of the Sellers) and certain EMEA Sellers will enter into the
following ancillary agreements (together, the “Ancillary Agreements”): (i) the
Intellectual Property License Agreement, (ii) the Transition Services Agreement,
and (iii) the Trademark License Agreement (each as defined below) and will use
their reasonable best efforts to negotiate in good faith (v) the Local Sale
Agreements, (vi) the Sublease (subject to Section 2.1.6(b)(iv)), (vii) the
Contract Manufacturing Inventory Agreements, and (viii) the Subcontract
Agreement (each as defined below). On or before the Closing, the Purchaser will
also use its commercially reasonable efforts to negotiate in good faith and
enter into the NN Turkey Distribution and Services Agreement (each as defined
below).

NOW, THEREFORE, in consideration of the respective covenants, representations
and warranties made herein, and of the mutual benefits to be derived hereby (the
sufficiency of which is acknowledged), the Parties agree as follows:

ARTICLE I.

INTERPRETATION

SECTION 1.1 Definitions. Capitalized Terms Used But Not Otherwise Defined Herein
Shall Have The Meanings Set Forth Below:

“Accounting Arbitrator” means the auditing firm of international reputation that
is (i) jointly selected by the Primary Parties and NNUK, or (ii) in case they
cannot agree on any such firm, such other auditing firm of international
reputation (or, if the Primary Parties and NNUK agree on other criteria, such
Person as satisfies such other criteria) that is selected by the American
Arbitration Association at the request of the first of the Primary Parties and
NNUK to move.

“Acquired Actions” means any avoidance or recovery actions as used under
Section 542, 543, 544, 545, 546, 547, 548 or 550 of the Bankruptcy Code or the
equivalent provisions or recovery under other applicable Laws that the Sellers
have against any counterparty to an Assumed and Assigned Contract arising out of
or relating to the Assigned Contracts that are actually assigned to the
Purchaser or a Designated Purchaser hereunder.

“Acquired Business” means the Business of the Sellers to the extent to be
acquired or assumed hereunder.

“Action” means any litigation, action, hearing, investigation, complaint, suit
(whether civil, criminal, administrative or otherwise at law or in equity),
charge, binding arbitration, Tax audit or other legal, administrative or
judicial proceeding, including Intellectual Property litigation (including
infringement, indemnification, and declaratory judgment actions).

“Adjusted Net Working Capital Transferred” means, as of any given date, an
amount equal to the Inventory Value plus the CIP Unbilled Accounts Receivable
plus Prepaid Expenses minus the Warranty Provision minus Transferred Employee
Liabilities.

 

3



--------------------------------------------------------------------------------

 

“Affiliate” means, as to any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, or is under common
Control with, or is Controlled by, such Person; provided, however, that (i) no
EMEA Seller or Subsidiary of an EMEA Seller shall be deemed an Affiliate of any
Seller, and (ii) no joint venture listed in Section 1.1(a) of the Sellers
Disclosure Schedule shall be deemed an Affiliate of any Seller.

“Aggregate Escrow Amount” means the aggregate of the Succession Tax Escrow
Amount, the EMEA Tax Escrow Amount, and the Post-Closing Purchase Price Escrow
Amount.

“Agreement” means this Asset Sale Agreement, the Sellers Disclosure Schedule and
all Exhibits and Schedules attached hereto and thereto and all amendments hereto
and thereto made in accordance with Section 10.4.

“Ancillary Agreements” has the meaning set forth in the recitals to this
Agreement.

“Antitrust Laws” means the HSR Act, the EC Merger Regulation, and any
competition, merger control and antitrust Law of the European Union, any
applicable European Union member states and EFTA states, and any other
applicable supranational, national, federal, state, provincial or local Law
designed or intended to prohibit, restrict or regulate actions having the
purpose or effect of monopolizing or restraining trade or lessening competition
of any other country or jurisdiction, to the extent applicable to the
transactions contemplated by this Agreement.

“Assets” has the meaning set forth in Section 2.1.1.

“Assigned Contracts” means all Seller Contracts except (i) the Excluded 365
Contracts, (ii) the Excluded Non-365 Contracts, (iii) the Non-Assigned
Contracts, (iv) the Qualcomm Cross License, and (v) Addendum No. 9 to the OEM
iPlanet Software Products (Binary) Exhibit to the Global Account Agreement
Master Terms between Sun Microsystems, Inc. and NNI, Binary License and
Redistribution Agreement for Java 2 Standard Edition dated October 5, 2006.

“Assumed and Assigned Contracts” has the meaning set forth in Section 2.1.5(c).

“Assumed Liabilities” has the meaning set forth in Section 2.1.3.

“Auction” has the meaning attributed to such term in the U.S. Bidding Procedures
Order.

“Available Real Estate Leases” has the meaning set forth in Section 2.1.6(b)(i).

“Bankruptcy Consents” has the meaning set forth in Section 4.1(a).

“Bankruptcy Court” means the U.S. Bankruptcy Court, the Canadian Court, the
English Court or any other court before which Bankruptcy Proceedings are held.

 

4



--------------------------------------------------------------------------------

 

“Bankruptcy Laws” means the U.S. Bankruptcy Code, the CCAA, the Insolvency Act
and the other applicable bankruptcy, insolvency, administration or similar Laws
of any jurisdiction where Bankruptcy Proceedings are held.

“Bankruptcy Proceedings” means the Chapter 11 Cases, the CCAA Cases, the EMEA
Cases and, in each case, any proceedings occurring or authorized thereunder, as
well as any other voluntary or involuntary bankruptcy, insolvency,
administration or similar judicial or other proceedings concerning any of the
Sellers or the EMEA Sellers that are held from time to time.

“Base Purchase Price” has the meaning set forth in Section 2.2.1.

“Bid” means any bid, proposal, offer or quotation which, if accepted, would
result in the award of a Contract.

“Bidding Procedures” means the procedures approved pursuant to the U.S. Bidding
Procedures Order.

“Bundled Contract” has the meaning set forth in Section 5.14(a).

“Business” means, collectively, the following business segments of the Sellers
and EMEA Sellers as described below:

(i) the Multi-Service Switch (formerly known as “Passport”, including the
element management platform portion thereof, Shasta and DPN (and related element
management products) business segments of the Sellers and the EMEA Sellers
including Employees, customer and supplier relationships and the goodwill
associated therewith, through which such entities, individually, jointly or in
collaboration with or pursuant to contracts with their respective Affiliates or
Third Parties, and using any variety of technologies, research, design, develop,
process, manufacture (through contract manufacturers), assemble, test, support,
market and sell globally to end users and resellers the Products; and

(ii) the global services business segment of the Sellers and the EMEA Sellers,
which provides, individually or with their respective Affiliates or Third
Parties, the following services with respect to the Products (collectively, the
“Services”):

(a) implementation and enhancement services, including network planning,
consultation, network management, engineering, hardware and software design,
installation, integration, convergence, optimization and security services;

(b) support services, including the support of multi-vendor
voice-data-video-converged networks, including providing software, technical
support, hardware and software maintenance, corrective content management,
equipment spares logistics, and on-site engineers;

(c) managed and outsourced services, ranging from support of individual
solutions to entire multi-vendor networks;

 

5



--------------------------------------------------------------------------------

 

(d) hosted services, including single and multi-tenant hosted services, hosted
multimedia services and applications performance engineering;

(e) application services, including application development, integration and
communications-enabled application solutions; and

(f) communications integration services provided in connection with third party
equipment,

(g) software loadbuild and software distribution services,

but, in each case, only to the extent that the services relate to, are ancillary
to, implement, support and manage, the Products and Third Party equipment
supplied in connection with the Products or equipment supplied by Third Parties
if, as of the Closing Date, the Sellers and the EMEA Sellers generally provide
such services with respect to such Products and equipment,

but excluding, in each of clauses (i) and (ii) above: (A) the LGN Joint Venture
or NN Turkey, (B) any Excluded Asset or EMEA Excluded Asset, and (C) Overhead
and Shared Services.

“Business Day” means a day on which the banks are opened for business
(Saturdays, Sundays, statutory and civic holidays excluded) in (i) New York, New
York, United States, (ii) Toronto, Ontario, Canada, (iii) London, England,
United Kingdom, and (iv) Stockholm, Sweden.

“Business Information” means, whether in paper, digital or other tangible form,
(i) if used exclusively in connection with the Business, all books, records,
files, ledgers, sales literature or similar documents in the possession or under
control of the Sellers and that, in each case, is used exclusively in connection
with the Business, including information on past, present and prospective
customers and suppliers, policies and procedures, Owned Equipment manuals and
materials and procurement documentation exclusively used in the Business or in
respect of any Asset or Assumed Liability, documents containing information
relating to the research and development of the Products or the Services
(whether relating to activities by the Sellers and the EMEA Sellers associated
with the Products and Services as of the Closing or any time prior thereto),
documents containing technical information, operating and production records,
quality control records, blueprints, research and development notebooks and
files, customer credit data, manuals, documents containing engineering and
scientific data, sales and promotional literature, drawings, technical plans,
business plans, budgets and price lists, and (ii) copies of the materials listed
on Section 1.1(b) of the Sellers Disclosure Schedule; provided, that “Business
Information” shall not include the Employee Records.

“Business Registered IP” has the meaning set forth in Section 4.5(b).

“Calculation Principles” means the Nortel Accounting Principles, to the extent
applicable to the determination of the Adjusted Net Working Capital Transferred,
and the other accounting principles, methodologies and policies for the
determination of the Adjusted Net Working Capital Transferred set forth in
Section 1.1(c) of the Sellers Disclosure Schedule.

 

6



--------------------------------------------------------------------------------

 

“Canadian Approval and Vesting Order” has the meaning set forth in
Section 5.2.1.

“Canadian Approval and Vesting Order Motion” means the motion to be filed by the
Main Sellers with the Canadian Court seeking the Canadian Approval and Vesting
Order.

“Canadian Court” means the Ontario Superior Court of Justice (Commercial List).

“Canadian Debtors” has the meaning set forth in the recitals to this Agreement.

“Canadian Sale Hearing” has the meaning set forth in Section 5.1.1(a).

“Cash Collateral” means the cash collateralizing performance bonds or other
credit support posted or procured by a Seller set forth on Section 1.1(d) of the
Sellers Disclosure Schedule.

“CCAA” has the meaning set forth in the recitals to this Agreement.

“CCAA Cases” has the meaning set forth in the recitals to this Agreement.

“Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

“CIP Unbilled Accounts Receivable” means, as of any given date, all amounts
classified by the Sellers and the EMEA Sellers in Contracts in progress accounts
and other uninvoiced accounts receivable relating to the Business with respect
to Contracts in progress, as recognized by the Business pursuant to the
Calculation Principles.

“Claim” has the meaning set forth in section 101(5) of the U.S. Bankruptcy Code.

“Clean Team Confidentiality Agreement” means the clean team confidentiality
agreement by and between NNL and its Subsidiaries and the Purchaser and its
Subsidiaries, dated as of April 16, 2010, as amended from time to time.

“Clean Team Members” has the meaning attributed to that term in the Clean Team
Confidentiality Agreement.

“Closing” has the meaning set forth in Section 2.3.1.

“Closing Adjusted Net Working Capital Transferred” has the meaning set forth in
Section 2.2.3.1(a).

“Closing EMEA Downward Adjustment” has the meaning set forth in
Section 2.2.3.1(a).

“Closing Date” has the meaning set forth in Section 2.3.1.

“Closing Pre-Close Employment Payments” has the meaning set forth in
Section 2.2.3.1(a).

 

7



--------------------------------------------------------------------------------

 

“Closing Statement” has the meaning set forth in Section 2.2.3.1(a).

“Closing Total Prepaid Revenue Transferred” has the meaning set forth in
Section 2.2.3.1(a).

“COBRA” means the continuation coverage required by Section 4980B of the Code.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collective Labor Agreement” means any written agreement, or addendum appendix
or side letter thereto, that a Person has entered into with any union or
collective bargaining agent with respect to terms and conditions of employment
of such Person’s employees.

“Committee” means the Official Committee of Unsecured Creditors appointed in the
Chapter 11 Cases.

“Competing Transaction” has the meaning set forth in Section 5.27.

“Computer Hardware” means any computer hardware, equipment and peripherals of
any kind and of any platform, including desktop and laptop personal computers,
handheld computerized devices, servers, mid-range and mainframe computers,
process control and distributed control systems, and all network and other
communications and telecommunications equipment.

“Confidential Information” has the meaning set forth in Section 5.11(b).

“Confidentiality Agreement” means the confidentiality agreement by and among the
Purchaser and NNI, among other parties, dated February 18, 2010.

“Confirmed Designated Purchaser” has the meaning set forth in Section 2.4(a).

“Consent” means any approval, authorization, consent, order, license,
permission, permit, qualification, exemption or waiver by any Government Entity
or other Third Party.

“Contract” means any written binding contract, agreement, instrument, lease,
ground lease or commitment.

“Contractual Liabilities” means all Liabilities of the Sellers that arise in the
Ordinary Course under Customer Contracts or under the MSS Portion of any Bundled
Contracts, including marketing, allowance funds, technical training,
demonstration equipment, events, trade shows, advertising, other direct
marketing activities and rebate programs, any obligations to buy back from
resellers the Products sold by the Business to its resellers under the Seller
Contracts or under the MSS Portion of any Bundled Contracts.

“Contract Manufacturing Inventory Agreements” means the agreements among the
Purchaser and/or any Designated Purchasers, the relevant Sellers, and the
contract

 

8



--------------------------------------------------------------------------------

manufacturers of the Business listed in Section 1.1(e) of the Sellers Disclosure
Schedule that the relevant Parties will use their commercially reasonable
efforts to execute on or before the Closing in the form that shall be negotiated
in good faith pursuant to Section 5.23 and the term sheet attached hereto as
Exhibit E.

“Contract Rejection Date” has the meaning set forth in Section 5.13(a).

“Control”, including, with its correlative meanings, “Controlled by” and “under
common Control with”, means, in connection with a given Person, the possession,
directly or indirectly, of the power to either (i) elect more than fifty percent
(50%) of the directors of such Person or (ii) direct or cause the direction of
the management and policies of such Person, whether through the ownership of
securities, contract or otherwise.

“Covered Assets and Persons” has the meaning set forth in Section 5.18(a).

“Cross-Border Protocol” means that certain Cross-Border Insolvency Protocol
approved by the U.S. Bankruptcy Court’s Order Pursuant to 11 U.S.C. §§ 105(a)
Approving Cross-Border Court-to-Court Protocol, dated January 15, 2009, and the
Canadian Court in an order, dated January 14, 2009, as the same may be amended
from time to time.

“Cure Cost” means (i) any amounts required by section 365(b)(1) of the U.S.
Bankruptcy Code to cure any defaults by the relevant U.S. Debtor under a 365
Contract and to pay any actual pecuniary losses that have resulted from such
defaults under such 365 Contract, (ii) with respect to any Non-365 Seller
Contract (other than Contracts of a Canadian Debtor that are assignable to the
Purchaser without the consent of the counterparty), any amounts necessary to
cure any monetary defaults and to pay any actual pecuniary losses under such
Seller Contract in respect of the period prior to the Petition Date, and
(iii) any amounts required to cure any monetary defaults under a Subleased Real
Estate Lease and to pay any actual pecuniary losses under such Subleased Real
Estate Lease in respect of the period prior to the Petition Date.

“Customer Contract” means any Seller Contract pursuant to which a Seller
provides Products and/or Services to an end-user or a reseller, distributor,
system integrator or service provider (including the Seller Contracts for
Products or Services to be utilized by such reseller or distributor itself).

“Deferred Transfer Assumed Liability” has the meaning set forth in
Section 5.13(d).

“Deferred Transfer Purchased Asset” has the meaning set forth in
Section 5.13(c).

“Designated Courts” has the meaning set forth in Section 10.6(b).

“Designated Other Non-365 Contracts” has the meaning set forth in
Section 2.1.6(a)(ii).

“Designated Other 365 Contracts” has the meaning set forth in Section 2.1.5(b).

 

9



--------------------------------------------------------------------------------

 

“Designated Purchaser” has the meaning set forth in Section 2.4.

“Disagreement Notice” has the meaning set forth in Section 2.2.3.1(b).

“Distribution Agent” means the Person that will act as distribution agent for
the Sellers and the EMEA Sellers hereunder, to be notified by the Main Sellers
to the Purchaser by and not later than five (5) Business Days before the
Closing.

“EC Merger Regulation” means Council Regulation (EC) No 139/2004 of January 20,
2004 on the control of concentrations between undertakings, as amended.

“Effective Hire Date” means the day on which the employment of an Employee
commences or continues with the Purchaser or its Affiliates as provided in this
Agreement.

“EMEA Asset Sale Agreement” has the meaning set forth in the recitals to this
Agreement.

“EMEA Assets” has the meaning attributed to that term in the EMEA Asset Sale
Agreement.

“EMEA Assumed Liabilities” has the meaning attributed to that term in the EMEA
Asset Sale Agreement.

“EMEA Cases” has the meaning set forth in the recitals to this Agreement.

“EMEA Designated Purchaser” has the meaning attributed to that term in the EMEA
Asset Sale Agreement.

“EMEA Downward Adjustment” has the meaning attributed to such term in Schedule 8
of the EMEA Asset Sale Agreement.

“EMEA Owned Inventory” has the meaning attributed to that term in the EMEA Asset
Sale Agreement.

“EMEA Sellers” has the meaning set forth in the recitals to this Agreement.

“EMEA Tax Escrow Amount” has the meaning attributed to that term in the EMEA
Asset Sale Agreement.

“EMEA Transferred Intellectual Property” has the meaning attributed to that term
in the EMEA Asset Sale Agreement.

“Employee” means any employee as of the date hereof, of the Sellers who (i) for
the twelve months prior to the date hereof (or such shorter time as such
employee was employed by the Sellers) performed services which were all or
substantially all related to the Acquired Business or (ii) was hired into,
transferred into, or assigned to the Acquired Business prior to the Closing in
the Ordinary Course and whose services are all or substantially all related to
the

 

10



--------------------------------------------------------------------------------

Acquired Business, or (iii) whose services are necessary to the operation of the
Acquired Business, as listed in Section 4.11(b) of the Sellers Disclosure
Schedule.

“Employee Information” has the meaning set forth in Section 4.11(b).

“Employee Records” means SAP electronic data files with respect to Transferred
Employees.

“Employee Transfer Date” means, with respect to each jurisdiction where
Employees will become Transferred Employees in accordance with this Agreement,
12:01 a.m. local time in such jurisdiction on the day immediately following the
Closing Date.

“Employment Contract” means any Seller Employee Plan or other plan, program,
agreement or arrangement pursuant to which any Person provides employment or
consulting services to the Acquired Business.

“English Court” means the High Court of Justice of England and Wales.

“Environmental Liabilities and Claims” means any Liability (including, without
limitation, remedial actions, punitive damages, consequential damages, treble
damages, legal and expert fees, fines, penalties, sanctions, natural resource
damages, or costs of feasibility studies, remedial investigation, and remedial
actions to the extent required by Environmental Law), Action or other claim to
the extent relating to (i) violations of Environmental Law prior to the Closing,
(ii) any Releases or threatened Releases at, onto, from, beneath or migrating to
or otherwise relating to (A) any assets or properties currently or formerly
owned or operated by the Business or any predecessor in interest prior to the
Closing, or (B) any facilities that received Hazardous Materials generated by
the Business prior to the Closing, or (iii) natural resources damages related to
conditions occurring prior to the Closing.

“Environmental Law” means any applicable Law relating to or regulating: (i) the
management, Release or remediation of Hazardous Materials; (ii) the exposure of
persons to Hazardous Materials; (iii) occupational health and safety; or
(iv) pollution or protection of the environment or natural resources, including
the United States Resource Conservation and Recovery Act, the Comprehensive
Environmental Response Compensation and Liability Act, the Clean Air Act, the
Federal Water Pollution Control Act, the Safe Drinking Water Act, the
Occupational Safety and Health Act and the Toxic Substances Control Act, all as
amended, and any requirements of a Government Entity promulgated pursuant to
these applicable laws or any analogous foreign, state, provincial or local laws.

“Environmental Permit” means any Consent required under any Environmental Law
for the Acquired Business as currently conducted.

“Equipment” means tangible personal property, excluding any Inventory,
Intellectual Property and, to the extent required by Law, any items of tangible
property personally assigned to the Transferring Employees, but including all
equipment, apparatus, appliances, test equipment, test labs, trial equipment,
tooling, business supplies, hardware (including Computer Hardware) and other
articles of tangible personal property.

 

11



--------------------------------------------------------------------------------

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any corporation which is a member of a controlled group
or any trade or business (whether or not incorporated) which is under common
control with the Sellers or any Subsidiary within the meaning of Sections 414(b)
and 414(c) of the Code.

“Escrow Account” means the following four (4) escrow accounts to be set up by
the Escrow Agent pursuant to the Escrow Agreement: (i) an escrow account for the
Succession Tax Amount (the “Succession Tax Escrow Account”), (ii) an escrow
account for the EMEA Tax Escrow Amount, (iii) an escrow account holding the
Post-Closing Purchase Price Escrow Amount (the “Post-Closing Purchase Price
Escrow Account”), and (iv) an escrow account holding the Good Faith Deposit.

“Escrow Agent” means Wells Fargo Bank, National Association.

“Escrow Agreement” means the escrow agreement among NNI, NNL, NNUK, the
Purchaser and the Escrow Agent to be entered into in the form of Exhibit F
hereto in accordance with Section 2.2.5(a).

“Estimated EMEA Downward Adjustment” has the meaning set forth in
Section 2.2.2(a).

“Estimated Closing Adjusted Net Working Capital Transferred” has the meaning set
forth in Section 2.2.2(a).

“Estimated Closing Statement” has the meaning set forth in Section 2.2.2(a).

“Estimated Pre-Close Employment Payments” has the meaning set forth in
Section 2.2.2(a).

“Estimated Purchase Price” has the meaning set forth in Section 2.2.2(b).

“Estimated Total Prepaid Revenue Transferred” has the meaning set forth in
Section 2.2.2(a).

“European Union Entity” means a Government Entity of the European Union. For the
avoidance of doubt, “European Union Entity” means a supranational Government
Entity and not a Government Entity of any member State of the European Union.

“Excluded Assets” has the meaning set forth in Section 2.1.2.

“Excluded Employee Liabilities” has the meaning set forth in Section 7.3.

“Excluded Liabilities” has the meaning set forth in Section 2.1.4.

“Excluded Non-365 Contract” has the meaning set forth in Section 2.1.6(a)(iii).

 

12



--------------------------------------------------------------------------------

 

“Excluded Products and Services” means all products and services provided by
businesses or business segments of any Seller or EMEA Seller other than the
Products and Services.

“Excluded Taxes” has the meaning set forth in Section 6.9(a).

“Excluded 365 Contract” has the meaning set forth in Section 2.1.5(e).

“Executory Contract” means an “executory contract” for the purposes of the U.S.
Bankruptcy Code.

“Final Contract Designation Date” means (a) for an Other 365 Contract, the later
of (i) the twentieth (20th) day prior to the Closing Date and (ii) five
(5) Business Days after such Other 365 Contract is listed on Section 2.1.5(b) of
the Sellers Disclosure Schedule and a true, accurate and complete list thereof
is delivered to the Purchaser, (b) for an Other Non-365 Contract, the later of
(i) the third (3rd) Business Day prior to the Closing Date and (ii) five
(5) Business Days after such Other Non-365 Contract is listed on
Section 2.1.6(a)(ii) of the Sellers Disclosure Schedule and (c) for an Available
Real Estate Lease, the later of (i) the date that is twenty (20) days after the
date hereof and (ii) five (5) Business Days after such Available Real Estate
Lease is listed on Section 2.1.6(b)(ii) of the Sellers Disclosure Schedule;
provided, that, in each case, if any U.S. Debtor confirms to the Purchaser a
plan under Chapter 11 of the U.S. Bankruptcy Code pursuant to an order of the
U.S. Bankruptcy Court prior to either of such dates, the “Final Contract
Designation Date” for either an Other 365 Contract or an Other Non-365 Contract
shall be the effective date of such plan.

“Final Order” means an order of any Bankruptcy Court, any court of competent
jurisdiction or other Government Entity (i) as to which no appeal, notice of
appeal, motion for leave to appeal, motion to amend or make additional findings
of fact, motion to alter or amend judgment, motion for rehearing or motion for
new trial has been timely filed or, if any of the foregoing has been timely
filed, it has been disposed of in a manner that upholds and affirms the subject
order in all material respects without the possibility for further appeal or
rehearing thereon; (ii) as to which the time for instituting or filing an
appeal, motion for leave to appeal, motion for rehearing or motion for new trial
shall have expired; and (iii) as to which no stay is in effect; provided,
however, that, with respect to an order issued by the U.S. Bankruptcy Court, the
filing or pendency of a motion under Federal Rule of Bankruptcy Procedure 9024
or Federal Rule of Civil Procedure 60 shall not cause an order not to be deemed
a “Final Order” unless such motion shall be filed within fourteen (14) days of
the entry of the order at issue.

“Financial Statements” has the meaning set forth in Section 4.7.

“French Escrow Amount” has the meaning attributed to the term in the EMEA Asset
Sale Agreement.

“GAAP” means the United States generally accepted accounting principles,
consistently applied.

“Good Faith Deposit” has the meaning set forth in Section 2.2.4(a).

 

13



--------------------------------------------------------------------------------

 

“Government Entity” means any U.S., Canadian, UK, supranational, foreign,
domestic, federal, territorial, provincial, state, municipal or local
governmental authority, quasi-governmental authority, instrumentality, minister,
governor in council, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing, including the European Commission.

“GST/HST” means goods and services tax or harmonized sales tax payable under
Part IX of the Excise Tax Act (Canada).

“Hazardous Materials” means any chemical, material, waste or substance defined
by or regulated under any Environmental Law as a hazardous waste, hazardous
material, hazardous substance, extremely hazardous waste, restricted hazardous
waste, pollutant, contaminant, toxic substance or toxic waste, including
petroleum, petroleum products, asbestos, lead or polychlorinated biphenyls.

“Headcount Forecast” has the meaning set forth in the Transition Services
Agreement.

“HSR Act” means the United States Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.

“Inactive Employees” means Employees (other than Employees whose employment
transfers to the Purchaser or a Designated Purchaser by operation of Law) who
(i) have accepted the Purchaser’s or a Designated Purchaser’s Offer as provided
in Section 7.1, and (ii) are on a Seller-approved leave of absence for military
service, short- or long-term disability, medical leave, pregnancy or parental
leave, Family and Medical Leave Act, jury duty or any other leave of absence
provided under applicable Law as of the Employee Transfer Date and, in each
case, are expected to return and actually work in the time permitted for such
leave under applicable Law and, for any other leave, is expected to return to
work and actually returns to work within six (6) months from the Closing Date.

“Inbound License Agreements” has the meaning set forth in Section 4.5(g)(i).

“Indebtedness” of any Person means at any date, without duplication, all
obligations of such Person (i) for indebtedness for borrowed money (including
any unpaid principal, premium and accrued and unpaid interest, penalties or
fees), (ii) for indebtedness evidenced by promissory notes, bonds, debentures,
notes or similar instruments, (iii) in respect of leases that are capitalized in
accordance with GAAP under which such Person is the lessee, (iv) in respect of
letters of credit issued for the account of such Person (to the extent drawn),
(v) any “earn-out” obligations or other obligation for the deferred purchase
price of property or services (excluding trade payables) and (vi) research and
development funds received or invoices under any alliance agreement that may be
required to be earned by future performance or repaid thereunder,(vii) in
respect of guarantees of the obligations of other Persons of the type referred
to in clauses (i) through (vi) above, (vii) any termination fees, prepayment
penalties, “breakage” cost or similar payments associated with the repayment or
default under any of the Indebtedness referred to in items (i) and (ii) above.

 

14



--------------------------------------------------------------------------------

 

“Insolvency Act” has the meaning set forth in the recitals to this Agreement.

“Intellectual Property” means all intellectual and industrial property and any
and all forms of protection having equivalent or similar effect anywhere in the
world and all rights therein as recognized under the laws of the United States
of America, Canada and/or other countries or jurisdictions, whether registered
or unregistered and including applications for the registration or grant of any
such rights, including rights in and to: (a) Trademarks; (b) Patents;
(c) copyrights and works of authorship (including any registrations therefor or
applications for registration thereof); (d) mask works and integrated circuit
topographies (including any registrations therefor or applications for
registration thereof); (e) trade secrets, know-how, and proprietary and
confidential technical or business information; (f) any Software; (g) any
technology; (h) industrial designs, (i) databases and (j) sui generis design and
database rights.

“Intellectual Property License Agreement” means the agreement to be entered into
between the relevant Sellers, on the one hand, and the Purchaser (or the
relevant Designated Purchasers), on the other hand, on or prior to the Closing
in the form attached hereto as Exhibit G.

“Inventory” means any inventories of raw materials, manufactured and purchased
parts, works in process, packaging, stores and supplies, unassigned finished
goods inventories (which are finished goods not yet assigned to a specific
customer order) and merchandise.

“Inventory Value” means, as of any given date, the book value, net of all
applicable reserves and provisions, of the Owned Inventory and the EMEA Owned
Inventory calculated in accordance with the Calculation Principles.

“IP Escrow Agreements” has the meaning set forth in Section 5.9(c).

“IRS” means the United States Internal Revenue Service.

“Joint Administrators” has the meaning set forth in the recitals to this
Agreement.

“KEIP” means the Nortel Networks Corporation Key Executive Incentive Plan
approved by the U.S. Bankruptcy Court in part on March 5, 2009, and in part on
March 20, 2009, and substantially approved by the Canadian Court in part on
March 6, 2009, and in part on March 20, 2009, as the same has been and may
further be amended, modified, supplemented or replaced from time to time in
accordance with Section 5.9(d).

“KERP” means the Nortel Networks Corporation Key Employee Retention Plan
approved by the U.S. Bankruptcy Court on March 5, 2009, and approved by the
Canadian Court on March 6, 2009, as the same has been and may further be
amended, modified, supplemented or replaced from time to time in accordance with
Section 5.9(d).

“Knowledge” or “aware of” or “notice of” or a similar phrase shall mean, with
reference to the Sellers, the actual knowledge of those Persons listed on
Section 1.1(f) of the Sellers Disclosure Schedule.

 

15



--------------------------------------------------------------------------------

 

“KPD Provision” means, as of any given date, the provisions for “Known Product
Defects” (as defined in Nortel Accounting Principles) to be recognized and
measured by the Business pursuant to the Calculation Principles with respect to
defects (other than defects covered by the Non-KPD Warranty Provision) of
Products and/or Services that have been sold by the Sellers and the EMEA
Sellers.

“Law” means any U.S., Canadian, UK, supranational, foreign, domestic, federal,
territorial, state, provincial, local or municipal statute, law, common law,
ordinance, rule, regulation, notice, order, writ, injunction, directive,
judgment, decree or policy or guideline having the force of law.

“LGN Joint Venture” means LG-Nortel Co. Ltd., which was established in November
2005 as a joint venture between NNL and LG Electronics Inc. for the purpose of
jointly developing and marketing certain telecommunications equipment and
network solutions. As of June 29, 2010 Nortel Networks Limited completed the
sale of its 50% plus 1 share interest in LG-Nortel Co. Ltd with LG Electronics
Inc., to Telefonaktiebolaget LM Ericsson (Publ).

“Liabilities” means debts, liabilities, commitments and obligations, whether
accrued or fixed, direct or indirect, liquidated or unliquidated, absolute or
contingent, matured or unmatured or determined or undeterminable, known or
unknown, including those arising under any Law, Action or Claim and those
arising under any Contract or otherwise, including any Tax liability.

“Licensed Intellectual Property” means the Intellectual Property being licensed
to the Purchaser or the relevant Designated Purchaser(s) under the Intellectual
Property License Agreement and the Trademark License Agreement.

“Lien” means any lien (statutory or otherwise), mortgage, pledge, security
interest, charge, right of first refusal, hypothecation, encumbrance, easement,
encroachment, right-of-way, restrictive covenant on real property, real property
license, lease or conditional sale arrangement. For the avoidance of doubt,
“Lien” does not include any Intellectual Property license.

“Local Sale Agreements” has the meaning set forth in Section 2.1.8.

“Losses” means all losses, damages and reasonable and documented out-of-pocket
costs and expenses.

“LTD Representative” has the meaning set forth in Section 2.1.4(o).

“Main Sellers” has the meaning set forth in the preamble to this Agreement.

“Mandatory Regulatory Approvals” means a decision, in whatever form (including a
declaration of lack of jurisdiction or a mere filing or notification, if the
Closing can take place, pursuant to the applicable Antitrust Law, without a
decision or the expiry of any waiting period) by any Government Entity under the
Antitrust Laws of any of the jurisdictions listed in Exhibit J (the “Relevant
Antitrust Jurisdiction / Authorities”) or the expiry of the applicable waiting
period, as applicable, under the Antitrust Laws of any of the jurisdictions

 

16



--------------------------------------------------------------------------------

listed in Exhibit J, in each case authorizing or not objecting to the
transactions contemplated by this Agreement (and/or by the EMEA Asset Sale
Agreement) and including, in each case, as applicable, any decision or consent
by any such Government Entity setting forth conditions or obligations on the
Purchaser or any of its Affiliates if such conditions or obligations have been
or, pursuant to Section 5.5(d), Section 5.5(e) hereof or Clause 10.8 or 10.9 of
the EMEA Asset Sale Agreement are required to be, accepted by the Purchaser.

“Material Adverse Effect” means any event, change, circumstance, development,
condition, fact, occurrence or effect that, individually or together with any
other events, changes, circumstances, developments, conditions, facts,
occurrences or effects has had, or would reasonably be expected to have a
material adverse effect on the business, operations, assets, liabilities,
results of operation or condition (financial or otherwise) of the Business to be
transferred hereunder and under the EMEA Asset Sale Agreement, taken as a whole,
but in each case shall not include the effect of events, changes, circumstances,
developments, conditions, facts, occurrences, or effects to the extent resulting
from (a) changes, events and occurrences in the industries and markets in which
the Business operates, but only to the extent that such changes, events or
occurrences do not have a disproportionate effect on to the Business relative to
other businesses in such industries and markets, (b) macroeconomic factors,
interest rates, currency exchange rates, general financial market conditions,
acts of God, war, terrorism or hostilities, but only to the extent that such
factors or conditions, acts of God, war, terrorism or hostilities, in each case,
do not have a disproportionate effect on the Business, relative to other
businesses in the industries or markets in which the Business operates,
(c) changes in Law, generally accepted accounting principles or official
interpretations of the foregoing, (d) compliance with this Agreement, (e) the
transactions contemplated hereby or any announcement hereof or the identity of
the Purchaser, (f) the pendency of the Bankruptcy Proceedings, (g) the attrition
of customers or employees prior to the Closing Date (provided, that the reason
for customer attrition, if not otherwise excluded pursuant to the other clauses
of this definition in determining whether there has been a Material Adverse
Effect, shall be included in determining whether there has been a Material
Adverse Effect), (h) actions taken by the Sellers at the specific written
request of the Purchaser or (i) the failure of the Business to achieve internal
or external financial forecasts or projections, provided, however, that the
effect of any underlying event, change, circumstance, development, condition,
fact, occurrence or effect giving rise to any such failure to meet forecasts or
projections, if not otherwise excluded pursuant to the other clauses of this
definition in determining whether there has been a Material Adverse Effect,
shall be included in determining whether a Material Adverse Effect has occurred.

“Material Contracts” has the meaning set forth in Section 4.4(a).

“Monetary Cost” has the meaning set forth in the Transition Services Agreement.

“Monetary Cost Schedule” has the meaning set forth in the Transition Services
Agreement.

“Monitor” means Ernst & Young Inc., in its capacity as the Canadian
Court-appointed Monitor in connection with the CCAA Cases.

 

17



--------------------------------------------------------------------------------

 

“MSS Portion” has the meaning set forth in Section 5.14(b).

“New York Courts” has the meaning set forth in Section 10.6(b).

“NNC” has the meaning set forth in the preamble to this Agreement.

“NNFSAS Escrow Agent” has the meaning set forth in the EMEA Asset Sale
Agreement.

“NNI” has the meaning set forth in the preamble to this Agreement.

“NNL” has the meaning set forth in the preamble to this Agreement.

“NNTC” has the meaning set forth in Section 6.1(d).

“NN Turkey” means Nortel Networks Netas Telekomunikasyon A.S., a joint stock
corporation formed under the laws of Turkey.

“NN Turkey Distribution and Services Agreement” means the agreement between the
Purchaser and/or a Designated Purchaser, on the one hand, and NN Turkey, on the
other hand, governing the sale and servicing of certain Products by the Business
to NN Turkey for resale.

“NNUK” means Nortel Networks UK Limited.

“Non-Assignable Contracts” has the meaning set forth in Section 5.13(a).

“Non-Assigned Contracts” means the Non-Assignable Contracts, to the extent all
applicable Consents to assignment thereof to the Purchaser or a Designated
Purchaser have not been granted prior to the Closing Date.

“Non-Exclusive Supply Contract” means any supply Contract to which any Seller is
a party that relates to the Business and also relates to one or more other
businesses of any of the Sellers.

“Non-Debtor Sellers” has the meaning set forth in the recitals to this
Agreement.

“Non-KPD Warranty Provision” means, as of any given date, the provision to be
recognized and measured by the Business pursuant to the Calculation Principles
for potential claims by customers under the Warranty Obligations (other than
claims covered by the KPD Provision).

“Non-Solicitation Period” means the twelve (12) month period immediately
following the Closing Date.

“Non-Union Employee” means an Employee whose terms and conditions of employment
are not governed by a Collective Labor Agreement.

 

18



--------------------------------------------------------------------------------

 

“Non-365 Customer Contract List” has the meaning set forth in
Section 2.1.6(a)(i).

“Non-365 Customer Contracts” has the meaning set forth in Section 2.1.6(a)(i).

“Non-365 Seller Contracts” means Seller Contracts other than 365 Contracts.

“Nortel Accounting Principles” means the accounting principles employed in the
preparation of the Financial Statements, as set forth in Section 1.1(g) of the
Sellers Disclosure Schedule.

“Nortel Retained Business” has the meaning set forth in the Intellectual
Property License Agreement.

“Nortel Special Incentive Plan” means the Nortel Special Incentive Plan approved
by the U.S. Bankruptcy Court on March 4, 2010, and approved by the Canadian
Court on March 3, 2010, as amended, modified, supplemented or replaced from time
to time in accordance with Section 5.9(d).

“Offer” has the meaning set forth in Section 7.1.1.

“Offer Consideration Period” has the meaning set out in Section 7.1.1.

“Omitted Inbound License Agreement” has the meaning set forth in
Section 4.5(g)(i).

“Omitted Outbound License Agreement” has the meaning set forth in
Section 4.5(g)(ii).

“Omitted Patent Cross-License Agreement” has the meaning set forth in
Section 4.5(g)(iii).

“Ordinary Course” means the ordinary course of the Business consistent with past
practice since January 14, 2009, and as such practice may be modified from time
to time (i) to the extent necessary to reflect the Bankruptcy Proceedings or
(ii) as may be required in the reasonable judgment of the Sellers to further
effectuate the separation of the Business from the other businesses of the
Sellers in a manner consistent with the Transaction Documents.

“Other Contract” means any Seller Contract that is not a Customer Contract or an
Employment Contract.

“Other Non-365 Contract List” has the meaning set forth in Section 2.1.6(a)(ii).

“Other Non-365 Contracts” has the meaning set forth in Section 2.1.6(a)(ii).]

“Other Sellers” has the meaning set forth in the preamble to this Agreement.

“Other 365 Contract List” has the meaning set forth in Section 2.1.5(b).

 

19



--------------------------------------------------------------------------------

 

“Other 365 Contracts” has the meaning set forth in Section 2.1.5(b).

“Outbound License Agreement” has the meaning set forth in Section 4.5(g)(iii).

“Overhead and Shared Services” means corporate or shared services provided to or
in support of the Business that are general corporate or other overhead services
(or were provided prior to any recent divestiture by any Seller since the filing
of the Bankruptcy Proceedings) and which are provided to both (a) the Business
and (b) other businesses or business segments of any Seller, including travel
and entertainment services, temporary labor services, office supplies services
(including copiers and faxes), personal telecommunications services, Computer
Hardware and Software used by Employees, fleet services, energy/utilities
services, procurement and supply arrangements, corporate or shared research and
development services, treasury services, public relations, legal, compliance and
risk management services (including workers’ compensation), payroll services,
sales and marketing support services, information technology and
telecommunications services, accounting services, tax services, human resources
and employee relations management services, employee benefits services, credit,
collections and accounts payable services, logistics services, property
management services, environmental support services and customs and excise
services, in each case including services relating to the provision of access to
information, operating and reporting systems and databases and including all
hardware and Software (in object code form) or other Intellectual Property
necessary for or used in connection therewith.

“Owned Equipment” means (i) those items of Equipment (including, but not limited
to, Computer Hardware) owned by any of the Sellers that are held or used
exclusively in connection with the Business (excluding, subject to the proviso
set forth at the end of this paragraph, all trade fixtures and fixtures,
furniture, furnishings and fittings at any office or other facility where the
Acquired Business is or has been conducted), including items of Equipment owned
by any of the Sellers that are held or used exclusively in connection with the
Business that are (A) located at the shared labs identified in Section 1.1(h) of
the Sellers Disclosure Schedule or (B) on loan the Sellers’ contract
manufacturers or R&D Service providers as listed in Section 1.1(h) of the
Sellers Disclosure Schedule , and (ii) the other Equipment listed in
Section 1.1(h) of the Sellers Disclosure Schedule, provided, however, that
“Owned Equipment” shall not include any (A) Owned Inventory, (B) any items of
tangible property personally assigned to Employees who are not Transferred
Employees as of the Employee Transfer Date, or (C) any Intellectual Property;
provided, further, that if the Purchaser elects to have the relevant Seller
enter into a Sublease with such Purchaser or a Designated Purchaser at the
Sellers’ Beijing, China facility, “Owned Equipment” shall include all trade
fixtures, furniture, furnishings and fittings at such facility.

“Owned Inventory” means any Inventory owned by the Sellers and held or used
exclusively in connection with the Business, including any Inventory which is
owned by the Sellers but remains in the possession or control of an Affiliate of
any Seller, a contract manufacturer or another Third Party (but excluding any
inventory that is purchased by any of the Sellers from any contract manufacturer
after the Closing Date under any agreement between such Sellers and contract
manufacturers or under any Contract Manufacturing Inventory Agreement), as
reflected on Sellers’ general ledger as of the Closing Date an estimate of which
will be provided to the Purchaser at least three days prior to Closing. For the
avoidance of doubt,

 

20



--------------------------------------------------------------------------------

Owned Inventory shall include assets on loan and would not include products
shipped to customers or related costs of services delivered for which a
corresponding deferred cost of goods sold has been recorded.

“Partial Allocation” has the meaning set forth in Section 2.2.6(b).

“Party” or “Parties” means individually or collectively, as the case may be, the
Sellers and the Purchaser.

“Patent Cross-License Agreements” has the meaning set forth in
Section 4.5(g)(iii).

“Patents” means all national (of any country of origin) and multinational
statutory invention registrations, invention disclosures, patents, utility
models, patent applications, provisional patent applications, industrial models,
and all reissues, divisions, continuations, continuations-in-part, extensions
and reexaminations thereof, and all rights therein provided by multinational
treaties or conventions.

“Permitted Encumbrances” means (i) statutory Liens for Taxes or governmental
assessments, charges or claims the payment of which is not yet due or, if due,
for Taxes the validity of which is being contested in good faith by appropriate
proceedings and which are set forth on Section 1.1(i) of the Sellers Disclosure
Schedule, in each case, for which adequate reserves have been established to the
extent required by GAAP; (ii) mechanics’, carriers’, workers’, repairers’,
landlords’, warehouses and similar Liens arising or incurred in the Ordinary
Course for sums not yet delinquent or overdue or which are being contested in
good faith by appropriate proceedings; (iii) Liens arising hereunder or under
any Assigned Contracts (after giving effect to the assignment hereunder);
(iv) any Liens imposed by any Bankruptcy Court in connection with the Bankruptcy
Proceedings that are to be discharged at Closing pursuant to the terms of the
Canadian Approval and Vesting Order and the U.S. Sale Order; (v) any other Liens
set forth in Section 1.1(j) of the Sellers Disclosure Schedule; and (vi) zoning,
entitlement, building and land use regulations, customary covenants, defects of
title, easements, rights of way, restrictions and other similar charges or
encumbrances which do not impair in any material respect the use or value of the
related assets in the Business as currently conducted.

“Person” means an individual, a partnership, a corporation, an association, a
limited or unlimited liability company, a joint stock company, a trust, a joint
venture, an unincorporated organization or other legal entity or Government
Entity.

“Petition Date” has the meaning set forth in the recitals to this Agreement.

“Plan of Record Products” means the products related to the Business under
development by the Sellers as of the date hereof, as set forth in Section 1.1(k)
of the Sellers Disclosure Schedule.

“Pre-Close Employment Payments” has the meaning attributed to such term in
Schedule 6 of the EMEA Asset Sale Agreement.

 

21



--------------------------------------------------------------------------------

 

“Post-Closing Purchase Price Escrow Amount” means $10,000,000, minus the amount,
if any, by which the Estimated Closing Adjusted Net Working Capital Transferred
is less than the Target Adjusted Net Working Capital Transferred, as calculated
pursuant to Section 2.2.2(b)(ii); provided, however, that the Post-Closing
Purchase Price Escrow Amount shall not be less than $1,000,000.

“Post-Closing Taxable Period” means any taxable period or portion thereof
beginning after the Closing Date.

“Pre-Closing Taxable Period” means any taxable period or portion thereof ending
on or prior to the Closing Date.

“Prepaid Expenses” means prepaid expenses specifically identified as relating to
the Business which have a future economic value.

“Prepaid Revenue” means the revenue collected by the Sellers on account of the
Prepaid Services as of the Closing Date.

“Prepaid Revenue Transferred” means, for any Services Contract, the product of
(x) Prepaid Revenue divided by the Prepaid Services Period and (y) the number of
days remaining in the Prepaid Services Period as of the Closing Date.
Notwithstanding the foregoing, the Sellers shall retain all Seller Receivables.

“Prepaid Services” means those services to be performed on a regular basis in a
given period under any Services Contract for which the Sellers have collected
payments in advance of performing such services prior to the Closing Date. For
the avoidance of doubt, such services shall not include the satisfaction of any
Warranty Obligations.

“Prepaid Services Period” means, for any Services Contract, the total number of
days for which the Sellers (i) have issued or will issue an invoice to the
customer or (ii) have received payment from the customer, in each case on
account of the Prepaid Services.

“Primary Party” means (i) each of the Main Sellers, on the one hand, and
(ii) the Purchaser, on the other hand.

“Product Volume Forecast” has the meaning set forth in the Transition Services
Agreement.

“Products” means those products that are manufactured by or on behalf of and/or
marketed by the Business, as set forth in Section 1.1(l) of the Sellers
Disclosure Schedule and all prior versions thereof that are supported by or on
behalf of the Business as of the date hereof.

“Provider’s Cost” has the meaning set forth in the Transition Services
Agreement.

“Public Software” means open source Software and any other Software that is
subject to a license that requires as a condition of use, modification and/or
distribution of the Software that such Software or other Software that is
incorporated into, derived from or

 

22



--------------------------------------------------------------------------------

distributed or integrated with such Software be (1) disclosed or distributed in
source code form, (2) licensed for the purpose of making derivative works, or
(3) redistributable at no charge whether as, shareware, “copyleft” Software, or
similar Software. Public Software includes Software subject to the GNU Lesser
General Public License, and the Mozilla Public License.

“Purchase Price” has the meaning set forth in Section 2.2.1.

“Purchaser” has the meaning set forth in the preamble to this Agreement.

“Purchaser Employee Plan” means any “employee benefit plan,” whether or not in
writing and whether covering a single individual or a group of individuals,
within the meaning of Section 3(3) of ERISA and any other employee benefit plan,
including any profit sharing plan, savings plan, bonus plan, performance awards
plan, incentive compensation plan, deferred compensation plan, stock purchase
plan, stock option plan, vacation plan, leave of absence plan, employee
assistance plan, automobile leasing/subsidy/allowance plan, meal allowance plan,
redundancy or severance plan, relocation plan, family support plan, pension
plan, supplemental pension plan, retirement plan, retirement savings plan,
post-retirement plan, medical, health, hospitalization or life insurance plan,
disability plan, sick leave plan, retention plan, education assistance plan,
expatriate assistance plan, compensation arrangement, including any base salary
arrangement, overtime, on-call or call-in policy, death benefit plan, or any
other similar plan, program, arrangement or policy that is maintained or
otherwise contributed to, or required to be maintained or contributed to, by or
on behalf of the Purchaser or any of its Subsidiaries or Affiliates with respect
to their employees employed in those countries where they will employ
Transferred Employees pursuant to this Agreement.

“Purchaser Parties” means the Purchaser, any Designated Purchasers and any EMEA
Designated Purchasers, any of their respective Subsidiaries and any former,
current or future general or limited partners, directors, officers, employees,
agents, managers, members, Affiliates, stockholders, assignees and
representatives of any of the foregoing in their capacity as such.

“Qualcomm Cross-License” means that certain Patent Cross-License Agreement,
dated December 27, 2006, by and between Qualcomm Incorporated and NNL.

“Qualified Expenditures” has the meaning set forth in Section 6.5(b).

“Real Estate Lease List” has the meaning set forth in Section 2.1.6(b)(i).

“Records Custodian” means a Person of international reputation that is
acceptable to the Purchaser and the Main Sellers, acting reasonably.

“Release” when used in conjunction with Hazardous Materials, means any spilling,
leaking, pumping, emitting, emptying, pouring, discharging, depositing,
injecting, escaping, leaching, migrating, dumping, or disposing of Hazardous
Materials (including the abandonment or discarding of barrels, containers or
other receptacles containing Hazardous Materials) into the environment.

“Respective Affiliates” has the meaning set forth in Section 10.16(c).

 

23



--------------------------------------------------------------------------------

 

“Representative Counsel” has the meaning set forth in Section 2.1.4(o).

“Representatives” has the meaning set forth in Section 5.27.

“Restricted Technical Records” means the Livelink database or any other similar
database containing all necessary documents with respect to the technical
aspects of the Qualified Expenditures of NNTC or NNL in their 2002 and
subsequent taxation years.

“Sale Hearing” has the meaning set forth in the Bidding Procedures.

“Selected Suppliers” means those suppliers of the Acquired Business that are
party to Other Contracts that the Purchaser wishes to have assigned to the
Purchaser or a Designated Purchaser at Closing in accordance with Section 2.1.5
or Section 2.1.6, as applicable.

“Seller Authorized Agents” has the meaning set forth in Section 10.6(c).

“Seller Authorized Canadian Agent” has the meaning set forth in Section 10.6(c).

“Seller Authorized U.S. Agent” has the meaning set forth in Section 10.6(c).

“Seller Bid” has the meaning set forth in Section 2.1.1(i).

“Seller Consents” has the meaning set forth in Section 2.1.1(g).

“Seller Contracts” means (i) those Contracts of a Seller that relate exclusively
to the Acquired Business or to the Assets (including Inbound License Agreements
that are used, as of the date hereof, exclusively in connection with the
Acquired Business or any Asset, but excluding any other licenses of Intellectual
Property) and (ii) the Contracts of a Seller that are listed on Section 1.1(m)
of the Sellers Disclosure Schedule.

“Seller Employee Plan” means any “employee benefit plan,” whether or not reduced
to writing and whether covering a single individual or a group of individuals,
within the meaning of Section 3(3) of ERISA and any other employee benefit plan
including any profit sharing plan, savings plan, bonus plan, performance awards
plan, incentive compensation plan, deferred compensation plan, stock purchase
plan, stock option plan, vacation plan, leave of absence plan, employee
assistance plan, automobile leasing/subsidy/allowance plan, meal allowance plan,
redundancy or severance plan, relocation plan, family support plan, pension
plan, supplemental pension plan, retirement plan, retirement savings plan, post
retirement plan, medical, health, hospitalization or life insurance plan,
disability plan, sick leave plan, retention plan, education assistance plan,
expatriate assistance plan, compensation arrangement, including any base salary
arrangement, overtime, on-call or call-in policy, death benefit plan, or any
other similar plan, program, agreement, arrangement or policy that is maintained
or otherwise contributed to, or required to be maintained or contributed to, by
or on behalf of the Sellers or any of their Subsidiaries or Affiliates (other
than any EMEA Sellers, if any) with respect to Employees.

“Seller Insurance Policies” has the meaning set forth in 5.18(a).

 

24



--------------------------------------------------------------------------------

 

“Seller Receivables” means all accounts receivable of the Sellers (excluding any
CIP Unbilled Accounts Receivable) and other debts owing to the Sellers, in each
case under any Seller Contract, which remain unpaid as of Closing, together with
any interest accrued thereon.

“Sellers” has the meaning set forth in the preamble to this Agreement.

“Sellers Disclosure Schedule” means the disclosure schedule delivered by the
Sellers to the Purchaser on the date hereof.

“Sellers’ Trademarks” has the meaning set forth in Section 5.21.

“Service Provider” has the meaning set forth in Section 5.24(c).

“Services” means those services described in clause (ii) of the definition of
“Business” hereunder.

“Services Contract” means a Customer Contract (or the MSS Portion of any Bundled
Contract) for Services that is an Assigned Contract.

“Settlement Agreement” has the meaning set forth in Section 2.1.4(o).

“Software” means any and all computer programs, computerized databases and
compilations, including operating system and application software,
implementation of algorithms, development tools and program interfaces, whether
in source code or object code form (including all of the foregoing that is
installed on Computer Hardware), and all related documentation, compilation
tools, development tools and support tools (including data entry and data
processing procedures, report generation, quality control procedures and user
manuals related to the foregoing).

“Special Arrangements” has the meaning set forth in Section 4.11(a).

“State Government” means any state, territory or possession of the United States
or any department or agency of any of such state, territory or possession with
jurisdiction and responsibility throughout such state, territory or possession.

“Straddle Period” has the meaning set forth in Section 6.4(b).

“Subcontract Agreement” means one or more subcontracting agreements between the
relevant Sellers, on the one hand, and the Purchaser and/or any Designated
Purchasers, on the other hand.

“Sublease” has the meaning set forth in Section 5.24(a).

“Subleased Real Estate Lease” has the meaning set forth in Section 2.1.6(b)(ii).

“Subsidiary” of any Person means any Person Controlled by such first Person.

“Successful Bidder” has the meaning set forth in the Bidding Procedures.

 

25



--------------------------------------------------------------------------------

 

“Succession Tax Escrow Amount” means $500,000, which amount shall secure the
Sellers’ obligations under Section 6.9.

“Target Adjusted Net Working Capital Transferred” means $26.9 million.

“Target Total Prepaid Revenue Transferred” means $11.1 million.

“Tax” means (a) any domestic or foreign federal, state, local, provincial,
territorial or municipal taxes or other impositions by or on behalf of any
Government Entity, including the following taxes and impositions: net income,
gross income, individual income, capital, value added, goods and services,
harmonized sales, gross receipts, sales, use, ad valorem, business rates,
transfer, franchise, profits, business, environmental, real property, personal
property, service, service use, withholding, payroll, employment, unemployment,
severance, occupation, social security, excise, stamp, stamp duty reserve,
customs, and all other taxes, fees, duties, assessments, deductions,
withholdings or charges of the same or of a similar nature, however denominated,
together with any interest and penalties, additions to tax and additional
amounts imposed or assessed with respect thereto, and (b) any obligation to pay
any amounts set forth in clause (a) with respect to another Person, whether by
contract, as a result of transferee or successor liability, as a result of being
a member of an affiliated, consolidated, combined or unitary group or otherwise
for any period.

“Tax Authority” means any local, municipal, governmental, state, provincial,
territorial, federal, including any U.S., Canadian, U.K. or other fiscal,
customs or excise authority, body or officials (or any entity or individual
acting on behalf of such authority, body or officials) anywhere in the world,
with responsibility for, and competent to impose, collect or administer, any
form of Tax.

“Tax Claim” has the meaning set forth in Section 6.9(b).

“Tax Claim Notice” has the meaning set forth in Section 6.9(b).

“Tax Credit Purchaser” has the meaning set forth in Section 6.5(b).

“Tax Returns” means all returns, reports (including any amendments, elections,
declarations, disclosures, claims for refunds, schedules, estimates and
information returns) and other information filed or required to be filed with
any Tax Authority relating to Taxes.

“Third Party” means any Person that is neither a Party nor an Affiliate of a
Party, including with respect to the Sellers, the EMEA Sellers.

“Total Prepaid Revenue Transferred” means the total Prepaid Revenue Transferred
for all Services Contracts.

“Trade Approvals” means the timely submission by the Sellers of any and all
necessary requests to the appropriate Governmental Authority for the assignment
or issuance, which may be conditional on Closing, to Purchaser of all material
Consents held by the Sellers which would be required under any Trade Law for
Purchaser to continue to carry on, after

 

26



--------------------------------------------------------------------------------

Closing, the Acquired Business as currently conducted and the receipt and
acceptance of such requests by the Governmental Authority without any objection.

“Trade Laws” means any applicable Law relating to, regulating, prohibiting or
imposing requirements with respect to the import, export or transfer of goods,
materials, technology or information, including the Export Act, Export and
Import Permits Act, Special Import Measures Act, Special Economic Measures Act,
International Emergency Economic Powers Act and the Arms Export Control Act, all
as amended, and any requirements of a Government Entity promulgated pursuant to
such Laws or any analogous supranational foreign, state, provincial,
territorial, municipal or local Law.

“Trade Permit” means any Consent required under any Trade Law for the Business
as currently conducted.

“Trademark License Agreement” means the trademark license agreement between the
relevant Sellers, on the one hand, and the Purchaser and/or any Designated
Purchasers, on the other hand, in respect of certain Trademarks used in respect
of the Products and/or Services to be entered into on or before the Closing in
the form attached hereto as Exhibit L.

“Trademarks” means, together with the goodwill associated therewith, all
trademarks, service marks, trade dress, logos, distinguishing guises and
indicia, trade names, corporate names, business names, domain names, whether or
not registered, including all common law rights, and registrations, applications
for registration and renewals thereof, including all marks registered in the
United States Patent and Trademark Office, the trademark offices of the states
and territories of the United States of America, and the trademark offices of
other nations throughout the world (including the Canadian Intellectual Property
Office), and all rights therein provided by multinational treaties or
conventions.

“Transaction Documents” means this Agreement, the EMEA Asset Sale Agreement, the
Ancillary Agreements and all other ancillary agreements to be entered into, or
documentation delivered by, any Party and/or any Designated Purchaser pursuant
to this Agreement, the EMEA Asset Sale Agreement or any Local Sale Agreement.

“Transfer Tax Return” has the meaning set forth in Section 6.7(a).

“Transfer Taxes” means all goods and services, sales, excise, harmonized sales,
use, transfer, documentary, filing, recordation, value-added, stamp, stamp duty
reserve, and all other similar Taxes, duties or other like charges, however
denominated (including any real property transfer Taxes and conveyance and
recording fees and notarial fees), together with interest, penalties and
additional amounts imposed with respect thereto.

“Transferred Employee” means Employees who accept an Offer by, and commence
employment with, the Purchaser or a Designated Purchaser in accordance with the
terms of Section 7.1 or Section 7.2 and those Employees whose employment
transfers by operation of Law.

 

27



--------------------------------------------------------------------------------

 

“Transferred Employee Liabilities” means those Assumed Liabilities set forth in
Section 7.1.2(c)(ii) and Section 7.1.2(c)(iv) of the Sellers Disclosure
Schedule.

“Transferred Intellectual Property” means (i) the Patents set forth in
Section 1.1(n)(i) of the Sellers Disclosure Schedule (the “Transferred
Patents”), (ii) the Trademarks set forth in Section 1.1(n)(ii) of the Sellers
Disclosure Schedule, (iii) the Intellectual Property (other than Patents and
Trademarks) in the Software used exclusively in the Products or in the Plan of
Record Products as of the Closing Date or that was used exclusively in the
Acquired Business (including in the research and development of products or Plan
of Record Products) as of July 20, 2009 (and, with respect to any Software
developed or created after July 20, 2009, that is used exclusively in the
Acquired Business as of the Closing Date and is not licensed to any of the
entities set forth on Section 1.1(n)(iii)(A) of the Sellers Disclosure Schedule
in connection with their acquisition of a former Nortel business), including
without limitation the Software set forth in Section 1.1(n)(iii)(B) of the
Sellers Disclosure Schedule (for the avoidance of doubt, to the extent any
Software is owned by any of the Sellers but not used exclusively in the
Business, it shall not constitute Transferred Intellectual Property), and
(iv) any Intellectual Property (other than Patents, Trademarks or Software)
owned by any of the Sellers that is used exclusively in connection with the
Acquired Business as of the Closing Date.

“Transition Services Agreement” means an agreement between the TSA Sellers and
the TSA EMEA Sellers, on the one hand, and the Purchaser and the relevant
Designated Purchasers and/or EMEA Designated Purchasers, on the other hand, to
be executed on or prior to the Closing Date, in the form attached hereto as
Exhibit M, except that the Schedules to such agreement shall be agreed to by the
Parties in accordance with Section 5.25.

“TSA Consents” has the meaning ascribed to the term “Third Party Consents” in
the Transition Services Agreement.

“TSA EMEA Employment Escrow Agent” has the meaning attributed to that term in
the Transition Services Agreement.

“TSA EMEA Employment Escrow Amount” has the meaning attributed to that term in
the Transition Services Agreement.

“TSA EMEA Sellers” means NNUK and Nortel Networks (Ireland) Limited.

“TSA Escrow Agent” has the meaning set forth the Transition Services Agreement.

“TSA Escrow Agreement” has the meaning set forth the Transition Services
Agreement.

“TSA Escrow Amount” means $1,000,000.

“TSA Sellers” means the Main Sellers and those entities listed in Exhibit A
attached to the form Transition Services Agreement contained in Exhibit M
hereto.

 

28



--------------------------------------------------------------------------------

 

“Union Employee” means an Employee whose terms and conditions of employment are
covered by a Collective Labor Agreement as specified in Section 4.11(b) of the
Sellers Disclosure Schedule.

“U.S. Bankruptcy Code” means Title 11 of the United States Code.

“U.S. Bankruptcy Court” means the United States Bankruptcy Court for the
District of Delaware.

“U.S. Bankruptcy Rules” means the U.S. Federal Rules of Bankruptcy Procedure.

“U.S. Bidding Procedures Order” means the Order dated September 1, 2010
authorizing and approving, among other things, bidding procedures with respect
to the sale of the MSS Business (as defined therein).

“U.S. Debtors” has the meaning set forth in the recitals to this Agreement.

“U.S. Government” means the United States Government or any department, agency
or instrumentality thereof.

“U.S. Sale Hearing” has the meaning set forth in Section 5.1.1(a).

“U.S. Sale Motion” means the Motion of the Debtors dated August 27, 2010
seeking, among other things, entry of the U.S. Bidding Procedures Order and an
order approving the sale of the MSS Business (as defined therein) to the
Successful Bidder or the Alternative Bidder (each as defined therein), as the
case may be.

“U.S. Sale Order” has the meaning set forth in Section 5.1.1(b).

“WARN Act” means, collectively, the Worker Adjustment and Retraining
Notification Act of 1988, as amended, or any similar foreign, state or local
law.

“Warranty Obligations” means the warranty obligations relating to Products and
Services assumed by the Purchaser and/or a Designated Purchaser and/or a
Designated EMEA Designated Purchaser pursuant to Section 2.1.3(o) hereof and
clause 2.3.8 of the EMEA Asset Sale Agreement.

“Warranty Provision” means, as of any given date, the sum of (i) the KPD
Provision, (ii) the Non-KPD Warranty Provision and (iii) the Contractual
Liabilities.

“365 Contracts” means Contracts to which a U.S. Debtor is a party that are
Executory Contracts and were entered into before the Petition Date that the
Purchaser may elect to have a U.S. Debtor assume and assign pursuant to section
365 of the U.S. Bankruptcy Code.

“365 Customer Contract List” has the meaning set forth in Section 2.1.5(a).

“365 Customer Contracts” has the meaning set forth in Section 2.1.5(a).

 

29



--------------------------------------------------------------------------------

 

SECTION 1.2 Interpretation.

1.2.1 Gender and Number. Any reference in this Agreement to gender includes all
genders and words importing the singular include the plural and vice versa.

1.2.2 Certain Phrases and Calculation of Time. In this Agreement (i) the words
“including” and “includes” mean “including (or includes) without limitation”,
(ii) the terms “hereof,” “herein,” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement and not
to any particular provision of this Agreement, and Article, Section, paragraph,
Exhibit and Schedule references are to the Articles, Sections, paragraphs,
Exhibits and Schedules to this Agreement unless otherwise specified, (iii) in
the computation of periods of time from a specified date to a later specified
date, unless otherwise expressly stated, the word “from” means “from but
excluding” and the words “to” and “until” each mean “to and including”, (iv) the
use of the words “or” and “any” shall not be exclusive, and (v) in determining
whether an asset is “exclusively” used in connection with the Acquired Business,
incidental, de minimis or casual uses outside the Acquired Business shall not be
considered. If the last day of any such period is not a Business Day, such
period will end on the next Business Day.

When calculating the period of time “within” which, “prior to” or “following”
which any act or event is required or permitted to be done, notice given or
steps taken, the date which is the reference date in calculating such period is
excluded from the calculation. If the last day of any such period is not a
Business Day, such period will end on the next Business Day.

1.2.3 Headings, etc. The inclusion of a table of contents, the division of this
Agreement into Articles and Sections and the insertion of headings are for
convenient reference only and are not to affect or be used in the construction
or interpretation of this Agreement.

1.2.4 Currency and Calculations. All monetary amounts in this Agreement, unless
otherwise specifically indicated, are stated in United States currency. All
calculations and estimates to be performed or undertaken, unless otherwise
specifically indicated, are to be expressed in United States currency. All
payments required under this Agreement shall be paid in United States currency
in immediately available funds, unless otherwise specifically indicated herein.
Where another currency is to be converted into United States currency it shall
be converted on the basis of the exchange rate published in the Wall Street
Journal (Eastern Edition) newspaper for the day in question.

1.2.5 Statutory References. Unless otherwise specifically indicated, any
reference to a statute in this Agreement refers to that statute and to the
regulations made under that statute as in force from time to time.

ARTICLE II.

PURCHASE AND SALE OF ASSETS

 

30



--------------------------------------------------------------------------------

 

SECTION 2.1 Purchase and Sale.

2.1.1 Assets. Subject to the terms and conditions of this Agreement, at Closing,
the Purchaser shall, and shall cause the relevant Designated Purchasers to,
purchase or assume from the relevant Sellers, and each Seller shall transfer or
assign to the Purchaser or the relevant Designated Purchasers, all of its right,
title and interest in the following assets (such assets, excluding the Excluded
Assets, the “Assets”) (x) in the case of Assets that are transferred or assigned
by U.S. Debtors, free and clear of all Liens and Claims (other than Permitted
Encumbrances, Assumed Liabilities and Liens created by or through the Purchaser,
the Designated Purchasers or any of their Affiliates) pursuant to sections 363
and 365 of the U.S. Bankruptcy Code, (y) in the case of Assets that are
transferred or assigned by the Canadian Debtors, free and clear of all Liens
(other than Permitted Encumbrances, Assumed Liabilities and Liens created by or
through the Purchaser, the Designated Purchasers or any of their Affiliates)
pursuant to the Canadian Approval and Vesting Order, when granted, and (z) in
the case of Assets that are transferred or assigned by the Non-Debtor Sellers,
free and clear of all Liens (other than Permitted Encumbrances, Assumed
Liabilities and Liens created by or through the Purchaser, the Designated
Purchasers or any of their Affiliates):

(a) the Owned Inventory as of the Closing Date;

(b) the Owned Equipment as of the Closing Date;

(c) the Assigned Contracts, including the prepaid expenses of the Sellers
thereunder and all options to renew, purchase, expand, or lease (including
rights of first refusal, first negotiation and first offer);

(d) all rights of the Sellers as of the Closing Date under (i) non-disclosure,
confidentiality, non-compete or non-solicitation agreements that are Assigned
Contracts, (ii) to the extent they relate exclusively to the Business or the
Assets, with Transferred Employees (to the extent assignable without the
applicable Transferred Employee’s consent), contractors and agents of the
Sellers or with other Third Parties or (iii) confidentiality and similar
agreements entered into by any Seller or their respective representatives in
connection with the sale of the Business, to the extent relating solely to the
Assets or the Business;

(e) the tangible embodiments of the Business Information existing as of the
Closing Date, subject to Section 2.1.2(e);

(f) the Transferred Intellectual Property as of the Closing Date, subject to
the licenses granted to NNL, NNI and each of the EMEA Sellers pursuant to the
Intellectual Property License Agreement and subject to any and all licenses
granted under or to such Intellectual Property prior to the Closing Date not in
violation of Section 5.9, together with (A) all income, royalties, damages and
payments due or payable after the Closing Date relating to the Transferred
Intellectual Property (except for (x) any income, royalties, damages and
payments from claims asserted prior to the Closing Date or payment obligations
accrued for periods prior to the Closing Date, whether or not due or payable
after the Closing Date, and (y) any income or royalties payable under any
contract, arrangement or agreement other than the

 

31



--------------------------------------------------------------------------------

Assigned Contracts), (B) the right, if any, to register, prosecute, maintain and
defend the Transferred Intellectual Property before any public or private agency
or registrar, and (C) the right to sue and recover damages or other compensation
for past, present or future infringements, dilutions, misappropriations, or
other violations thereof, the right to sue and obtain equitable relief in
respect of such infringements, dilutions, misappropriations and other
violations, and the right to fully and entirely stand in the place of the
Sellers in all matters related thereto;

(g) all Consents of Government Entities that are exclusive to the Acquired
Business and listed in Section 2.1.1(g) of the Sellers Disclosure Schedules to
the extent assignable under applicable Law (the “Seller Consents”);

(h) to the extent not already included in the definition of Owned Inventory or
Owned Equipment, all supplies owned by the Sellers and used exclusively in
connection with the Acquired Business;

(i) all rights as of the Closing Date arising from or in connection with any Bid
made prior to the Closing Date by any Seller or by a contractor team or joint
venture in which any Seller is participating, in each case exclusively related
to the Acquired Business, which is capable of acceptance after the Closing and,
if accepted, would result in the award of a Customer Contract that (if entered
into after the date hereof and prior to the Closing Date) would be an Assigned
Contract hereunder or to which the Purchaser has provided its prior written
consent (to the extent required pursuant to Section 5.9) (any such Bid, a
“Seller Bid”);

(j) all rights as of the Closing under (i) all warranties, representations and
guarantees made by suppliers, manufacturers, contractors, and Third Parties to
the extent related to the Acquired Business or Assets and (ii) with respect to
Acquired Actions;

(k) all assets of the Sellers described in the definition of Adjusted Net
Working Capital Transferred as of the Closing Date not otherwise transferred or
assigned pursuant to this Section 2.1.1;

(l) any net insurance proceeds received or to be received in respect of the
Assets, to the extent payable to the Purchaser pursuant to Section 5.18(c);

(m) any Tax records required by Law to be transferred to the Purchaser or a
Designated Purchaser;

(n) any defenses of the Sellers, to the extent relating to the Assumed
Liabilities; and

(o) goodwill associated with the Business.

2.1.2 Excluded Assets. Notwithstanding anything in this Section 2.1 or elsewhere
in this Agreement or in any of the other Transaction Documents to the contrary,
nothing herein shall be deemed to sell, transfer, assign or convey (or require
the Sellers to do any of the foregoing as to) the following assets to the
Purchaser or any Designated Purchaser, and the Sellers shall retain all of their
respective rights, title and interests in and to, and the Purchaser

 

32



--------------------------------------------------------------------------------

and the Designated Purchasers shall have no rights with respect to, the rights,
title and interests of the Sellers in and to, any of the following assets
(collectively, the “Excluded Assets”):

(a) cash equivalents, accounts receivable (including intercompany receivables
but excluding the CIP Unbilled Accounts Receivable of the Acquired Business as
of the Closing Date), bank account balances and all petty cash of the Sellers;

(b) all rights to Tax refunds, Tax credits or similar Tax benefits relating to
the Assets or the Acquired Business allocable to a Pre-Closing Taxable Period or
to the portion of a Straddle Period ending on and including the Closing Date,
except to the extent expressly transferred by this Agreement to the Purchaser or
a Designated Purchaser and, for the avoidance of doubt, excluding any such item
with respect to Transfer Taxes that are the responsibility of the Purchaser
pursuant to Section 6.1, which shall be for the benefit of the Purchaser;

(c) other than the Assigned Contracts and any other contract rights transferred
in connection with the Assets, pursuant to Section 2.1.1, Section 5.13 or
Section 5.14(b), any rights of the Sellers under any Contract (including, for
the avoidance of doubt, and without limiting any rights under, the Subcontract
Agreement, the Non-Assigned Contracts, the Bundled Contracts, the Excluded 365
Customer Contracts, the Excluded Non-365 Customer Contracts and the Seller
Insurance Policies (except pursuant to Section 2.1.1(l));

(d) any security deposits (including, for the avoidance of doubt, any Cash
Collateral) made by or on behalf of the Sellers (including those relating to
Other Contracts that are Assigned Contracts);

(e) the minute books, stock ledgers and Tax records of the Sellers other than
the Tax records described in Section 2.1.1(m);

(f) (i) any books, records, files, documentation or sales literature other than
the Business Information (subject to clause (iii) of this subsection (f)),
(ii) any Employee Records other than those required to be delivered to the
Purchaser pursuant to Section 5.6(e) and Article VII and (iii) such portion of
the Business Information that the Sellers are required by Law (including Laws
relating to privacy but subject to any exemption from those Laws included in the
Canadian Approval and Vesting Order or the U.S. Sale Order), in connection with
any Action or Claim or by any agreement with a Third Party to retain and/or not
to disclose (provided that copies of such information shall be provided to the
Purchaser to the extent permitted by applicable Law, under the applicable Action
or such agreement, but in any event, copies of the Business Information with
such sensitive information redacted shall be provided to the Purchaser);

(g) any right to any Intellectual Property (i) of any Seller (including the
Sellers’ names) or any Affiliates of any Seller, with the exception of (A) the
Transferred Intellectual Property, and (B) Intellectual Property to the extent
rights are granted thereto pursuant to the Intellectual Property License
Agreement or the Trademark License Agreement, and (ii) of any Third Party,
except to the extent licensed under an Assigned Contract or otherwise granted
pursuant to Section 5.4(c);

 

33



--------------------------------------------------------------------------------

 

(h) all rights of the Sellers under this Agreement and the other Transaction
Documents;

(i) all claims, causes of action and rights of the Sellers or any Subsidiary
thereof to the extent relating to any Excluded Liabilities or to any Liabilities
for which the Sellers are responsible under this Agreement (including rights of
set-off, rights to refunds and rights of recoupment from or against any Third
Party but excluding any Acquired Actions);

(j) all of the rights and claims of the U.S. Debtors available to the U.S.
Debtors under the U.S. Bankruptcy Code, of whatever kind or nature, as set forth
in sections 544 through 551, inclusive, 553, 558 and any other applicable
provisions of the U.S. Bankruptcy Code, and any related claims and actions
arising under such sections by operation of Law or otherwise, including any and
all proceeds of the foregoing but excluding any Acquired Actions;

(k) all records containing personal communications or notes related to the
negotiations prepared in connection with the sale of the Assets;

(l) all stock or other equity interests in any Person;

(m) any asset owned by NN Turkey, the LGN Joint Venture or Guangdong - Nortel
Telecommunications Equipment Co. Ltd.;

(n) any assets, properties and rights to the extent relating to the Excluded
Products and Services (except in all cases as otherwise provided in the
Intellectual Property License Agreement);

(o) any refunds due from, or payments due on, claims with the insurers of any
Sellers in respect of losses arising prior to the Closing Date, other than as
specified in Section 2.1.1(l);

(p) any Equipment other than the Owned Equipment; and

(q) any Inventory other than the Owned Inventory.

In addition to the above, the Sellers, at the Sellers’ sole costs, shall have
the right to retain, following the Closing, copies of any book, record,
literature, list and any other written or recorded information constituting
Business Information to which the Sellers in good faith determine they are
reasonably likely to need access for bona fide business or legal purposes,
including in connection with the Bankruptcy Proceedings.

2.1.3 Assumed Liabilities. On the terms and subject to the conditions set forth
in this Agreement, at the Closing, the Purchaser shall, and shall cause the
relevant Designated Purchasers to, assume and become responsible for, and
perform, discharge and pay when due, only the following Liabilities of the
Sellers (the “Assumed Liabilities”):

(a) Except as otherwise expressly provided herein, all Liabilities of the
Acquired Business arising after the Closing to the extent related to the
ownership, conduct or operation of the Acquired Business after the Closing,
including (i) all such Liabilities with

 

34



--------------------------------------------------------------------------------

respect to the ownership, exploitation and operation of the Assets after the
Closing, (ii) all such Liabilities related to Actions or claims brought against
the Acquired Business arising from events occurring after the Closing, (iii) all
such Liabilities under any Environmental Laws arising from events occurring
after the Closing, (iv) all such Liabilities under any products liability Laws
or similar Laws concerning defective products delivered after the Closing, and
(v) all such Liabilities under any applicable Laws in relation to
telecommunications providers arising after the Closing;

(b) all Liabilities arising from or in connection with the performance of the
Assigned Contracts (or breach thereof) or any arrangements entered into pursuant
to Section 5.13 or 5.14 (or breach thereof), in each case after the Closing (but
subject to Section 2.1.3(o) and Section 2.1.3(q)), including (i) any Cure Costs
payable by the Purchaser pursuant to Section 2.1.7, (ii) any obligation arising
after the Closing under any Assigned Contract and under any arrangements entered
into pursuant to Section 5.13 or 5.14 to buy back from resellers the Products
sold by the Acquired Business after the Closing to such resellers under such
Assigned Contract, (iii) any indemnification obligations arising after the
Closing under any Assigned Contract, and (iv) all Contractual Liabilities
arising after the Closing under Customer Contracts that are Assigned Contracts
(other than Cure Costs payable by the Sellers pursuant to Section 2.1.7);

(c) (i) all Liabilities resulting from any licensing assurances, declarations,
agreements or undertakings relating to the Transferred Intellectual Property
which the Sellers may have granted or committed to Third Parties, solely to the
extent that the terms of such licensing assurances, declarations, agreements, or
undertakings require assignees of the Transferred Intellectual Property to
assume such Liability, and (ii) Liabilities resulting from the assurances,
declarations and undertakings made to standard-setting bodies as listed in
Section 2.1.3(c) of the Sellers Disclosure Schedule (including, with respect to
such Liabilities, the name of each relevant standard-setting body and, to the
extent available, any Patents included in the Transferred Intellectual Property
that are subject to such Liability), it being understood that the Sellers or
their Affiliates may have made other licensing assurances, declarations or
undertakings to various standard-setting bodies concerning the Transferred
Intellectual Property, the Liabilities for such other assurances, declarations
or undertakings are not assumed hereunder but are being referenced merely to
provide notice thereof;

(d) all Liabilities for, or related to, any obligation for, any Tax that the
Purchaser or any Designated Purchaser bears under Article VI (including, for the
avoidance of doubt, Transfer Taxes to the extent set forth in Article VI);

(e) except to the extent otherwise expressly set forth in Article VII, all
Liabilities related to or arising from any of the following: (i) the Purchaser’s
or any Designated Purchasers’ (or any of their Affiliates’) employment or
termination of employment (whether or not arising under or in respect of any
Purchaser Employee Plan) of Transferred Employees, to the extent arising on or
after the time of transfer of such Transferred Employees on the Effective Hire
Date; (ii) except where such Liability is attributable to an act or omission of
the Sellers, the Purchaser’s or relevant Designated Purchasers’ (or any of their
Affiliates’) Offer or notice of continued employment (including any Liability,
other than a Liability attributable to an act or omission by the Sellers,
arising as a result of any breach of applicable employment Law by the

 

35



--------------------------------------------------------------------------------

Purchaser or relevant Designated Purchaser in connection with any pre-employment
screening process), as applicable, to any Employee pursuant to the terms of
Section 7.1, (iii) except where such Liability is attributable to an act or
omission of the Sellers, the Purchaser’s or relevant Designated Purchasers’ (or
any of their Affiliates’) decision to make or not make Offers to Employees, to
the extent such Offer violates applicable Law with respect to discrimination
among employees or potential employees, and (iv) the failure of the Purchaser or
any Designated Purchasers or their Affiliates to satisfy their obligations with
respect to the Employees, including the Transferred Employees, as set out in
Article VII;

(f) all Liabilities that relate to or arise from or in connection with any
Purchaser Employee Plan;

(g) all Liabilities related to any payments with respect to accrued and unpaid
vacation days to the extent provided in and in accordance with Sections
7.1.2(c)(ii), (iii) and (iv);

(h) all Liabilities arising on or after the Closing Date that relate to or arise
from or in connection with the Seller Employee Plan and Collective Labor
Agreements set forth on Section 4.11(g) of the Sellers Disclosure Schedule with
respect to any Transferred Employees who are applicable Union Employees. For
greater certainty, there shall be no transfer of assets or liabilities from the
Nortel Networks Negotiated Pension Plan or any other Seller Employer Plan to the
Purchaser, Designated Purchasers or any Purchaser Employee Plan;

(i) any obligation to provide continuation coverage pursuant to COBRA or any
similar Law under any Purchaser Employee Plan that is a “group health plan” (as
defined in section 5000(b)(1) of the Code) to Transferred Employees and/or his
or her qualified beneficiaries who have a qualifying event that occurs on or
after such Transferred Employee’s Employee Transfer Date;

(j) all Liabilities payable or to be provided on or after the Closing Date
related to the Transferred Employees set forth on Section 2.1.3(j) of the
Sellers Disclosure Schedule, as updated prior to Closing in accordance with
Section 7.1.2(c), as applicable;

(k) all Liabilities related to Transferred Employees expressly assumed by the
Purchaser or a Designated Purchaser as set out in Article VII;

(l) all Liabilities relating to executory supply purchase orders for products or
services (other than raw materials, manufactured or purchased parts, work in
process, packaging, stores, tooling, finished goods or supplies, in each case to
be delivered to contract manufacturers), entered into by the Sellers in
connection with the Acquired Business in the Ordinary Course before the Closing
with any Person (other than a contract manufacturer) who is a supplier of the
Acquired Business and under which such products and/or services have not been
delivered or supplied as of the Closing Date;

(m) all Liabilities related to the Seller Bids;

(n) all other Liabilities listed in Section 2.1.3(n) of the Sellers Disclosure
Schedule;

 

36



--------------------------------------------------------------------------------

 

(o) all Liabilities of the Sellers described in the definition of Adjusted Net
Working Capital Transferred as of the Closing Date not otherwise transferred or
assigned pursuant to Section 2.1.3;

(p) Liabilities related to the obligation to repurchase Acquired Business
related Inventory under contract manufacturing agreements, as and to the extent
specified in the Contract Manufacturing Inventory Agreements; and

(q) Any obligations under any warranty Liabilities and Known Product Defects (as
defined in the Nortel Accounting Principles) relating to Products and Services
which have been supplied under the Assigned Contracts, but excluding any Cure
Costs payable by Sellers pursuant to Section 2.1.7.

2.1.4 Excluded Liabilities. Except as expressly provided in Section 2.1.3,
neither the Purchaser nor any of the Designated Purchasers shall assume (or be
deemed to have assumed) at the Closing any of the Liabilities of any Seller or
its Affiliates, including the Excluded Employee Liabilities (collectively, the
“Excluded Liabilities”), and for the avoidance of doubt, any Liability
identified as an Excluded Liability shall not be an Assumed Liability. Without
limiting the foregoing, Excluded Liabilities include:

(a) all Indebtedness of the Sellers and their Affiliates;

(b) all Liabilities arising out of the Contracts that are not Assigned
Contracts;

(c) other than as specifically set forth herein, all Liabilities to the extent
arising out of or relating to the Excluded Assets or the operation by the
Sellers of any business other than the Business, whether before, on or after the
Closing Date;

(d) other than as specifically set forth herein, any Liability relating to
events or conditions occurring or existing in connection with, or arising out
of, the Business of the Sellers prior to the Closing Date, or the ownership,
possession, use, operation or sale or other disposition prior to the Closing
Date of the Assets (or any other assets, properties, rights or interests
associated, at any time prior to the Closing Date, with the Business of the
Sellers) including any liability with respect to Cure Costs payable by the
Sellers pursuant to Section 2.1.7;

(e) other than as specifically set forth herein, litigation, including without
limitation the matters set forth in Section 4.6 of the Sellers Disclosure
Schedule, and related claims and Liabilities (including Environmental
Liabilities and Claims) or any other claims against any Seller of any kind or
nature whatsoever involving or relating to facts, events or circumstances
arising or occurring prior to the Closing, no matter when raised (including
Liability for breach, misfeasance or under any other theory relating to any
Seller’s conduct, performance or non-performance);

(f) other than as specifically set forth in Section 5.19, all guarantees of
Third Party obligations by the Sellers and reimbursement obligations to
guarantors of the Sellers’ obligations or under letters of credit;

 

37



--------------------------------------------------------------------------------

 

(g) all accounts payable and trade payables of the Sellers or their Affiliates,
including, in each case, intercompany payables;

(h) all fees or commissions of any brokers, funds or investment banks in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents other than the EMEA Asset Sale Agreement or the
documentation ancillary thereto based upon arrangements made by or on behalf of
the Sellers or any of their Affiliates; it being understood, however, that the
Purchaser shall not assume any similar fees in connection with the EMEA Asset
Sale Agreement or the documentation ancillary thereto;

(i) all Liabilities for, or related to any obligation for, any Tax that is not
expressly assumed by the Purchaser or any of the Designated Purchasers pursuant
to Article VI; for the avoidance of doubt, the Parties intend that no Purchaser
or Designated Purchaser shall have any transferee or successor liability for any
Tax that the Sellers bear under Article VI;

(j) all obligations to provide continuation coverage pursuant to COBRA or any
similar Law to any Person who has been employed in the Acquired Business and who
does not become a Transferred Employee;

(k) all Liabilities or other obligations arising from the Seller Employee Plans;

(l) any Liability of the Sellers or any ERISA Affiliate under Title IV of ERISA;

(m) any pension or retirement Liability of the Sellers or any ERISA Affiliate;
and

(n) all Liabilities of the Sellers arising under this Agreement and the
Ancillary Agreements; and

(o) all Liabilities arising from the Amended and Restated Settlement Agreement
(the “Settlement Agreement”) dated March 30, 2010 among NNC, NNL and their
various Affiliates, Ernst & Young, Inc., the Former Employees Representative,
Sue Kennedy (the “LTD Representative”), Koskie Minsky LLP (the “Representative
Counsel”) and the CAW-Canada.

2.1.5 Assumption and/or Assignment or Rejection of 365 Contracts.

(a) Section 2.1.5(a) of the Sellers Disclosure Schedule sets forth a list (as
may be updated and/or amended from time to time after the date hereof, the “365
Customer Contract List”) of those Customer Contracts to which a U.S. Debtor is a
party that are Executory Contracts for purposes of the U.S. Bankruptcy Code and
were entered into before the Petition Date (the “365 Customer Contracts”), which
the relevant U.S. Debtor will assume and assign to the Purchaser or a Designated
Purchaser pursuant to section 365 of the U.S. Bankruptcy Code to the extent
allowed by applicable Law.

(b) Section 2.1.5(b) of the Sellers Disclosure Schedule sets forth a list (as
may be updated and/or amended from time to time after the date hereof, the
“Other 365 Contract

 

38



--------------------------------------------------------------------------------

List”) of all Other Contracts to which a U.S. Debtor is a party that are
Executory Contracts for purposes of the U.S. Bankruptcy Code and were entered
into before the Petition Date (Contracts that may be included on the Other 365
Contract List, the “Other 365 Contracts”) which the Purchaser has elected to
have the relevant U.S. Debtor pursuant to section 365 of the U.S. Bankruptcy
Code assume and assign to the Purchaser or a Designated Purchaser to the extent
allowed by applicable Law (such Contracts on the Other 365 Contract List shall
be collectively referred to as the “Designated Other 365 Contracts”). The Other
365 Contract List may be updated from time to time after the date hereof to
reflect any additional Other 365 Contract that the Purchaser may designate as a
Designated Other 365 Contract or remove any previously designated Designated
Other 365 Contract prior to the applicable Final Contract Designation Date.

(c) The (i) 365 Customer Contracts and (ii) Designated Other 365 Contracts are
collectively referred to as the “Assumed and Assigned Contracts”.

(d) The U.S. Debtors shall seek the approval of the U.S. Bankruptcy Court to the
assumption and assignment of the Assumed and Assigned Contracts effective as of
Closing as part of the U.S. Sale Order in accordance with Section 5.1.

(e) Any Other 365 Contracts that are not Designated Other 365 Contracts shall be
referred to as an “Excluded 365 Contract” and shall not be an Assigned Contract
hereunder.

(f) The Purchaser shall not have the right to amend the Other 365 Contract List
after the applicable Final Contract Designation Date without the prior written
consent of NNI.

2.1.6 Assignment of Non-365 Contracts.

(a) Non-365 Contracts

(i) Section 2.1.6(a)(i) of the Sellers Disclosure Schedule sets forth a list (as
may be updated and/or amended from time to time, the “Non-365 Customer Contract
List”) of all Sellers’ Customer Contracts other than 365 Customer Contracts (the
“Non-365 Customer Contracts”), which the relevant Seller will assign to the
Purchaser or a Designated Purchaser at Closing. The Non-365 Customer Contract
List shall be updated after the date hereof with all 365 Customer Contracts
entered into by the Sellers in the Ordinary Course between the date hereof and
the Closing Date.

(ii) Section 2.1.6(a)(ii) of the Sellers Disclosure Schedule sets forth a list
(as may be updated and/or amended from time to time, the “Other Non-365 Contract
List”) of all Other Contracts that are not Other 365 Contracts (Contracts that
may be included on the Other Non-365 Contract List, the “Other Non-365
Contracts”) which the Purchaser has elected to have the relevant Seller assign
to the Purchaser or a Designated Purchaser to the extent allowed by applicable
Law (such Contracts on the Other Non-365 Contract List shall be collectively
referred to as the “Designated Other Non-365 Contracts”). The Other Non-365
Contract

 

39



--------------------------------------------------------------------------------

List may be updated from time to time after the date hereof to reflect any
additional Other Non-365 Contract that the Purchaser may designate as a
Designated Other Non-365 Contract or remove any previously designated Designated
Other Non-365 Contract prior to the applicable Final Contract Designation Date.

(iii) Any (x) Other Non-365 Contracts that are not Designated Other Non-365
Contracts, and (y) Available Real Estate Leases under which the Purchaser has
not elected to enter into a Sublease pursuant to Section 2.1.6(b) shall be
referred to as “Excluded Non-365 Contracts” and shall not be Assigned Contracts
hereunder.

(iv) The Purchaser shall not have the right to amend the Other Non-365 Contract
List after the applicable Final Contract Designation Date without the prior
written consent of the Main Sellers.

(b) Real Estate Leases

(i) Section 2.1.6(b)(i) of the Sellers Disclosure Schedule sets forth a list
prepared by the Sellers (the “Real Estate Lease List”) of all real estate used
in the conduct of the Acquired Business, whether located in the United States or
in any other jurisdiction, except as otherwise covered under the EMEA Asset Sale
Agreement, and subject to leases, subleases, space licenses or other agreements
permitting a Seller to occupy real property, including an indication of which of
the related properties have been made available to the Purchaser for either a
Sublease or, as described in Section 5.16, a post-closing transitional license
(the “Available Real Estate Leases”).

(ii) Section 2.1.6(b)(ii) of the Sellers Disclosure Schedule sets forth a list
of the Available Real Estate Leases with respect to which (x) the Purchaser has
elected to have the relevant Seller enter into a Sublease (as defined in
Section 5.24) with the Purchaser or a Designated Purchaser at Closing (the
“Subleased Real Estate Leases”), in accordance with and subject to the terms of
the relevant lease, with each such Sublease to have a term to expire as
specified in Section 5.24; or (y) the Purchaser has elected to have the relevant
Seller enter into a license agreement (as contemplated by Section 5.16) with the
Purchaser or a Designated Purchaser at Closing. Prior to the applicable Final
Contract Designation Date, the list of Subleased Real Estate Leases and the list
of designated licenses may be updated to reflect the designation or removal of
Available Real Estate Leases.

(iii) After the applicable Final Contract Designation Date, the Purchaser shall
have no right to designate additional Available Real Estate Leases for entry
into a Sublease with or license to the Purchaser or Designated Purchaser or to
remove any Available Real Estate Lease which has or shall have previously been
designated by the Purchaser for sublease under this Section 2.1.6(b), without
the prior written consent of the Main Sellers;

 

40



--------------------------------------------------------------------------------

 

(iv) It is further understood and agreed that the Purchaser shall be obligated
to enter into Subleases under all Subleased Real Estate Leases.

(c) Subject to Section 2.1.6(d), Section 2.1.10, Section 5.13 and the receipt of
any required Consent, all the Non-365 Customer Contracts and the Designated
Other Non-365 Contracts in effect as of the Closing shall be assigned to the
Purchaser or a Designated Purchaser at Closing pursuant to Section 2.1.1(c) and
the Purchaser or a Designated Purchaser shall enter into a Sublease at Closing
pursuant to Section 5.24 with the relevant Seller under each of the Subleased
Real Estate Leases in effect as of the Closing.

(d) The Parties shall, and the Purchaser shall cause the Designated Purchasers
to, use their reasonable best efforts to obtain all Consents required to permit
the assignment to the Purchaser (or, if specified by the Purchaser, to a
Designated Purchaser) of the 365 Customer Contracts, the Designated Other 365
Contracts, the Non-365 Customer Contracts and the Designated Other Non-365
Contracts in force as of the Closing Date, and the entry into the Subleases;
provided, however, that, except as expressly provided in Section 2.1.7(c) with
respect to Cure Costs for Customer Contracts, the Sellers shall be under no
obligation to compromise any right, asset or benefit or to expend any amount or
incur any Liability in seeking such Consents. For greater certainty, the failure
to obtain any or all of such Consents shall not in itself entitle the Purchaser
to terminate this Agreement or fail to complete the transactions contemplated
hereby or entitle the Purchaser to any adjustment to the Purchase Price.

2.1.7 Cure Costs; Adequate Assurance.

(a) On or prior to the date hereof, the Sellers shall have delivered
Section 2.1.7(a)(i) of the Sellers Disclosure Schedule to the Purchaser, which
Schedule contains with respect to each Other 365 Contract and Other Non-365
Contract, the Sellers’ good faith estimate of the amount of Cure Costs.

(b) To the extent that the assumption and assignment of any 365 Customer
Contract entails the payment of any Cure Cost, NNI shall, or shall cause the
relevant U.S. Debtor to, pay or otherwise provide for payment of such Cure Cost
as required by the U.S. Bankruptcy Code and provided in the U.S. Sale Order. To
the extent that assumption and assignment of any Designated Other 365 Contract
entails the payment of any Cure Cost (the “Other 365 Cure”) as required by the
U.S. Bankruptcy Code and provided in the U.S. Sale Order, the Purchaser shall be
responsible for payment of such Cure Cost; provided, that any such payment by
the Purchaser shall not entitle the Purchaser to any adjustment to the Purchase
Price or any reimbursement or indemnification from the Sellers on account of
payments made by the Purchaser pursuant to this section 2.1.7(b).

(c) To the extent that assignment to the Purchaser or a Designated Purchaser of
any Non-365 Customer Contract entails the payment of any Cure Cost, the relevant
Main Sellers shall, or shall cause the relevant Seller to, pay such amounts
directly to such counterparty in a manner agreed between such Main Seller or
such relevant Seller, as applicable, and such counterparty or ordered by a court
of competent jurisdiction. To the extent that assignment to the Purchaser or a
Designated Purchaser of any Assigned Contract other than a Non-365 Customer
Contract or an Assumed and Assigned Contract entails the payment of Cure Costs
(the

 

41



--------------------------------------------------------------------------------

“Other Non-365 Cure,” and together with the Other 365 Cure, the “Other Cure”),
the Purchaser shall be responsible for payment of such Cure Cost to such
contracting party in a manner agreed between the Purchaser, the Sellers and such
contracting party or ordered by a court of competent jurisdiction; provided,
that any such payment shall not entitle the Purchaser to any adjustment to the
Purchase Price or any reimbursement or indemnification from the Sellers on
account of payments made by the Purchaser pursuant to this section 2.1.7(c).

(d) The Purchaser and the Sellers agree to carry out the actions set forth in
Exhibit 2.1.7(d).

(e) To the extent that entry into a Sublease with the Purchaser or a Designated
Purchaser of any Subleased Real Estate Lease or the license of any Available
Real Estate Lease pursuant to Section 2.1.6(b) entails the payment of Cure
Costs, the Purchaser shall pay its pro-rata share (based on the ratio of the
rentable square footage of the premises subject to such sublease or license to
the overall rentable square footage of the premises demised under such Subleased
Real Estate Lease or Available Real Estate Lease) of such Cure Costs directly to
such contracting party in a manner agreed between the Purchaser and such
contracting party or ordered by a court of competent jurisdiction. The Main
Seller or relevant Seller shall be responsible to pay the remainder of such Cure
Costs in a manner agreed between such Main Seller or such relevant Seller, as
applicable, and such counterparty or ordered by a court of competent
jurisdiction. In the case of any Cure Costs relating to any Available Real
Estate Lease, the Sellers and the Purchaser shall agree as to the amounts
required to be paid to the relevant landlord prior to payment by either the
Sellers or the Purchaser with respect to the same.

(f) Prior to the hearing before the U.S. Bankruptcy Court to approve the
assumption and assignment of the Assumed and Assigned Contracts, the Purchaser
shall provide adequate assurance of its and the relevant Designated Purchasers’
future performance under each Assumed and Assigned Contract to the parties
thereto (other than the U.S. Debtors) in satisfaction of section 365(f)(2)(B) of
the U.S. Bankruptcy Code and to the extent required by the U.S. Sale Order.

(g) The Parties shall, and shall cause the Other Sellers and the Designated
Purchasers, as applicable, to, use reasonable best efforts to obtain all
Consents required to permit the assignment to the Purchaser (or, if specified by
the Purchaser, a Designated Purchaser) of the Assigned Contracts and the entry
into Subleases; provided, however, that the Sellers shall be under no obligation
to seek any such Consent prior to the completion of the Auction or to compromise
any right, asset or benefit or to expend any amount or incur any Liability or
provide any other consideration in seeking such Consents other than filing and
application fees to Government Entities and payment of Cure Costs for which such
Party is responsible pursuant to Section 2.1.7, and, provided, further, that the
failure to obtain any or all of such Consents shall not entitle the Purchaser to
terminate this Agreement or fail to complete the transactions contemplated
hereby or entitle the Purchaser to any adjustment to the Purchase Price.

2.1.8 Local Sale Agreements. Subject to the terms and conditions hereof, to the
extent necessary to effect the Closing on the terms hereof, the relevant Sellers
shall, and the Purchaser shall, and shall cause the relevant Designated
Purchasers to, enter into such agreements or instruments, including bills of
sale and/or assignment and assumption agreements

 

42



--------------------------------------------------------------------------------

(the “Local Sale Agreements”), providing for (i) the sale, transfer, assignment
or other conveyance to the Purchaser and/or relevant Designated Purchasers, in
accordance with the requirements of applicable local Law, of any Assets located
in the countries where such Local Sale Agreements are required, and (ii) the
assumption by the Designated Purchasers of any Assumed Liability that the
Purchaser intends to allocate to them. In the event of a conflict between this
Agreement and any Local Sale Agreement, this Agreement shall prevail. The
Parties further agree that no allocation of Purchase Price and no amounts by way
of valuation of the Assets, whether provisional, estimated or final, shall be
included in any instruments of assignment and/or transfer, except as required by
applicable Law.

2.1.9 EMEA Asset Sale Agreement. Except as otherwise set forth in Exhibit 5.25
hereto, none of the EMEA Sellers or the Joint Administrators shall assume, or be
deemed to assume, any Liability whatsoever under this Agreement and nothing in
this Agreement (except to the extent expressly incorporated into the EMEA Asset
Sale Agreement) shall apply to, or govern, the sale, assignment, transfer,
retention or assumption of assets, rights, properties or Liabilities of, or by,
any EMEA Sellers or the Joint Administrators in any manner whatsoever. The only
assets, rights, properties and Liabilities of the EMEA Sellers or the Joint
Administrators that are being sold, assigned or transferred to, and assumed by,
the Purchaser or the EMEA Designated Purchasers, and the terms and conditions
thereof, and representations with respect thereto, are solely as expressly set
forth in the EMEA Asset Sale Agreement. Neither the Purchaser nor any Designated
Purchaser shall be entitled to make any claim under this Agreement, or assert
any right hereunder, against any Person other than the Sellers.

2.1.10 Non-Assignable Assets. Notwithstanding anything in this Agreement to the
contrary, if a Consent of a Third Party (including a Government Entity) has not
been obtained on or prior to Closing, then, unless such Consent is subsequently
obtained, this Agreement shall not constitute an agreement to sell, transfer or
assign, directly or indirectly, any Asset or any obligation or benefit arising
thereunder if an attempted direct or indirect sale, transfer, lease, sublease or
assignment thereof, without such Consent (in each case, after taking into
account the effect of the U.S. Sale Order, the Canadian Approval and Vesting
Order, and any other order of a court of competent jurisdiction), would
constitute a breach, default, violation or other contravention of Law or the
rights of such Third Party or would be ineffective with respect to any party to
a Contract concerning such Asset. For greater certainty, except as explicitly
set forth in Article VIII, failure to obtain any such Consent shall not entitle
the Purchaser to terminate this Agreement or fail to complete the transactions
contemplated hereby or entitle the Purchaser to any adjustment of the Purchase
Price, and the Main Sellers and the Purchaser shall each act in accordance with
Section 5.13 hereof in relation to any Deferred Transfer Purchased Assets.

SECTION 2.2 Purchase Price.

2.2.1 Purchase Price. Pursuant to the terms and subject to the conditions set
forth in this Agreement, in consideration of the purchase, sale, assignment and
conveyance of the Sellers’ and EMEA Sellers’ right, title and interest in, to
and under the Assets and the EMEA Assets, respectively, pursuant and subject to
the terms hereof and pursuant and subject to the terms of the EMEA Asset Sale
Agreement, respectively, and of the rights granted by certain

 

43



--------------------------------------------------------------------------------

Sellers and the EMEA Sellers under the Intellectual Property License Agreement
and the Trademark License Agreement, the Purchaser, on its own behalf and as
agent for the Designated Purchasers, shall (x) assume and become obligated to
pay, perform and discharge, when due, the Assumed Liabilities and the EMEA
Assumed Liabilities and (y) pay to the Distribution Agent, as agent for the
Sellers and the EMEA Sellers, an aggregate amount of cash equal to Sixty Five
million dollars ($65,000,000) (the “Base Purchase Price”), as adjusted pursuant
to Sections 2.2.2 and 2.2.3 (as so adjusted, the “Purchase Price”); provided,
that for the avoidance of doubt, the Parties acknowledge that amounts of or in
respect of VAT (as defined in the EMEA Asset Sale Agreement) and/or Transfer
Taxes that are the responsibility of the Purchaser pursuant to Section 6.1 shall
be paid directly to the Tax Authority or, to the relevant Seller, EMEA Seller or
Joint Administrators for remittance to the applicable Tax Authority in the
amount required to be paid to such Tax Authority in accordance with applicable
Law, pursuant to and in accordance with the relevant provisions of this
Agreement and the EMEA Asset Sale Agreement and shall not be paid to the
Distribution Agent).

2.2.2 Estimated Purchase Price.

(a) For purposes of determining the amount of cash to be paid as the Estimated
Purchase Price by the Purchaser (on its own behalf and as agent for the
Designated Purchasers) to the Distribution Agent as agent for the Sellers and
the EMEA Sellers at the Closing pursuant to Section 2.3.2(a), at least three
(3) Business Days prior to the Closing Date, the Main Sellers and the EMEA
Sellers shall deliver to the Purchaser a written statement (the “Estimated
Closing Statement”) prepared in good faith in accordance with the Calculation
Principles and the terms hereof setting forth (i) the estimated Adjusted Net
Working Capital Transferred as of the Closing Date (the “Estimated Closing
Adjusted Net Working Capital Transferred”), (ii) all estimated EMEA Downward
Adjustments as of the Closing Date (the “Estimated EMEA Downward Adjustment”),
(iii) the estimated Total Prepaid Revenue Transferred as of the Closing Date
(the “Estimated Total Prepaid Revenue Transferred”), (iv) the estimated
Pre-Close Employment Payments that the EMEA Sellers have failed to pay prior to
the Closing in accordance with the EMEA Asset Sale Agreement (the “Estimated
Pre-Close Employment Payments”) and (v) the Estimated Purchase Price.

(b) As used in this Agreement, “Estimated Purchase Price” shall mean an amount
equal to:

(i) the Base Purchase Price; minus

(ii) the amount, if any, by which the Estimated Closing Adjusted Net Working
Capital Transferred is less than the Target Adjusted Net Working Capital
Transferred; minus

(iii) the Estimated EMEA Downward Adjustment; minus

(iv) the excess (if any) of the Estimated Total Prepaid Revenue Transferred over
the Target Total Prepaid Revenue Transferred; minus

(v) an amount equal to the Estimated Pre-Close Employment Payments.

 

44



--------------------------------------------------------------------------------

 

2.2.3 Post-Closing Purchase Price Adjustment.

2.2.3.1 Closing Statement; Dispute Resolution

(a) As promptly as practicable (and in any event within sixty (60) days after
the Closing), the Purchaser shall deliver to the Main Sellers and the EMEA
Sellers a written statement (the “Closing Statement”) that shall contain their
final calculation of (i) the Adjusted Net Working Capital Transferred as of the
Closing Date (the “Closing Adjusted Net Working Capital Transferred”), (ii) all
EMEA Downward Adjustments as of the Closing (the “Closing EMEA Downward
Adjustment”), (iii) the Total Prepaid Revenue Transferred as of the Closing Date
(the “Closing Total Prepaid Revenue Transferred”), (iv) Pre-Close Employment
Payments that the EMEA Sellers have failed to pay prior to the Closing as of the
Closing (the “Closing Pre-Close Employment Payments”), (v) the final Purchase
Price, and (vi) the amount payable by either Party pursuant to Section 2.2.3.2
as an adjustment to the Estimated Purchase Price. The Closing Statement shall be
prepared in accordance with the Calculation Principles and the terms hereof.
Throughout the periods during which the Closing Statement is being prepared and
any disputes that may arise under this Section 2.2.3 are being resolved, the
Main Sellers and the EMEA Sellers shall, promptly upon request, provide the
Purchaser and its respective accountants reasonable access to the assets, books,
records, documents, schedules and workpapers and personnel of the Acquired
Business in connection with the preparation of the Estimated Closing Statement.

(b) If the Main Sellers and the EMEA Sellers disagree with the determination of
the Closing Statement, the Main Sellers and the EMEA Sellers shall notify the
Purchaser of such disagreement within sixty (60) days after delivery of the
Closing Statement (such notice, the “Disagreement Notice”). The Disagreement
Notice shall set forth, in reasonable detail, any disagreement with, and any
requested adjustment to, the Closing Statement. If the Main Sellers and the EMEA
Sellers fail to deliver the Disagreement Notice by the end of such sixty- (60-)
day period, the Main Sellers and the EMEA Sellers shall be deemed to have
accepted as final the Closing Statement delivered by the Purchaser. Matters
included in the calculations in the Closing Statement to which the Main Sellers
and the EMEA Sellers do not object in the Disagreement Notice shall be deemed
accepted by the Main Sellers and the EMEA Sellers and shall not be subject to
further dispute or review. Throughout the periods during which the Closing
Statement is being prepared and any disputes that may arise under this
Section 2.2.3 are being resolved, the Purchaser shall, promptly upon request,
provide the Main Sellers and the EMEA Sellers and their respective accountants
reasonable access to the assets, books, records, documents, schedules,
workpapers and personnel of the Purchaser in connection with the Main Sellers’
and the EMEA Sellers’ and their respective accountants’ review of the Closing
Statement. The Purchaser, the Main Sellers and the EMEA Sellers shall negotiate
in good faith to resolve any disagreement with respect to the Closing Statement,
and any resolution agreed to in writing by the Purchaser and the Main Sellers
and the EMEA Sellers shall be final and binding upon the Parties.

(c) If the Purchaser and the Main Sellers and the EMEA Sellers are unable to
resolve any disagreement as contemplated by Section 2.2.3.1(b) within fourteen
(14) days after delivery of a Disagreement Notice by the Main Sellers and the
EMEA Sellers, either the Main Sellers, the EMEA Sellers or the Purchaser may
appoint the Accounting Arbitrator, on behalf of

 

45



--------------------------------------------------------------------------------

all Parties and the EMEA Sellers, to resolve such disagreement. The Accounting
Arbitrator’s determination shall be based only on the written submissions by the
Main Sellers, the EMEA Sellers and the Purchaser and not upon any independent
review by the Accounting Arbitrator. The Primary Parties and NNUK shall instruct
the Accounting Arbitrator and the Accounting Arbitrator shall consider only
those items and amounts set forth in the Closing Statement as to which the Main
Sellers, the EMEA Sellers and the Purchaser have not resolved their
disagreement. With respect to each such item, the decision of the Accounting
Arbitrator shall be the amount claimed by the Main Sellers and the EMEA Sellers,
the amount claimed by the Purchaser, or an amount between the amount claimed by
the Main Sellers and the EMEA Sellers and the amount claimed by the Purchaser.
The Main Sellers, NNUK and the Purchaser shall instruct, and they shall use
their reasonable best efforts to cause, the Accounting Arbitrator to deliver to
the Primary Parties and NNUK, as promptly as practicable (and in no event later
than thirty (30) days after his or her appointment), a written report setting
forth the resolution of any such disagreement determined in accordance with the
terms of this Agreement. Such report and the Closing Statement, as adjusted
thereby, shall be final and binding upon the Parties and the EMEA Sellers.
Neither the Main Sellers, the EMEA Sellers nor the Purchaser shall have any ex
parte communications or meetings with the Accounting Arbitrator regarding the
subject matter hereof without the other Primary Parties’ prior consent. In the
event the Accounting Arbitrator concludes that the Purchaser was correct as to a
majority (by dollar amount) of the disputed items, then the Sellers and the EMEA
Sellers shall pay the Accounting Arbitrator’s fees, costs and expenses. In the
event the Accounting Arbitrator concludes that the Main Sellers and the EMEA
Sellers were correct as to a majority (by dollar amount) of the disputed items,
then the Purchaser shall pay the Accounting Arbitrator’s fees, costs and
expenses.

2.2.3.2 Purchase Price Adjustment

(a) Working Capital Adjustment Payments:

(i) If the Closing Adjusted Net Working Capital Transferred, as finally
determined in accordance with Section 2.2.3.1, is less than the Estimated
Adjusted Net Working Capital Transferred, then the Main Sellers, acting on their
own behalf and as agent of the Other Sellers and the EMEA Sellers, shall pay, or
cause the Distribution Agent to pay, to the Purchaser, acting on its own behalf
and as agent of the Designated Purchasers (if applicable), an amount equal to
such difference by wire transfer of immediately available funds to the bank
account(s) designated in writing by the Purchaser within five (5) Business Days
of the final determination of the Closing Adjusted Net Working Capital
Transferred.

(ii) If, instead, the Closing Adjusted Net Working Capital Transferred, as
finally determined in accordance with Section 2.2.3.1, is greater than the
Estimated Adjusted Net Working Capital Transferred but less than the Target
Adjusted Net Working Capital Transferred, then the Purchaser, acting on its own
behalf and as agent of the Designated Purchasers, shall pay to the Distribution
Agent, as distribution agent for the Sellers and the EMEA Sellers, an amount
equal to the difference between the Closing Adjusted Net Working Capital
Transferred and the Estimated Adjusted Net Working Capital Transferred by wire
transfer of immediately available funds to the bank account(s) designated in

 

46



--------------------------------------------------------------------------------

writing by the Main Sellers, within five (5) Business Days of the final
determination of the Closing Adjusted Net Working Capital Transferred.

(iii) If, instead, the Closing Adjusted Net Working Capital Transferred, as
finally determined in accordance with Section 2.2.3.1, is greater than both the
Estimated Adjusted Net Working Capital Transferred and the Target Adjusted Net
Working Capital Transferred, then the Purchaser, acting on its own behalf and as
agent of the Designated Purchasers, shall pay to the Distribution Agent, as
distribution agent for the Sellers and the EMEA Sellers, an amount equal to the
difference between the Target Adjusted Net Working Capital Transferred and the
Estimated Adjusted Net Working Capital Transferred by wire transfer of
immediately available funds to the bank account(s) designated in writing by the
Main Sellers, within five (5) Business Days of the final determination of the
Closing Adjusted Net Working Capital Transferred.

(b) EMEA Downward Adjustment:

(i) If the Closing EMEA Downward Adjustment, as finally determined in accordance
with Section 2.2.3.1, is greater than the Estimated EMEA Downward Adjustment,
then the Main Sellers, acting on their own behalf and as agent of the Other
Sellers and the EMEA Sellers, shall pay, or cause the Distribution Agent to pay,
to the Purchaser, acting on its own behalf and as agent of the Designated
Purchasers (if applicable), an amount equal to such difference by wire transfer
of immediately available funds to the bank account(s) designated in writing by
the Purchaser within five (5) Business Days of the final determination of the
Closing EMEA Downward Adjustment.

(ii) If, instead, the Closing EMEA Downward Adjustment, as finally determined in
accordance with Section 2.2.3.1, is less than the Estimated EMEA Downward
Adjustment, then the Purchaser, acting on its own behalf and as agent of the
Designated Purchasers, shall pay to the Distribution Agent, as distribution
agent for the Sellers and the EMEA Sellers, an amount equal to the difference
between the Estimated EMEA Downward Adjustment and the Closing EMEA Downward
Adjustment by wire transfer of immediately available funds to the bank
account(s) designated in writing by the Main Sellers, within five (5) Business
Days of the final determination of the Closing EMEA Downward Adjustment.

(c) Prepaid Revenue Adjustments:

(i) If the Closing Prepaid Revenue Transferred, as finally determined in
accordance with Section 2.2.3.1, is greater than the Estimated Prepaid Revenue
Transferred, then the Main Sellers, acting on their own behalf and as agent of
the Other Sellers and the EMEA Sellers, shall pay, or cause the Distribution
Agent to pay, to the Purchaser, acting on its own behalf and as agent of the
Designated Purchasers (if applicable), an amount equal to such difference by
wire transfer of immediately available funds to the bank account(s) designated
in writing by the

 

47



--------------------------------------------------------------------------------

Purchaser within five (5) Business Days of the final determination of the
Closing Prepaid Revenue Transferred.

(ii) If, instead, the Closing Prepaid Revenue Transferred, as finally determined
in accordance with Section 2.2.3.1, is less than the Estimated Prepaid Revenue
Transferred but greater than the Target Prepaid Revenue Transferred, then the
Purchaser, acting on its own behalf and as agent of the Designated Purchasers,
shall pay to the Distribution Agent, as distribution agent for the Sellers and
the EMEA Sellers, an amount equal to the difference between the Closing Prepaid
Revenue Transferred and the Estimated Prepaid Revenue Transferred by wire
transfer of immediately available funds to the bank account(s) designated in
writing by the Main Sellers, within five (5) Business Days of the final
determination of the Prepaid Revenue Transferred.

(iii) If, instead, the Closing Prepaid Revenue Transferred, as finally
determined in accordance with Section 2.2.3.1, is less than both the Estimated
Prepaid Revenue Transferred and the Target Prepaid Revenue Transferred, then the
Purchaser, acting on its own behalf and as agent of the Designated Purchasers,
shall pay to the Distribution Agent, as distribution agent for the Sellers and
the EMEA Sellers, an amount equal to the difference between the Target Prepaid
Revenue Transferred and the Estimated Prepaid Revenue Transferred by wire
transfer of immediately available funds to the bank account(s) designated in
writing by the Main Sellers, within five (5) Business Days of the final
determination of the Closing Prepaid Revenue Transferred.

(d) Pre-Close Employment Payments:

(i) If the Closing Pre-Close Employment Payments, as finally determined in
accordance with Section 2.2.3.1, is greater than the Estimated Pre-Close
Employment Payments, then the Main Sellers, acting on their own behalf and as
agent of the Other Sellers and the EMEA Sellers, shall pay, or cause the
Distribution Agent to pay, to the Purchaser, acting on its own behalf and as
agent of the Designated Purchasers (if applicable), an amount equal to such
difference by wire transfer of immediately available funds to the bank
account(s) designated in writing by the Purchaser within five (5) Business Days
of the final determination of the Closing Pre-Close Employment Payments.

(ii) If, instead, the Closing Pre-Close Employment Payments, as finally
determined in accordance with Section 2.2.3.1, is less than the Estimated
Pre-Close Employment Payments, then the Purchaser, acting on its own behalf and
as agent of the Designated Purchasers, shall pay to the Distribution Agent, as
distribution agent for the Sellers and the EMEA Sellers, an amount equal to such
difference by wire transfer of immediately available funds to the bank
account(s) designated in writing by the Main Sellers within five (5) Business
Days of the final determination of the Closing Pre-Close Employment Payments.

 

48



--------------------------------------------------------------------------------

 

(e) Any payment to be made under this Section 2.2.3.2 shall include interest
thereon accrued from the Closing Date to the date of payment at a rate per annum
of three percent (3%). Such interest shall accrue from day to day.

(f) The Parties shall deliver appropriate instructions to the Escrow Agent in
respect of any payment required to be made by the Sellers and the EMEA Sellers
pursuant to this Section 2.2.3.2. Any funds remaining in the Escrow Account
after such payment has been made, or all such funds in the Escrow Account in the
event no such payment is required to be made, shall be delivered to the
Distribution Agent, and the Parties shall promptly deliver appropriate
instructions to the Escrow Agent to effect such delivery.

2.2.4 Good Faith Deposit.

(a) Prior to the date hereof, the Purchaser has delivered to NNI cash in the
amount of $1.25 million ($1,250,000) (the “Good Faith Deposit”) to serve as
earnest money under this Agreement and the EMEA Asset Sale Agreement.

(b) The Good Faith Deposit, together with actual earnings thereon, shall:

(i) If the Purchaser is the Successful Bidder at the Auction, be applied to the
Estimated Purchase Price to be paid by the Purchaser and therefore be paid to
the Distribution Agent (as agent of the Sellers and the EMEA Sellers) at Closing
pursuant to Section 2.3.2(b); or

(ii) If the Purchaser is not the Successful Bidder at the Auction, be returned
to the Purchaser as soon as practicable following the Auction; or

(iii) become property of the Sellers and the EMEA Sellers in the event that this
Agreement is terminated by any Primary Party pursuant to Section 9.1(c)(ii) or
in the event that the EMEA Asset Sale Agreement is terminated by the EMEA
Sellers pursuant to Clause 15.4.3(B) of the EMEA Asset Sale Agreement.

(c) If not previously paid to the Sellers, the Good Faith Deposit together with
actual earnings thereon shall be held by NNI until the Closing and delivered to
the Distribution Agent at Closing in accordance with Section 2.3.2(b) or, in the
event this Agreement or the EMEA Asset Sale Agreement is terminated before the
Closing for any reason other than those set forth in Section 2.2.4(b), be
returned by NNI to the Purchaser; provided, that such return of the Good Faith
Deposit by NNI to the Purchaser shall not relieve the Purchaser from any
potential obligation it may have to pay damages to the Sellers or the EMEA
Sellers for a breach hereof and/or of the EMEA Asset Sale Agreement, as
applicable, as and when such damages become due and payable (including pursuant
to any settlement of claims).

2.2.5 Escrow.

(a) On or prior to the date of the entry of the U.S. Sale Order, each of NNL,
NNI, NNUK and the Purchaser shall have entered into the Escrow Agreement with
the Escrow Agent, in order to secure payment by the Sellers or the EMEA Sellers,
as appropriate, of

 

49



--------------------------------------------------------------------------------

amounts owed to the Purchaser pursuant to Section 2.2.3 as post-Closing purchase
price adjustments and other payment obligations provided hereunder.

(b) Each of NNL, NNI, NNUK and the Purchaser hereby undertakes to promptly
execute and deliver to the Escrow Agent, in accordance with the formalities set
forth in the Escrow Agreement, joint instructions to pay to the Distribution
Agent (as agent for the Sellers and the EMEA Sellers) or the Purchaser, as
applicable, funds from the Escrow Account at any time that any Person becomes
entitled to such payment from the Escrow Account pursuant to this Agreement.

2.2.6 Purchase Price Allocation.

(a) Except as otherwise required by applicable Law, the Parties and the EMEA
Sellers shall (i) first allocate to the tangible Assets, the tangible EMEA
Assets and the CIP Unbilled Accounts Receivable of the Acquired Business a
proportion of the Purchase Price (and, to the extent properly taken into account
under the applicable Tax Laws, the Assumed Liabilities and the EMEA Assumed
Liabilities), equal to the net book value of such Assets and such EMEA Assets as
of the Closing Date and (ii) then allocate the balance of the Purchase Price, as
adjusted in clause (i) of this Section, to the intangible Assets and the
intangible EMEA Assets.

(b) To the extent necessary to file Transfer Tax Returns, the Parties shall
negotiate in good faith to determine an allocation of the Purchase Price, (and,
to the extent properly taken into account under the applicable Tax Laws, the
Assumed Liabilities and the EMEA Assumed Liabilities) among the Assets and the
EMEA Assets in accordance with the principles of Section 1060 of the Code and
the Treasury regulations promulgated thereunder and other applicable Tax Laws,
which allocation shall be consistent with the principles of Section 2.2.6(a)
(such allocation, a “Partial Allocation”). If the Parties do not reach agreement
on a Partial Allocation after negotiating in good faith, the Partial Allocation
shall be submitted to the Accounting Arbitrator, which shall prepare a final
Partial Allocation; provided, however, that if a different Partial Allocation is
required by a Government Entity (including for this purpose an allocation
required, approved or authorized pursuant to a Bankruptcy Proceeding), then the
Partial Allocation shall be modified as necessary to be consistent with the
required allocation (but in all cases shall be consistent with the principles of
Section 2.2.6(a) to the extent permitted by such Government Entity).
Notwithstanding the preceding sentence, if the Parties have not reached
agreement on the Partial Allocation and the Accounting Arbitrator has not
submitted its determination on or before the date that a Transfer Tax Return is
required to be filed with the relevant Tax Authority (giving effect to any valid
extensions) pursuant to Section 6.7(b), then such Transfer Tax Return shall be
timely filed in the manner that the Party with primary responsibility for filing
such return reasonably determines and, upon receiving the Accounting
Arbitrator’s later determination and to the extent permitted under applicable
Law, the filing Party shall promptly file, or cause to be filed, an amended
return in accordance therewith. The Parties agree (i) to be bound by the final
Partial Allocation accepted by the Parties or prepared by the Accounting
Arbitrator (as modified to be consistent with the allocation required by a
Government Entity, as described above), as applicable, and (ii) to act in
accordance with the allocations contained in such final Partial Allocation for
all purposes relating to Transfer Taxes (including the preparation and filing of
any Transfer Tax Returns). For purposes of this Section 2.2.6(b), the

 

50



--------------------------------------------------------------------------------

term “Parties” shall include the EMEA Sellers to the extent any negotiations or
agreement required hereunder concern Transfer Tax Returns.

SECTION 2.3 Closing.

2.3.1 Closing Date. The completion of the purchase and sale of the Assets and
the assumption of the Assumed Liabilities shall occur simultaneously with the
closing of the transactions contemplated by the EMEA Asset Sale Agreement and
shall take place at the offices of Cleary Gottlieb Steen & Hamilton LLP in New
York, New York, commencing at 8:00 am New York time on the date which is five
(5) Business Days after the day upon which all of the conditions set forth under
Article VIII (other than conditions to be satisfied at Closing, but subject to
the waiver or fulfillment of those conditions at Closing) have been satisfied
or, if permissible, waived by the Main Sellers and/or the Purchaser (as
applicable), or at such other place, date and time as shall be mutually agreed
upon in writing by the Purchaser, the Main Sellers, the Joint Administrators and
the EMEA Sellers (the day on which the Closing takes place being the “Closing
Date”). The transactions contemplated by this Agreement and the other
Transaction Documents will be deemed completed (the “Closing”) at the time the
Parties release and exchange signature pages and the Sellers and the
Distribution Agent, as applicable, receive the deliverables set forth in
Section 2.3.2.

Upon occurrence of the Closing, such legal title, title and interest as has been
agreed to be transferred pursuant to Article II and risk of loss with respect to
the Assets will transfer to the Purchaser or the relevant Designated Purchaser,
and the Assumed Liabilities will be assumed by the Purchaser and the relevant
Designated Purchasers, at 11:59 p.m. local time on the Closing Date in the
jurisdiction in which the Assets are located in accordance with the terms
hereof. For the avoidance of doubt, all Transferred Employees shall transfer at
the Employee Transfer Date.

2.3.2 Closing Actions and Deliveries. At the Closing:

(a) the Purchaser shall deliver to:

(i) the Distribution Agent, as distribution agent for the Sellers and the EMEA
Sellers, an amount equal to the Estimated Purchase Price minus the Good Faith
Deposit, the Aggregate Escrow Amount, the French Escrow Amount, the TSA Escrow
Amount and the TSA EMEA Employment Escrow Amount (together with any actual
earnings thereon) by wire transfer in immediately available funds to an account
or accounts designated at least two (2) Business Days prior to the Closing Date
by the Distribution Agent in a written notice to the Purchaser;

(ii) the Escrow Agent, an amount equal to the Aggregate Escrow Amount;

(iii) the NNFSAS Escrow Agent, an amount equal to the French Escrow Amount;

 

51



--------------------------------------------------------------------------------

 

(iv) the TSA Escrow Agent, an amount equal to the TSA Escrow Amount;

(v) the TSA Employment Escrow Agent, an amount equal to the TSA Employment
Escrow Amount;

(vi) the Main Sellers, a duly executed certificate of an executive officer of
the Purchaser certifying that the conditions set forth in Sections 8.2(a) and
8.2(b) have been satisfied; and

(vii) the other parties thereto, executed counterparts of the Transition
Services Agreement, the Intellectual Property License Agreement, the Trademark
License Agreement and any other Ancillary Agreements that have been executed at
such time.

(b) NNL, NNI, NNUK and the Purchaser shall cause the Escrow Agent to deliver to
the Distribution Agent (as agent for the Sellers and the EMEA Sellers), and the
Escrow Agent shall deliver to the Distribution Agent (as agent for the Sellers
and the EMEA Sellers), the Good Faith Deposit (together with actual earnings
thereon) by wire transfer in immediately available funds to an account or
accounts designated at least two (2) Business Days prior to the Closing Date by
the Distribution Agent in a written notice to NNL, NNI and NNUK and the
Purchaser;

(c) the Main Sellers shall deliver to the Purchaser:

(i) a duly executed certificate of an executive officer of one of the Main
Sellers certifying that the conditions set forth in Sections 8.3(a) and 8.3(b)
have been satisfied;

(ii) updated Sections 2.1.5(a), 2.1.5(b), 2.1.6(a)(i), 2.1.6(a)(ii),
2.1.6(b)(ii) and 4.11(b) of the Sellers Disclosure Schedule, if applicable.

(iii) executed counterparts of the Transition Services Agreement, the
Intellectual Property License Agreement, the Trademark License Agreement and any
other Ancillary Agreements that have been executed at such time; and

(iv) certified copies of the U.S. Sale Order and the Canadian Approval and
Vesting Order; and

(d) each Party shall deliver, or cause to be delivered, to the other Parties any
other documents reasonably requested by such other Parties in order to effect,
or evidence the consummation of, the transactions contemplated herein.

(e) each Seller shall deliver to the Purchaser, (i) in the case of a Seller that
is a “United States person” within the meaning of Section 7701(a)(30) of the
Code and applicable Treasury Regulations, a duly executed certificate of
non-foreign status in accordance with Section 1445 of the Code and applicable
Treasury Regulations; and (ii) (x) a duly executed certificate certifying that
such Seller is not a non-resident of Canada for purposes of section 116

 

52



--------------------------------------------------------------------------------

of the Income Tax Act (Canada) (and the equivalent Quebec tax statute), or
(y) in the case of a Seller that is a non-resident of Canada for purposes of
section 116 of the Income Tax Act (Canada) (and the equivalent Quebec tax
statute), a duly executed certificate certifying that the Assets transferred or
assigned to the Purchaser pursuant to this Agreement or any of the other
Transaction Documents by such Seller do not include any taxable Canadian
property as defined in the Income Tax Act (Canada) (and the equivalent Quebec
tax statute).

SECTION 2.4 Designated Purchaser(s).

(a) The Purchaser shall be entitled to designate, in accordance with the terms
and subject to the limitations set forth in this Section 2.4, one or more
Affiliates of the Purchaser to (i) purchase specified Assets (including
specified Assigned Contracts), (ii) assume specified Assumed Liabilities, and/or
(iii) employ identified Transferred Employees on and after the Closing Date (any
Person that shall be properly designated by the Purchaser in accordance with
this clause, a “Designated Purchaser”); it being understood and agreed, however,
that any such right of the Purchaser to designate a Designated Purchaser is
conditioned upon (y) such Designated Purchaser being able to perform the
applicable covenants under Section 2.1.7 and Article VII and demonstrate
satisfaction of the requirements of section 365 of the U.S. Bankruptcy Code (to
the extent applicable), including the provision of adequate assurance for future
performance with respect to the Assumed and Assigned Contracts and (z) any such
designation not creating any Liability (including any Liability relating to
Taxes other than Taxes for which the Purchaser is liable pursuant to Article VI)
for the Sellers or their Affiliates that would not have existed had the
Purchaser purchased the Assets, assumed the Assumed Liabilities and/or employed
the Transferred Employees, and which Liability is not fully reimbursed by or on
behalf of the Purchaser; provided, further, however, that the Sellers
acknowledge and agree that each of Ericsson Inc., Ericsson Canada Inc., or
Ericsson AB (each, a “Confirmed Designated Purchaser”) shall be deemed to
satisfy the foregoing conditions and may be a Designated Purchaser. Subject to
Section 6.2(c), if the designation of a Confirmed Designated Purchaser creates
any Liability relating to Taxes for the Sellers or their Affiliates that would
not have existed had the Purchaser purchased the relevant Assets, the Purchaser
or the Designated Purchasers shall pay such additional amounts to the Sellers
such that the total amount received by the applicable Sellers, after reducing
such amount by the additional Liability relating to Taxes for the Sellers or
their Affiliates created by the designation of such Confirmed Designated
Purchaser, will equal the full amount such Seller would have received from the
Purchaser had the designation not been made. No such designation shall relieve
the Purchaser of any of its obligations hereunder. Any breach hereof by a
Designated Purchaser shall be deemed a breach by the Purchaser. The Purchaser
and each Designated Purchaser shall be jointly and severally liable for any
obligations assumed by any of them hereunder.

(b) As soon as reasonably practicable and in no event later than twenty
(20) days prior to the Closing Date, the Purchaser shall make the designation
referenced in Section 2.4(a) by way of a written notice to be delivered to the
Sellers; provided, however, that the Parties agree that such notice may be
amended and/or updated by the Purchaser from time to time to the extent there is
a relevant material change in the information provided by the Sellers with
respect to the jurisdictions in which the Assets are located. Such notice shall,
(x) for any Designated Purchasers other than the Confirmed Designated
Purchasers, contain appropriate

 

53



--------------------------------------------------------------------------------

information about the Designated Purchaser(s), including the legal name of the
Designated Purchaser, the jurisdiction of incorporation or formation of the
Designated Purchaser, the actual (and if there is any intention to change such
residence on or prior to Closing proposed) jurisdiction of Tax residence of the
Designated Purchaser and (y) (i) indicate in reasonable detail which Assets,
Assumed Liabilities and Transferred Employees the Purchaser intends such
Designated Purchaser(s) to purchase, assume and/or employ, as applicable,
hereunder, (ii) include a signed counterpart or an accession agreement to this
Agreement, in either case in a form reasonably acceptable to the Main Sellers,
whereby such Designated Purchaser agrees to be bound by the terms of this
Agreement and authorizing the Purchaser to act as such Designated Purchaser(s)’
agent for all purposes hereunder and (iii) for any Designated Purchasers other
than the Confirmed Designated Purchasers, contain such reasonable evidence as
the relevant Seller may reasonably require to demonstrate that any such
designation will not (A) create any liability relating to Taxes for any Seller
or any Affiliate thereof or any member of the Sellers’ group that would not have
existed had the Purchaser purchased the relevant Asset, assumed the relevant
Assumed Liability or employed the relevant Transferred Employee and (B) reduce
the amount of consideration actually received by any Seller whether as a result
of any deduction or withholding for or on account of Tax or otherwise, where
such reduction would not have occurred had the purchase, assumption and/or
employment (as relevant) been made by the Purchaser, in each of clauses (A) and
(B) which cost is not fully reimbursed by the Purchaser or a Designated
Purchaser at the Closing.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to, and agrees with, the Sellers
and the EMEA Sellers as follows:

SECTION 3.1 Organization and Corporate Power.

(a) The Purchaser is a corporation duly organized and validly existing and in
good standing under the Laws of Sweden. Each Designated Purchaser other than the
Purchaser is duly organized and validly existing under the Laws of the
jurisdiction in which it is organized. Each of the Purchaser and the Designated
Purchasers has the requisite power and authority to enter into, deliver and
perform its obligations pursuant to each of the Transaction Documents to which
it is or will become a party.

(b) Each of the Purchaser and the Designated Purchasers is qualified or licensed
to do business as contemplated by this Agreement and the other Transaction
Documents, to own or lease and operate its properties and assets, including the
Assets, and is in good standing in each jurisdiction in which its ownership of
assets or operation of business

 

54



--------------------------------------------------------------------------------

requires it to so qualify or to be so licensed, except to the extent that the
failure to be so qualified or licensed would not materially hinder, delay or
impair the Purchaser’s or any such Designated Purchaser’s ability to carry out
its obligations under, and to consummate the transactions contemplated by, this
Agreement, the other Transaction Documents to which it is or will become a
party.

SECTION 3.2 Authorization; Binding Effect; No Breach.

(a) The execution, delivery and performance of each Transaction Document to
which the Purchaser or any of the Designated Purchasers is, or at Closing will
be, a party have been duly authorized by the Purchaser and the relevant
Designated Purchasers, as applicable. Assuming due authorization, execution and
delivery by the relevant Sellers, each Transaction Document to which the
Purchaser or any Designated Purchaser is, or at the Closing Date will be, a
party constitutes, or upon execution thereof will constitute, a valid and
binding obligation of the Purchaser or such Designated Purchaser, as applicable,
enforceable against such Person in accordance with its respective terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
affecting creditors’ rights generally and subject to general principals of
equity regardless of whether considered in a proceeding in equity or at Law.

(b) The execution, delivery and performance by each of the Purchaser and the
Designated Purchasers of the Transaction Documents to which the Purchaser or
such Designated Purchaser is, or on the Closing Date will be, a party do not and
will not conflict with or result in a breach of the terms, conditions or
provisions of, constitute a default under, result in a violation of, or require
any Consent (other than the Mandatory Regulatory Approvals) or other action by
or declaration or notice to any Government Entity pursuant to (i) the articles,
charter or by-laws of the Purchaser or the relevant Designated Purchaser,
(ii) any Contract or other document to which the Purchaser or the relevant
Designated Purchaser is a party or to which any of its assets is subject or
(iii) any Laws to which the Purchaser, the relevant Designated Purchaser, or any
of their assets is subject, except, in the case of (ii) and (iii) above, for
such defaults, violations, actions and notifications that would not individually
or in the aggregate materially hinder, delay or impair the performance by the
Purchaser or the Designated Purchasers of any of their obligations under any
Transaction Document.

SECTION 3.3 Adequate Assurance of Future Performance. To the extent required by
any Bankruptcy or other Laws, the Purchaser will be able to provide, at Closing
or on such earlier date as is designated by the U.S. Bankruptcy Court, adequate
assurance of its and/or the relevant Designated Purchasers’ future performance
under each Assumed and Assigned Contract to the parties thereto (other than the
U.S. Debtors) in satisfaction of section 365(f)(2)(B) of the U.S. Bankruptcy
Code, and no other or further assurance will be necessary thereunder with
respect to any Assumed and Assigned Contract. The Purchaser acknowledges and
agrees that, if it becomes necessary to provide an Assumed and Assigned Contract
counterparty or a landlord under any Subleased Real Estate Lease with additional
assurances to satisfy the Purchaser’s or a Designated Purchaser’s obligations
under Section 2.1.6(d) or Section 2.1.7, the Purchaser shall, and shall cause
the relevant Designated Purchasers to, perform all actions and bear all such
costs and expenses as may be necessary or

 

55



--------------------------------------------------------------------------------

advisable in connection with their obligations under Section 2.1.6(d) and
Section 2.1.7 without recourse to any Seller; provided, however, that the
Purchaser may, subject to the conditions set forth herein (and other than with
respect to a Customer Contract), elect to forego performing such actions and
incurring such costs and expenses, in which event the relevant Assumed and
Assigned Contract shall be deemed to be a Non-Assigned Contract at Closing,
unless otherwise agreed in writing by the Seller that is a party thereto.

SECTION 3.4 Financing.

(a) The Purchaser shall have at the Closing sufficient available funds to permit
the Purchaser and the Designated Purchasers to pay (i) the Estimated Purchase
Price and all other amounts to be paid or repaid by the Purchaser under the
Transaction Documents to the extent payable on the Closing Date and (ii) all of
the Purchaser’s and its Affiliates’ fees and expenses associated with the
transactions contemplated by this Agreement and the EMEA Asset Sale Agreement.

SECTION 3.5 The Purchaser’s Acknowledgments; Exclusivity of Representations and
Warranties.

(a) The Purchaser is experienced and sophisticated with respect to transactions
of the type contemplated by this Agreement and the other Transaction Documents.
In consultation with experienced counsel and advisors of its choice, the
Purchaser has conducted its own independent review and analysis of the Business,
the Assets, the EMEA Assets, the Assumed Liabilities, the EMEA Assumed
Liabilities and the rights and obligations it is acquiring and assuming under
this Agreement and the other Transaction Documents. The Purchaser acknowledges
that it and/or its representatives (including its outside counsel) have been
permitted such access to the books and records, facilities, equipment, contracts
and other properties and assets of the Business as it required to complete its
review, and that it and its representatives have had an opportunity to meet with
the officers and other employees of the Sellers, the EMEA Sellers and the
Business to discuss the Business.

(b) The Purchaser acknowledges and agrees that:

(i) except for the representations and warranties expressly set forth in herein
or in the other Transaction Documents, which representations and warranties set
forth herein shall terminate as of Closing, the Purchaser has not relied on any
representation or warranty from the Sellers, the EMEA Sellers, or any Affiliate
of any such Person or any employee, officer, director, accountant, financial,
legal or other representative of the Sellers or the EMEA Sellers or their
respective Affiliates in determining whether to enter into this Agreement;

(ii) except for the representations and warranties expressly set forth in
Article IV, which representations and warranties shall not survive, and shall
terminate as of, the Closing, none of the Sellers, the EMEA Sellers, or any
employee, officer, director, accountant, financial, legal or other
representative of

 

56



--------------------------------------------------------------------------------

the Sellers, the EMEA Sellers, or any Affiliate of any such Person has made any
representation or warranty, express or implied, as to the Business (or the value
or future thereof), the Assets or the EMEA Assets (including any implied
representation or warranty as to the condition, merchantability, suitability or
fitness for a particular purpose of any of the Assets or the EMEA Assets,
including under the International Convention on Contracts for the Sale of Goods
(Geneva Convention) and any other applicable sale of goods Laws), the Assumed
Liabilities, the EMEA Assumed Liabilities, or as to the accuracy or completeness
of any information regarding any of the foregoing that the Sellers, the EMEA
Sellers or any other Person furnished or made available to the Purchaser and its
representatives (including any projections, estimates, budgets, offering
memoranda, management presentations or due diligence materials);

(iii) notwithstanding anything herein to the contrary, all representations and
warranties made in Article IV by the Main Sellers with respect to the EMEA
Sellers, the Business of the EMEA Sellers, the EMEA Assets (including any
portion thereof such as the EMEA Transferred Intellectual Property) or the EMEA
Assumed Liabilities are made only to the Knowledge of the Main Sellers. The
Sellers, their Affiliates and the representatives of any of the Sellers or any
of their Affiliates shall not have or be subject to any Liability or obligation
to the Purchaser, any Designated Purchaser or any Affiliate or representative of
the Purchaser or any Designated Purchaser with respect to or on account of any
such representation or warranty;

(iv) no Seller, EMEA Seller or any other Person shall have or be subject to any
liability to the Purchaser, any Designated Purchaser or any Affiliate or
representative of the Purchaser or any Designated Purchaser resulting from the
distribution to the Purchaser or any Designated Purchaser, or the Purchaser’s or
any Designated Purchaser’s use, of the information referred to in
Section 3.6(b)(ii);

(v) except for the representations and warranties expressly set forth in Article
IV (which representations and warranties shall not survive Closing), subject to
the terms of the Bankruptcy Consents, upon the Closing, the Purchaser or any
Designated Purchaser takes the Assets on an “as is” and “where is” basis; and

(vi) notwithstanding anything to the contrary contained herein, the Purchaser’s
obligations to consummate the transactions contemplated by this Agreement are
not conditioned or contingent in any way upon the receipt of financing from any
Person or the availability of funds to the Purchaser.

(c) Without limiting the generality of the foregoing, THE PURCHASER ACKNOWLEDGES
AND AGREES THAT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, THERE ARE NO EXPRESS OR
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NONINFRINGEMENT (I) OF ANY ASSETS, INCLUDING WITH RESPECT TO THIRD PARTY
INTELLECTUAL PROPERTY

 

57



--------------------------------------------------------------------------------

RIGHTS, OR (II) REGARDING THE SCOPE, VALIDITY OR ENFORCEABILITY OF ANY
TRANSFERRED INTELLECTUAL PROPERTY, OR LICENSED INTELLECTUAL PROPERTY RIGHTS.

SECTION 3.6 Brokers. Except for fees and commissions that will be paid by the
Purchaser, no broker, finder or investment banker is entitled to any brokerage,
finder’s or similar fee or commission in connection with the transactions
contemplated by this Agreement and the other Transaction Documents based upon
arrangements made by or on behalf of the Purchaser or any of its Affiliates.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Except (a) as set forth in the applicable section of the Sellers Disclosure
Schedule (it being agreed that any matter disclosed in any section of the Seller
Disclosure Schedule shall be deemed disclosed in any other section of the Seller
Disclosure Schedule if such information is reasonably apparent to be so applied
to such other section), (b) as expressly contemplated by this Agreement or
(c) to the extent relating to the Excluded Assets or the Excluded Liabilities,
each of the Main Sellers jointly and severally represents and warrants to the
Purchaser as set forth in Section 4.1 through Section 4.14:

SECTION 4.1 Organization and Corporate Power.

(a) Each Seller is duly organized and validly existing under the Laws of the
jurisdiction in which it is organized. Subject to entry of the U.S. Sale Order
in the case of the U.S. Debtors and the Canadian Approval and Vesting Order in
the case of the Canadian Debtors and receipt of such other Consents from the
U.S. Bankruptcy Court and the Canadian Court in connection with the transactions
contemplated hereby and in the other Transaction Documents as contemplated
hereby (collectively, the “Bankruptcy Consents”), each of the Main Sellers has,
and each Other Seller that will execute a counterpart to this Agreement or
accede to this Agreement will have, the requisite corporate power and authority
to enter into, deliver and perform its obligations pursuant to each of the
Transaction Documents to which it is or will become a party.

(b) Each of the Sellers is duly qualified or licensed to do business and to own,
lease and operate its assets, including the Assets, and to carry on its
respective portion of the Acquired Business in the Ordinary Course, as
applicable in each jurisdiction in which its ownership of property or conduct of
business relating to the Acquired Business requires it to so qualify or to be so
licensed, except to the extent that the failure to be so qualified or licensed

 

58



--------------------------------------------------------------------------------

does not have, or would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

SECTION 4.2 Authorization; Binding Effect; No Breach.

(a) Subject to the receipt of the Bankruptcy Consents, (i) the execution,
delivery and performance by each Main Seller of the Transaction Documents to
which such Main Seller is, or at the Closing will be, a party has been or at
Closing will be duly authorized by such Main Seller and (ii) the execution,
delivery and performance by each Other Seller of the Transaction Documents to
which such Seller will be a party will have been duly authorized by such Other
Seller by the time such Other Seller executes a counterpart to this Agreement or
accedes to this Agreement. Subject to receipt of the Bankruptcy Consents, and
assuming due authorization, execution and delivery by the Purchaser and the
Designated Purchasers parties thereto, the Transaction Documents to which any
Seller is or will be a party, will constitute a legal, valid and binding
obligation of such Seller, enforceable against it in accordance with its terms,
subject to (in the case of the Non-Debtor Sellers) applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at Law.

(b) Subject to receipt of the Bankruptcy Consents and the Mandatory Regulatory
Approvals, the execution, delivery and performance by each Seller of the
Transaction Documents to which such Seller is, or on the Closing Date will be, a
party do not and will not conflict with or result in a breach of the terms,
conditions or provisions of, constitute a default under, result in a violation
of, result in the creation or imposition of any Lien upon any of the Assets, or
(subject to the receipt of Consents in connection with the Assigned Contracts,
any Subleases and any other Consents expressly provided for herein) require any
Consent (other than the Mandatory Regulatory Approvals and the Bankruptcy
Consents) or other action by or declaration or notice to any Government Entity
pursuant to (i) the articles, charter or by-laws of the relevant Sellers,
(ii) any Material Contract to which the relevant Seller is a party, (iii) any
order of any Government Entity applicable to any Seller or by which any of their
respective Assets are bound or (iv) any Laws to which any of the Sellers, or any
of the Assets are subject, except, in the case of (ii), (iii) and (iv) above,
for such defaults, violations, actions, declarations and notifications that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect (disregarding for these purposes the phrase
“transactions contemplated hereby” in clause (e) of the definition of Material
Adverse Effect).

SECTION 4.3 Title to Tangible Assets; Sufficiency of Assets.

(a) Except for Permitted Encumbrances, Liens created by or through the Purchaser
or the Designated Purchasers or any of their Affiliates and Liens that shall be
released prior to the Closing which are set forth in Section 4.3(a) of the
Sellers Disclosure Schedule, the Owned Inventory and the Owned Equipment is
owned beneficially by one or more of the Sellers, free and clear of all Liens,
and such Sellers have good and marketable title thereto.

 

59



--------------------------------------------------------------------------------

 

(b) All tangible assets included in the Owned Equipment are in satisfactory
operating condition for the uses to which they are being put, subject to
ordinary wear and tear and ordinary maintenance requirements, except as would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(c) As of the date hereof and assuming the assignment or novation of all Seller
Contracts, Non-Assignable Contracts and the MSS Portion of the Bundled Contracts
to the Purchaser or a Designated Purchaser and the receipt of all Seller
Consents, the Assets and the rights of, or to be acquired by, the Purchaser
and/or the Designated Purchasers under this Agreement and the EMEA Asset Sale
Agreement, together with the rights to be provided to the Purchaser and/or
Designated Purchasers under the other Transaction Documents, considered
together, include such assets, properties and rights (other than Intellectual
Property, Overhead and Shared Services, non-exclusive supply contracts of the
Business, the services of those Employees that will not be considered
Transferred Employees for purposes of this Agreement and any services currently
being provided to the Business as of the Closing Date that are offered to the
Purchaser, but that the Purchaser elects not to receive under the Transition
Services Agreement and other than any real estate assets of the Business that
the Purchaser has agreed or elects not to have transferred or subleased to it
hereunder) as are necessary and sufficient to conduct the Acquired Business
substantially in the manner conducted by the Sellers as of the date hereof (as
such conduct may reasonably be modified as a result of the restructuring plan
previously disclosed to the Purchaser), except where the absence of such assets
or rights would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

SECTION 4.4 Material Contracts.

(a) Section 4.4(a) of the Sellers Disclosure Schedule sets forth, as of the date
hereof, a list of every Seller Contract and Bundled Contract (with respect to
those portions relating to the Products or Services), but excluding (a) all
licenses of Intellectual Property, all of which are addressed in Section 4.5
below, (b) all real property leases, certain of which are addressed by
Section 4.9 below, and (c) all purchase orders and invoices and any third-party
or intercompany agreements related to Overhead and Shared Services, that:

(i) in the most recent fiscal year of the Main Sellers resulted in, or is
reasonably expected by its terms in the future to result in, (A) the payment of
more than $2,000,000 per annum in the aggregate or (B) the receipt by the
Acquired Business of more than $2,000,000 per annum in the aggregate, except any
Contracts referred to in any other subsection of this Section 4.4(a);

(ii) is a non-competition, exclusivity, or other agreement that materially
restricts the Business, or would materially restrict the business of the
Purchaser or the Purchaser’s Affiliates following the Closing, from directly or
indirectly engaging in any business activity anywhere in the world (whether such
agreement is exclusive by geography, product type or otherwise);

 

60



--------------------------------------------------------------------------------

 

(iii) is a material joint venture, partnership or alliance Contract, or other
agreement that involves the sharing of profits, losses, costs or liabilities in
respect of the Business, Assets or Assumed Liabilities;

(iv) is a research and development Contract involving consideration or
expenditures in excess of $2,000,000 in the most recent fiscal year or which is
reasonably expected to involve consideration or expenditures of more than
$2,000,000 per annum after the date hereof;

(v) is a Contract involving the sale or distribution of the Products, for
consideration of more than $2,000,000 in the most recent fiscal year or which is
reasonably expected to result in the payment of consideration of more than
$2,000,000 in the aggregate per annum after the date hereof;

(vi) is a distribution Contract that contains any express inventory repurchase
requirement (whether contingent or otherwise);

(vii) has “take or pay” or “requirements” provisions committing the Seller party
thereto to purchase goods or services in excess of $2,000,000 in 2009 or any
calendar year thereafter;

(viii) involves capital expenditures in excess of $2,000,000 after the date
hereof;

(ix) requires the posting of a security deposit, letter of credit, performance
bond or surety; or

(x) contains any material obligation secured by a Lien on any material Asset
(other than by a Permitted Encumbrance or by any encumbrance that will be
released prior to or on the Closing Date)

(all the above, collectively, the “Material Contracts”).

(b) Complete copies (including all waivers, schedules and amendments) of all
Material Contracts have been made available to certain of the Purchaser’s
representatives pursuant to the Clean Team Confidentiality Agreement.

(c) As of the date hereof, except (i) as disclosed in Section 4.4(c) of the
Sellers Disclosure Schedule or reflected in the Material Contracts disclosed to
the Purchaser and (ii) for any claims made in connection with the Bankruptcy
Proceedings, no Seller has been notified in writing that any of them is in
material breach or default under any Seller Contract that in the most recent
fiscal year of the Main Sellers resulted in, or is reasonably expected by its
terms in the future to result in, (A) the payment of more than $100,000 in the
aggregate or (B) the receipt by the Acquired Business of more than $100,000 in
the aggregate, nor has any Seller been notified in writing within the past six
months of the other party’s intention to terminate, amend or modify any such
Seller Contract in any material respect.

 

61



--------------------------------------------------------------------------------

 

(d) As of the date hereof, no Seller has received any written notice within the
last twelve (12) months that any of the ten (10) largest customers of the
Business (based on the dollar amount of consolidated net sales of the Business
attributable to such customer) for the fiscal year ended December 31, 2009, has
sought or is seeking to significantly reduce its use of Services or purchase of
Products or the price it will pay for a like volume of such Services or
Products.

(e) As of the date hereof, no Seller has received any written notice within the
last twelve (12) months that any of the five (5) largest suppliers (based on the
dollar amount of consolidated net purchases of the Business attributable to such
supplier) of the Business for the fiscal year ended December 31, 2009, has
sought or is seeking to significantly reduce the supply of materials, products
or services to the Business or significantly increase the price the Business
must pay for a like volume of such materials, products or services.

SECTION 4.5 Intellectual Property.

(a) The Transferred Intellectual Property, the EMEA Transferred Intellectual
Property, the Licensed Intellectual Property and the Intellectual Property
licensed to the Sellers and/or their Affiliates under the Inbound License
Agreements and the Patent Cross-License Agreements include all the material
Intellectual Property that, as of the date hereof, covers or is used by the
Sellers or the EMEA Sellers to conduct or operate the Acquired Business,
including in connection with the Products or Services, except with respect to
any Intellectual Property used in connection with any Overhead and Shared
Services.

(b) A list of all the Transferred Intellectual Property applied for or
registered in the name of the Sellers is set forth in Section 4.5(b) of the
Sellers Disclosure Schedule (the Intellectual Property disclosed in
Section 4.5(b) of the Sellers Disclosure Schedule is collectively referred to as
the “Business Registered IP”). To the Knowledge of the Sellers, the Business
Registered IP is subsisting and in full force and effect. The foregoing will not
be construed as a warranty that any Patent or Trademark will issue or be
registered based on any application. The list identified in Section 4.5(b) of
the Sellers Disclosure Schedule includes: (1) for each issued Patent and Patent
application, the current owner of record, the Patent number or application
serial number for each jurisdiction in which such Patent is filed, and date
issued and filed; (2) for each registered or applied-for Trademark, the current
owner of record, the application serial number or registration number, by
country and state; (3) for any domain names, the registration date and name of
registry; and (4) for each copyright registration or application, the owner of
record, the number and date of such registration or application by country and
state.

(c) To the Knowledge of the Sellers, neither the Transferred Intellectual
Property nor the EMEA Transferred Intellectual Property is subject to any Liens
other than Permitted Encumbrances.

(d) With respect to the Transferred Intellectual Property, the Sellers own all
right, title, and interest in and to each such item of Intellectual Property. To
the Knowledge of the Sellers, such rights, title and interest are sufficient for
the Sellers to independently bring suit against a Third Party to enforce the
issued patents, registered trademarks and registered service

 

62



--------------------------------------------------------------------------------

marks included in the Transferred Intellectual Property. With respect to the
Licensed Intellectual Property (other than any Intellectual Property owned by a
Third Party), to the Knowledge of the Sellers, the Sellers own right, title, and
interest in and to each such item of Intellectual Property, such rights, title
and interest being sufficient to permit the Sellers to license such Intellectual
Property as set forth in the Intellectual Property License Agreement and the
Trademark License Agreement. The Parties acknowledge and agree that the
foregoing sentence does not constitute, and shall not be construed as, a
representation or warranty with respect to non-infringement or
non-misappropriation of Intellectual Property.

(e) Except as set forth in Section 4.5(e) of the Sellers Disclosure Schedule,
none of the Sellers has received any written assertions during the two (2) years
preceding the date of this Agreement that (i) any Seller operations of the
Acquired Business, including such Seller’s use, performance, licensing, copying,
distribution, sale, offer for sale, lease, manufacture, having made,
importation, or any other exploitation of the Products sold by the Acquired
Business or of the Services rendered by the Acquired Business infringes,
misappropriates, or violates in any material respect any Intellectual Property
right of any Third Party; or (ii) the use or exploitation of any of the
Transferred Intellectual Property infringes or violates in any material respect
any Intellectual Property right of, or was misappropriated from, a Third Party.

(f) To the Knowledge of the Sellers, there has been no assertion or claim made
in writing to the Sellers during the two (2) years preceding the date of this
Agreement asserting invalidity, misuse or unenforceability of the Transferred
Intellectual Property or challenging the Sellers’ right to use, right to
transfer, or ownership of the Transferred Intellectual Property; in each case,
excluding any assertions or claims that would not reasonably be expected to
result in any invalidity, unenforceability, loss or other material impairment of
any rights or interest in the subject Intellectual Property.

(g)

(i) To the Knowledge of the Sellers, Section 4.5(g)(i) of the Sellers Disclosure
Schedule, as may be updated from time to time after the date hereof, sets forth
all material Contracts (other than Patent Cross-License Agreements) granting to
the Sellers or any of their Affiliates any license under or to any Intellectual
Property owned by a Third Party that is, as of the date hereof, incorporated
into the Products (and also includes, to the extent practicable, any license
under or to any Intellectual Property owned by a Third Party that is, as of the
date hereof, used in connection with the design, development, testing or
manufacturing of any of the Products), used in the performance of the Services,
or otherwise utilized by the Acquired Business in its operations in the ordinary
course (collectively, the “Inbound License Agreements”), indicating for each
Inbound License Agreement, the title and the parties thereto, except to the
extent an Inbound License Agreement prohibits disclosure of its existence
without consent of the relevant Third Party, which consent the Sellers were
unable to obtain, in which case it has been omitted from Section 4.5(g)(i) of
the Sellers Disclosure Schedule (an “Omitted Inbound License Agreement”), but
the number of such Inbound License Agreements that have been omitted is set
forth

 

63



--------------------------------------------------------------------------------

in Section 4.5(g)(i) of the Sellers Disclosure Schedule, and the Sellers shall
use reasonable efforts to provide such other information as reasonably requested
by the Purchaser regarding such Inbound License Agreements, the disclosure of
which does not breach such prohibition.

(ii) To the Knowledge of the Sellers, Section 4.5(g)(ii) of the Sellers
Disclosure Schedule sets forth all material Contracts (other than Patent
Cross-License Agreements) under which the Sellers grant a license to a Third
Party under the Patents set forth in Section 1.1(m)(i) of the Sellers Disclosure
Schedule where the predominant purpose of the Contract is the grant of a Patent
license (collectively, the “Outbound License Agreements”), indicating for each
Outbound License Agreement the title and the parties thereto, except to the
extent an Outbound License Agreement prohibits disclosure of its existence
without consent of the relevant Third Party, which consent the Sellers were
unable to obtain, in which case it has been omitted from Section 4.5(g)(ii) of
the Sellers Disclosure Schedule (an “Omitted Outbound License Agreement”), but
the number of such Outbound License Agreements that have been omitted is set
forth in Section 4.5(g)(ii) of the Sellers Disclosure Schedule, and the Sellers
shall use reasonable efforts to provide such other information as reasonably
requested by the Purchaser regarding such Inbound License Agreements, the
disclosure of which does not breach such prohibition. To the Knowledge of the
Sellers, Section 4.5(g)(ii)(B) of the Sellers Disclosure Schedule, as may be
updated from time to time after the date hereof, sets forth a list of all
licenses under which Sellers grant a license to any of the Persons set forth in
Section 4.5(g)(ii)(A) of the Sellers Disclosure Schedule to any of the
Transferred Patents and all licenses granted within the eighteen (18) month
period prior to the date hereof to those certain Software applications known as
“MSS” and “MDM.”

(iii) To the Knowledge of the Sellers, Section 4.5(g)(iii) of the Sellers
Disclosure Schedule sets forth all Contracts between Sellers or their Affiliates
and a Third Party under which the Sellers or their Affiliates both (i) grant a
license under Patents owned by (or licensed to) them and (ii) receive from the
counter-party a license under Patents owned by (or licensed to) such
counter-party (but other than inbound and/or outbound license agreements where
the only grant back from the licensee is under improvements on the licensed
Intellectual Property), to the extent the scope of such Contracts covers Patents
that are used in the Acquired Business (collectively the “Patent Cross-License
Agreements”), indicating for each Patent Cross-License Agreement, the title and
the parties thereto, except to the extent a Patent Cross-License Agreement
prohibits disclosure of its existence without consent of the relevant Third
Party, which consent the Sellers were unable to obtain, in which case it has
been omitted from Section 4.5(g)(iii) of the Sellers Disclosure Schedule (an
“Omitted Patent Cross-License Agreement”), but the number of such Patent
Cross-License Agreements that have been omitted is set forth in
Section 4.5(g)(iii) of the Sellers Disclosure Schedule, and the Sellers shall
use reasonable efforts to provide such other information as reasonably requested
by the Purchaser regarding such Patent Cross-License Agreements, the disclosure
of which does not breach such prohibition.

 

64



--------------------------------------------------------------------------------

 

(iv) No royalties or other amounts will be due or payable by the Purchaser under
any Omitted Inbound License Agreement or Omitted Patent Cross-License Agreement
in connection with entering into this Agreement.

(v) To the Knowledge of the Sellers, there is no outstanding dispute or
disagreement with respect to (1) any Outbound License Agreement, or (2) any
Patent Cross-License Agreement, in each case that materially affects any of the
Intellectual Property rights granted to the Purchaser herein.

(h) To the Knowledge of the Sellers, Section 4.5(h) of the Sellers Disclosure
Schedule sets forth a true, accurate and complete list of any Public Software
used in each of the Products and identifies (i) the specific Public Software
used; (ii) the specific Public Software version; and (iii) the Products or
portions thereof into which such Public Software is incorporated. To the
Knowledge of the Sellers, the Acquired Business is in compliance with all
license obligations associated with the use of such Public Software, except as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. The Sellers (with respect to the Acquired Business)
have used reasonable efforts to establish measures regarding data security. To
the Knowledge of the Sellers, with respect to data security, the Acquired
Business is in compliance with all the requirements of Law, except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(i) The Sellers (with respect to the Acquired Business) have used reasonable
efforts to establish measures regarding data security. To the Knowledge of the
Sellers, with respect to data security, the Acquired Business is in compliance
with all the requirements of Law, except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(j) The Sellers (with respect to the Acquired Business) have used reasonable
efforts to establish measures pertaining to the protection of trade secret
information in the Sellers’ possession, custody or control. To the Knowledge of
the Sellers, in the last two (2) years, none of the Sellers have received any
written notice alleging unauthorized access to or disclosure of Third Party
trade secret information.

(k) There have been no assertions or claims made in writing by the Sellers
during the two (2) years preceding the date of this Agreement that any Third
Party’s use, performance, licensing, copying, distribution, sale, offer for
sale, lease, manufacture, having made, importation or any other exploitation of
a Third Party product infringes, misappropriates or violates any of the
Transferred Intellectual Property.

(l) To the Knowledge of the Sellers, all Business Registered IP is in good
standing and subsisting, and in full force and effect, except for those items of
Transferred Intellectual Property that expire at the end of their term prior to
the Closing Date. No such Transferred Intellectual Property has been abandoned,
canceled or adjudicated invalid (excepting any expirations in the ordinary
course).

 

65



--------------------------------------------------------------------------------

 

(m) Notwithstanding any provision herein to the contrary, this Section 4.5
consists of the sole representation and warranty in this Agreement regarding
non-infringement, non-violation and non-misappropriation of Intellectual
Property.

SECTION 4.6 Litigation. As of the date hereof, except for the Bankruptcy
Proceedings, there is no Action pending or, to the Knowledge of the Sellers,
threatened in writing before any Government Entity against any Seller involving
the Business, the Assets or Assumed Liabilities (excluding the EMEA Assets and
the EMEA Assumed Liabilities), that would be material to the Business taken as a
whole. As of the date hereof, except for the Bankruptcy Proceedings, there is no
outstanding order to which any Seller is subject in respect of the Business or
the Assets (excluding the EMEA Assets) only, and not any other business segments
or assets of the Sellers, nor are any of the Sellers in default with respect to
any such order, in each case which materially affects or restricts the ownership
of the Assets or Assumed Liabilities.

SECTION 4.7 Financial Statements.

(a) Section 4.7(a) of the Sellers Disclosure Schedule sets forth (i) the
unaudited management statements of certain assets and liabilities of the
Business as of December 31, 2008, December 31, 2009 and March 31, 2010 and
(ii) the related unaudited management statements of income of the Business for
the one- (1-) year periods ended December 31, 2008 and December 31, 2009 and the
three- (3-) month period ended on March 31, 2010 (collectively with clause (i),
the “Financial Statements”). Except as set forth in the Financial Statements,
such Financial Statements were prepared based on the financial books and records
maintained by the Sellers and the EMEA Sellers for the Business on the basis of
the Nortel Accounting Principles and represent the Sellers’ good faith estimate
of the selected balance sheet accounts and income statements set forth therein
for the Business, in each case as of the dates and for the periods presented
therein. The Financial Statements (a) have been prepared in accordance with the
Nortel Accounting Principles, (b) include estimated costs that do not
necessarily represent the costs that were actually allocated to the Business for
the relevant periods (or that the Business will incur after the Closing),
(c) include assets that have not been tested for impairment or otherwise
adjusted for fair value, (d) reflect the estimated historical operation of the
Business (including the Overhead and Shared Services and the Excluded Assets)
for the periods specified therein and (e) do not represent the balance sheet
accounts or the income statements that would have occurred if the Business had
been operated by the Sellers as a “stand alone” entity.

(b) Except as set forth in Section 4.7(b) of the Sellers Disclosure Schedule,
there are no Assumed Liabilities or EMEA Assumed Liabilities of a type that
would be required to be included on a balance sheet of the Business prepared in
accordance with Nortel Accounting Principles (or reflected in the notes thereto)
except Liabilities that (i) in the aggregate are set forth or reflected in the
Financial Statements; (ii) have been incurred in the Ordinary Course since the
date of the last balance sheet included in the Financial Statements; (iii) have
been incurred in connection with this Agreement or the transactions contemplated
hereby; (iv) may be satisfied by the payment of Cure Costs; or (v) are not
material to the Business as a whole.

 

66



--------------------------------------------------------------------------------

 

(c) Any CIP Unbilled Accounts Receivable assumed by Purchasers hereunder
represent bona fide transactions.

SECTION 4.8 Compliance with Laws; Consents.

(a) Since January 1, 2008, the Sellers have not received any notice alleging
that any of them has been in violation of any applicable Law in connection with
the Acquired Business, in each case except for such violations as would not
reasonably be expected to be material to the Business as a whole. None of the
Sellers has received any written notice or written claims from any Government
Entity within the twelve (12) months preceding the date hereof relating to any
material non-compliance of the Acquired Business or the Assets with any
applicable Law nor are there, based on the Knowledge of the Sellers, any such
notice or claims threatened or pending, except where such claims would not
reasonably be expected to be material to the Business as a whole.

(b) To the Knowledge of the Sellers (i) all the Consents of Government Entities
necessary for, or otherwise material to, the conduct of the Acquired Business as
conducted on the date hereof, have been duly obtained and are in full force and
effect and (ii) the relevant Sellers are in compliance with the terms of each of
such Consents, in each case except for such violations as would not reasonably
be expected to be material to the Acquired Business taken as a whole. None of
the Sellers has received any notice or written claims from any Government Entity
relating to any material non-compliance of the Business or the Assets with such
Consents nor are there, based on the Knowledge of the Sellers, any such notice
or claims threatened or pending, except where such claims would not reasonably
be expected to be material to the Business as a whole.

SECTION 4.9 Real Property. Each parcel of real property leased pursuant to any
Subleased Real Estate Lease is leased by a Seller free and clear of all Liens on
such Seller’s leasehold interest, as applicable, except for Permitted
Encumbrances and encumbrances underlying the fee estate (provided that this
representation is being made only with respect to that portion of the premises
subject thereto which, following the completion of the segregation of such
premises contemplated by Section 5.24, will be subject to a Sublease). The
Sellers have made available to the Purchaser true, correct and complete copies
of any Subleased Real Estate Lease, in each case as amended or otherwise
modified and in effect. Following the completion of the segregation of the
Subleased Real Estate Leases contemplated by Section 5.24, there will be no
written or oral subleases, licenses, concessions, occupancy agreements or other
contractual obligations granting to any other Person the right to use or
occupancy of the premises subject to Sublease and there will be no Person (other
than the Sellers) in possession of such premises. Each Subleased Real Estate
Lease is valid and binding and is in full force and effect, in accordance with
its terms, subject to applicable bankruptcy, insolvency, moratorium and similar
laws affecting creditors’ rights generally (including, without limitation, the
Sellers’ rights under the Bankruptcy Proceedings) and general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law). Except for any such event resulting from the Bankruptcy Proceedings, to
the Knowledge of Sellers, since the Petition Date no Seller has materially
breached any Subleased Real Estate Lease and no event has occurred that would
cause a material breach except for those

 

67



--------------------------------------------------------------------------------

breaches that can be cured under Section 2.1.7. Since the Petition Date, neither
any Seller nor any Affiliate of a Seller has given written notice to any
landlord claiming a default by such landlord under a Subleased Real Estate
Lease. To the Knowledge of the Sellers, no landlord under a Subleased Real
Estate Lease has notified a Seller or any of its Affiliates that it intends to
terminate such Subleased Real Estate Lease prior to its scheduled expiration.

SECTION 4.10 Environmental Matters.

(a) To the Knowledge of the Sellers, the Acquired Business is in compliance with
Environmental Laws and has obtained and is in compliance with all Environmental
Permits, except where failure to comply with Environmental Laws, or to obtain or
comply with Environmental Permits, would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(b) There are no Actions relating to the Acquired Business or the Assets pending
or, to the Knowledge of the Sellers, threatened against any of the Sellers
pursuant to Environmental Laws, in each case except those Actions that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(c) Sellers have received no written notice alleging any material violation of
any Environmental Law relating solely to the Acquired Business within the prior
six (6) months, nor have Sellers engaged in any discussions or negotiations with
any Governmental Authority with respect to any alleged material violation of any
Environmental Law solely relating to the Acquired Business within the prior six
(6) months, in each case any other than any such notice, discussion, or
negotiation that has been resolved.

(d) Notwithstanding anything in this Article IV to the contrary, none of the
representations and warranties in this Article IV other than this Section 4.10
shall relate to environmental matters.

SECTION 4.11 Labor and Employee Benefits Matters.

(a) Section 4.11(a) of the Sellers Disclosure Schedule contains an accurate and
complete list, by country, of (i) all material Seller Employee Plans and
(ii) all employment agreements or other commitments for employment or engagement
by the Sellers or their Affiliates with respect to Employees that deviate in any
material respect from the standard form of offer letter for the applicable
jurisdiction or provide for retention, severance or change in control payments
or benefits to the Employees, excluding in each case Seller Employee Plans
(collectively, the “Special Arrangements”). The Sellers have provided the
Purchaser with a true and complete copy of the plan document or summary plan
description for each material Seller Employee Plan and Special Arrangement, to
the extent applicable, and, if no such plan document or summary plan description
exists, an accurate written summary of the material terms of such Seller
Employee Plan or Special Arrangement.

(b) The information contained in Section 4.11(b) of the Sellers Disclosure
Schedule in respect of the Employees (the “Employee Information”) is accurate in
all material

 

68



--------------------------------------------------------------------------------

respects as of the date hereof, and sets forth with respect to each Employee
(except where that is not permissible under applicable data privacy Laws):
(i) unique identifier, (ii) service date, (iii) job title/position, (iv) annual
base salary and annual target incentive including, in each case, currency,
(v) work location, (vi) visa type, if any, and expiry date (vii) the applicable
Collective Labor Agreement, if any, (viii) vacation accrual rate, (ix) leave
status, reason for the leave, the start date of the leave and expected return
date, (x) status as full-time or part-time, (xi) home country of residence,
(xii) Job Complexity Indicator, (xiii) country of payroll, (xiv) sales
indicator, (xv) Exempt/Non-Exempt status (for Employees in the United States
only), and (xvi) payment currency. Such information shall be updated in
accordance with the requirements of Section 7.4(h).

(c) There has not been for a period of twenty-four (24) consecutive months prior
to the date hereof, nor is there existent or, to the Knowledge of the Sellers,
has been threatened, any strike, material grievance under a Collective Labor
Agreement, slowdown, lockout, picketing or work stoppage against any Seller by
or on behalf of the Employees.

(d) Section 4.11(d) of the Sellers Disclosure Schedule lists all the Collective
Labor Agreements in effect with respect to the Employees and, for those that
have expired, whether notice to bargain has been given and the status of the
bargaining process. For a period of twenty-four (24) consecutive months prior to
the date hereof, no petition has been filed or proceedings instituted by, or on
behalf of, a union, works council, collective bargaining agent, employee or
group of employees with any Government Entity seeking recognition of a
collective bargaining agent with respect to any Employees, no voluntary
recognition has been given by the Sellers or any Affiliates with respect to
Employees, and, to any of the Sellers’ Knowledge, no such organizational effort
is currently being made or has been threatened by or on behalf of any union,
employee, group of employees or collective bargaining agent to organize any
Employees. The Sellers have provided the Purchaser with a true and complete copy
of each of the Collective Labor Agreements listed in Section 4.11(d) of the
Sellers Disclosure Schedule. To the Knowledge of the Sellers, the execution of
this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in any material breach or other violation of any
Collective Labor Agreement set forth on Section 4.11(d) of the Sellers
Disclosure Schedule.

(e) To the Knowledge of the Sellers, all of the Employees employed in the United
States are either United States citizens or are legally entitled to work in the
United States under the Immigration Reform and Control Act of 1986, as amended,
other United States immigration Laws and the Laws related to the employment of
non-United States citizens applicable in the state in which the Employees are
employed. To the Knowledge of the Sellers, all Employees employed outside the
United States are legally entitled to work in the country in which they are
employed.

(f) There are no Seller Employee Plans that are multiemployer plans within the
meaning of Section 3(37) or 4001(a)(3) of ERISA or any similar Law, and none of
the Sellers or any of their ERISA Affiliates has, within the past six (6) years,
ever maintained, contributed to or participated in, or been required to
maintain, contribute to or participate in, any such multiemployer plans.

 

69



--------------------------------------------------------------------------------

 

(g) Except as set forth in Section 4.11(g) of the Sellers Disclosure Schedule,
no Seller Employee Plan or Collective Labor Agreement (or any Liabilities or
obligations related thereto) shall transfer to, or be assumed by, the Purchaser
or a Designated Purchaser in connection with this Agreement, either alone or in
combination with another event (whether contingent or otherwise), or by
operation of Law.

(h) To the Knowledge of the Sellers, no Employee who is an executive of any
Seller is a party to any confidentiality, noncompetition, proprietary rights or
other such agreement with any Person other than such Seller, which has a
Material Adverse Effect on such executive’s ability to perform his applicable
services to the Acquired Business. To the Knowledge of the Sellers, no Employee
is in violation of any term of any Employment Contract, confidentiality,
noncompetition or other proprietary rights agreement or any other contract
relating (i) to the right of such Employee to be employed by, or provide
services to, such Seller with respect to the Acquired Business or (ii) to the
knowledge or use of trade secrets or proprietary information with respect to any
such Employee’s employment with the Sellers, in each case except for such
violation as would not have, individually or in the aggregate, a Material
Adverse Effect.

(i) None of the Sellers has, with respect to the Acquired Business, any
Liability to provide retiree welfare benefits to any Person for any reason,
except as may be required by COBRA, a Seller Employee Plan listed on
Section 4.11(a) of the Sellers Disclosure Schedule, a Collective Labor
Agreement, or applicable Law. Without limiting the generality of the foregoing,
with respect to its Canadian Employees and former employees, pursuant to the
Order of the Canadian Court dated March 31, 2010 approving the Settlement
Agreement, NNC and NNL have no ongoing funding or administration obligations
under the Nortel Networks Negotiated Pension Plan in respect of the period after
September 30, 2010.

(j) To the Knowledge of Sellers, and in each case except for such violations as
would not reasonably be expected to be material to the Business as a whole, with
respect to the Employees: (i) the Sellers are in compliance in all material
respects with all applicable Laws relating to labor and employment, including
the Laws relating to discrimination, disability, labor relations, hours of work,
payment of wages and overtime wages, characterization of workers as employees or
independent contractors, pay equity, immigration, workers compensation, working
conditions, employee scheduling, occupational safety and health, family and
medical leave, employment and reemployment of members of the uniformed services,
employee terminations and mass layoffs; (ii) as of the date hereof, the Sellers
have not incurred any Liability or obligation which remains unsatisfied under
the WARN Act regarding the termination or layoff of such Employees; (iii) the
Sellers have not incurred, and no circumstances exist under which the Sellers
would reasonably be expected to incur, any material Liability arising from the
misclassification of employees as exempt from the requirements of the Fair Labor
Standards Act or analogous Laws or the misclassification of employees as
independent contractors; and (iv) no arbitration, court decision or governmental
order to which the Sellers are or would reasonably be expected to become a
party, or are subject to in any way, limits or restricts any of the Sellers from
relocating or closing any of the operations of such Seller.

(k) Except as required under the terms of this Agreement, a Seller Employee Plan
or Special Arrangement or under applicable Law, the execution or delivery of
this

 

70



--------------------------------------------------------------------------------

Agreement, shareholder approval of this Agreement nor the consummation of the
transactions contemplated by this Agreement could reasonably, either alone or in
combination with another event (whether contingent or otherwise), (i) entitle
any Transferred Employee to severance pay or any other payment (or an increase
thereof) or results in the payment or funding (through a grantor trust or
otherwise, or (ii) accelerate the time of payment or vesting, or increase the
amount of any payment or benefit due to any such Transferred Employee.

(l) Each Seller Employee Plan listed on Section 4.11(g) of the Sellers
Disclosure Schedule has been established and administered in all material
respects in accordance with its terms, any applicable Collective Labor Agreement
and in compliance with applicable Laws, rules and regulations.

SECTION 4.12 Brokers. Except for fees and commissions that will be paid or
otherwise settled or provided for by the Sellers, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other similar fee or
commission in connection with the transactions contemplated by this Agreement
and the other Transaction Documents based upon arrangements made by or on behalf
of the Sellers or any of their Affiliates.

SECTION 4.13 Taxes.

(a) Subject to Section 4.13(g), the Sellers have timely filed with the
appropriate Tax Authorities all material Tax Returns required to be filed with
respect to the Assets and the Business (excluding the Business of the EMEA
Sellers) and all such Tax Returns are true, correct and complete in all material
respects. Subject to Section 4.13(g), all material Taxes due and payable with
respect to the Assets and the Business (excluding the Business of the EMEA
Sellers) have been timely paid.

(b) Subject to Section 4.13(g), no deficiency for any material amount of Taxes
has been claimed, proposed or assessed by any Tax Authority against any Seller
and there is no pending audit, examination or other proceeding or Action in
respect of material Taxes, in each case relating to any Asset or the Business.

(c) Subject to Section 4.13(g), no Seller has entered into an agreement or
waiver or been requested to enter into an agreement or waiver extending any
statute of limitations relating to the payment or collection of material Taxes
relating to any Asset or the Business.

(d) There is no Lien for Taxes, other than Permitted Encumbrances, on any Asset.

(e) None of the Assets located within the United States or which is owned by a
U.S. Debtor (i) is property required to be treated as being owned by another
person pursuant to the provisions of Section 168(f)(8) of the Internal Revenue
Code of 1954, as amended and in effect immediately prior to the enactment of the
Tax Reform Act of 1986, (ii) constitutes “tax-exempt use property” within the
meaning of Section 168(h)(1) of the Code or (iii) is “tax-exempt bond financed
property” within the meaning of Section 168(g) of the Code.

 

71



--------------------------------------------------------------------------------

 

(f) No Seller other than Sellers which are “United States persons” under section
7701 of the Code or applicable Treasury Regulations will transfer any United
States real property interest (within the meaning of Section 897(c)(1) of the
Code) to the Purchaser or any Designated Purchaser pursuant to this Agreement or
any other Transaction Document.

(g) Notwithstanding the foregoing, the representations and warranties set forth
in Sections 4.13(a) through 4.13(c) shall not be applicable to the extent that
no Asset can be made subject to a Tax Lien and neither the Purchaser nor any
Designated Purchaser could be held liable for Taxes of that Seller on the
assumption that it has breached any of such representations or warranties.

SECTION 4.14 Representations and Warranties by the Other Sellers. Except (a) as
set forth in the Sellers Disclosure Schedule, (b) as disclosed in the Financial
Statements, (c) as contemplated by this Agreement or (d) to the extent relating
to the Excluded Assets or the Excluded Liabilities, each Other Seller severally
but not jointly will, as of the date such Other Seller executes a counterpart or
accedes to this Agreement pursuant to Section 10.18, represent and warrant to
the Purchaser as follows:

4.14.1 Organization and Corporate Power.

(a) Such Other Seller is duly organized and validly existing under the Laws of
the jurisdiction in which it is organized. Subject to the receipt of the
Bankruptcy Consents, at the time it executes a counterpart or accedes to this
Agreement such Other Seller will have the requisite corporate power and
authority to enter into, deliver and perform its obligations pursuant to each of
the Transaction Documents to which it is or, at the Closing Date, will become a
party.

(b) Such Other Seller is qualified to do business and to own, lease or otherwise
hold its properties and assets, including the Assets, and to conduct its
business as presently conducted, as applicable in each jurisdiction in which its
ownership of property or conduct of business relating to the Acquired Business
requires it to so qualify, except to the extent that the failure to be so
qualified would not have or would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

4.14.2 Authorization; Binding Effect; No Breach.

(a) Subject to the receipt of the Bankruptcy Consents, the execution, delivery
and performance by such Other Seller of the Transaction Documents to which such
Other Seller will be a party will have been duly authorized by such Other
Seller. Subject to receipt of the Bankruptcy Consents, and assuming due
authorization, execution and delivery by the Purchaser and the Designated
Purchasers parties thereto, the Transaction Documents to which such Other Seller
will be a party will constitute a legal, valid and binding obligation of such
Other Seller, enforceable against it in accordance with its terms, except to the
extent that such enforceability may be limited by applicable principles of
equity regarding the availability of remedies (whether in proceeding at law or
in equity).

(b) The execution, delivery and performance by such Other Seller of the
Transaction Documents to which such Other Seller will be a party will not
conflict with or result

 

72



--------------------------------------------------------------------------------

in a breach of the terms, conditions or provisions of, constitute a default
under, result in a violation of, give to any Person any right of termination,
amendment, modification, acceleration or cancellation or any preemptive right or
right to the payment of any penalty under, result in the creation or imposition
of any Lien upon any of the Assets, or (subject to the receipt of Consents in
connection with the Assigned Contracts and other Consents expressly provided for
herein) require any Consent of any Person (other than the Mandatory Regulatory
Approvals and the Bankruptcy Consents) or other action by or declaration or
notice to any Government Entity pursuant to (i) the articles, charter or by-laws
of such Other Seller, (ii) any Material Contract to which the such Other Seller
is a party or to which any of its assets is subject, (iii) any order of any
Government Entity applicable to such Other Seller or by which any of its
properties or Assets are bound or (iv) any Laws to which such Other Seller, or
any of the Assets owned by such Other Seller is subject, except, in the case of
(ii), (iii) and (iv) above, for such defaults, violations, actions and
notifications that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

ARTICLE V.

COVENANTS AND OTHER AGREEMENTS

SECTION 5.1 U.S. Bankruptcy Actions. On the timetables and subject to the terms
set forth below, the U.S. Debtors shall (i) seek approval of the transactions
contemplated by the Transaction Documents (to the extent necessary) and the
procedures for the assignment and assumption of the Assumed and Assigned
Contracts as set forth below, (ii) notify, as required by the U.S. Bankruptcy
Code, the U.S. Bankruptcy Rules, and an order of the U.S. Bankruptcy Court, all
parties entitled to notice of such motions and orders, as modified by orders in
respect of notice that may be issued at any time and from time to time by the
U.S. Bankruptcy Court, and such additional parties as the Purchaser may
reasonably request, and (iii) subject to the provisions of this Agreement,
including the provisions of Section 9.1, use their commercially reasonable
efforts to obtain U.S. Bankruptcy Court approval of such orders.

5.1.1 U.S. Sale Hearing and U.S. Sale Order.

(a) The U.S. Debtors shall request that the U.S. Bankruptcy Court and the
Canadian Debtors shall request that the Canadian Court schedule, subject to the
availability of each of the U.S. Bankruptcy Court and the Canadian Court, a
hearing to approve the U.S. Sale Order and the transactions contemplated by this
Agreement (the “U.S. Sale Hearing”) and a hearing to approve the Canadian
Approval and Vesting Order and the transactions contemplated by this Agreement
(the “Canadian Sale Hearing”) on or prior to the tenth (10th) Business Day
following the conclusion of the Auction. Each of the U.S. Debtors and Canadian
Debtors shall use their reasonable best efforts to cause the U.S. Sale Hearing
and Canadian Sale Hearing, respectively, to be heard on that date or the
earliest date thereafter permitted by the schedules of the U.S. Bankruptcy Court
and the Canadian Court.

 

73



--------------------------------------------------------------------------------

 

(b) At the U.S. Sale Hearing, if the Purchaser is the Successful Bidder, the
Sellers shall seek the entry of the U.S. Sale Order, in the form set forth in
Exhibit 5.1.1, any modifications to which must be consented to by the Purchaser,
such consent not to be unreasonably withheld (as approved, the “U.S. Sale
Order”) (it being understood that certain provisions thereof must constitute
findings of fact or conclusions of Law to be made by the U.S. Bankruptcy Court
as part of the U.S. Sale Order).

SECTION 5.2 Canadian Bankruptcy Actions.

5.2.1 Canadian Approval and Vesting Order. At the Canadian Sale Hearing, if the
Purchaser is the Successful Bidder, the Canadian Debtors shall seek
the issuance of the Canadian Approval and Vesting Order in the form set forth in
Exhibit 5.2.1 on notice satisfactory to the Purchaser, any modifications to
which must be consented to by the Purchaser, such consent not to be unreasonably
withheld (as approved, the “Canadian Approval and Vesting Order”).

5.2.2 Additional Requests. In connection with the foregoing, the Canadian
Debtors shall seek in good faith in the Canadian Approval and Vesting Order
Motion to (i) have the Canadian Approval and Vesting Order include a finding
that, to the extent permitted by Law, neither the Purchaser nor any relevant
Designated Purchaser is a successor to the Sellers or their bankruptcy estate by
reason of any theory of law or equity, and neither the Purchaser nor any
Designated Purchaser shall assume or in any way be responsible for any Liability
of any of the Sellers and/or their bankruptcy estates, except as otherwise
expressly provided in this Agreement or the Transaction Documents; and (ii) have
the endorsement of the Canadian Approval and Vesting Order or the order itself,
include a finding that the consideration provided by the Purchaser and any
Designated Purchaser pursuant to this Agreement constitutes reasonably
equivalent value and fair consideration for the Assets. For greater certainty,
nothing herein shall require the items in the preceding sentence to be included
in the Canadian Approval and Vesting Order or any endorsement thereof,
notwithstanding that such provisions may be included in the form of the order
set forth in Exhibit 5.2.1.

SECTION 5.3 Consultation; Notification.

(a) The Purchaser and the U.S. Debtors shall cooperate with prosecuting the U.S.
Sale Motion, and obtaining entry of the U.S. Sale Order, and the U.S. Debtors
shall deliver to the Purchaser prior to filing, and as early in advance as is
practicable to permit adequate and reasonable time for the Purchaser and its
counsel to review and comment, copies of all proposed pleadings, motions,
notices, statements schedules, applications, reports and other material papers
to be filed by the U.S. Debtors in connection with such motions and relief
requested therein.

(b) The Purchaser and the Canadian Debtors shall cooperate with prosecuting the
Canadian Approval and Vesting Order Motion, and obtaining entry of the Canadian
Approval and Vesting Order, and the Canadian Debtors shall deliver to the
Purchaser prior to filing, and as early in advance as is practicable to permit
adequate and reasonable time for the Purchaser and its counsel to review and
comment, copies of all proposed pleadings, motions, notices,

 

74



--------------------------------------------------------------------------------

statements schedules, applications and other material papers to be filed by the
Canadian Debtors in connection with such motions and relief requested therein.

(c) If the U.S. Sale Order or any other order of the U.S. Bankruptcy Court
relating to this Agreement shall be appealed by any Person (or a petition for
certiorari or motion for rehearing, re-argument or stay shall be filed with
respect thereto), the U.S. Debtors agree to use their reasonable best efforts to
defend against such appeal, petition or motion, and the Purchaser agrees to
cooperate in such efforts. Each of the Parties hereby agrees to use its
reasonable best efforts to obtain an expedited resolution of such appeal;
provided, however, that, subject to the conditions set forth herein, nothing
contained in this Section shall preclude the Parties from consummating, or
permit the Parties not to consummate, the transactions contemplated hereby if
the U.S. Sale Order shall have been entered and shall not have been stayed,
modified, revised or amended, in which event the Purchaser and the relevant
Designated Purchasers shall be able to assert the benefits of section 363(m) of
the U.S. Bankruptcy Code and, as a consequence of which, such appeal shall
become moot.

(d) If the Canadian Approval and Vesting Order or any other order of the
Canadian Court relating to this Agreement shall be appealed by any Person (or a
petition for certiorari or motion for rehearing, re-argument or stay shall be
filed with respect thereto), the Canadian Debtors agree to take all reasonable
steps, and use their reasonable best efforts to defend against such appeal,
petition or motion, and the Purchaser agrees to cooperate in such efforts. Each
of the Parties hereby agrees to use its reasonable best efforts to obtain an
expedited resolution of such appeal; provided, however, that, subject to the
conditions set forth herein, nothing in this Section shall preclude the Parties
from consummating, or permit the Parties not to consummate, the transactions
contemplated hereby if the Canadian Approval and Vesting Order shall have been
entered and shall not have been stayed, modified, revised or amended.

SECTION 5.4 Pre-Closing Cooperation.

(a) Prior to the Closing, upon the terms and subject to the terms and conditions
of this Agreement, in addition to any obligations pursuant to Section 5.5, each
of the Parties shall use its reasonable efforts to take, or cause to be taken,
all actions and to do, or cause to be done, and cooperate with each other in
order to do, all things necessary, proper or advisable under applicable Law to
consummate the transactions contemplated by this Agreement as soon as
practicable and cause the fulfillment at the earliest practicable date of all of
the conditions to the other Parties’ obligations to consummate the transactions
contemplated by this Agreement, including: (i) the preparation and filing of all
forms, registrations and notices required to be filed to consummate the Closing
and the taking of such actions as are necessary to obtain any requisite Consent,
provided, that the Sellers shall not be obligated to make any payment or deliver
anything of value to any Third Party in order to obtain any Consent (other than
filing and application fees to Government Entities, and payment of Cure Costs if
responsible therefor pursuant to Section 2.1.7) and provided, further, that the
Purchaser shall be obligated to cooperate with the Sellers in order to obtain
any required Consents from landlords under any Subleased Real Estate Leases (to
the extent consent is required) and to enter into Subleases, (ii) defending all
lawsuits and other proceedings by or before any Government Entity challenging
this Agreement or the consummation of the Closing, (iii) using reasonable
efforts to cause to be

 

75



--------------------------------------------------------------------------------

lifted or rescinded any injunction, decree, ruling, order or other action of any
Government Entity that would prohibit, prevent, restrict or materially delay the
consummation of the transactions contemplated by this Agreement, and
(iv) cooperating in any reorganization of the Sellers that the Sellers consider
necessary for the Sellers to facilitate the transactions contemplated hereby,
any such reorganization to occur on or prior to the Closing Date. With respect
to all supply Contracts related to the Business, after the entry of the U.S.
Sale Order, and in respect of the Canadian Debtors, after the entry of the
Canadian Approval and Vesting Order, the Sellers shall (i) at the Purchaser’s
request to the extent permitted by Law (including any applicable Antitrust
Laws), send a letter substantially in the form set forth in Exhibit 5.4(a) to
each of the counterparties to such Contracts, as identified in writing by the
Purchaser to the Main Sellers, (ii) provide to the Purchaser such contact
information as is reasonably requested by the Purchaser with respect to the
counterparties to such Contracts and (iii) more generally, to facilitate an
orderly transition at Closing, work with outside counsel on the prosecution of
pending patent applications and maintenance of existing patents. For greater
certainty, the obligations in this Section 5.4(a) do not include an obligation
to negotiate, agree to or accept any form of remedy, condition, undertaking or
divestiture with any Government Entity; provided, however, that nothing in this
Section 5.4(a) shall limit the obligations of the Purchaser or any Designated
Purchaser set forth in Section 5.5.

(b) Each Primary Party shall promptly notify the other Primary Parties of the
occurrence, to such Party’s Knowledge or knowledge, as applicable, of any event
or condition, or the existence, to such Party’s Knowledge or knowledge, as
applicable, of any fact, that would reasonably be expected to result in any of
the conditions to any other Primary Party’s obligation to effect the Closing set
forth in Article VIII not being satisfied.

(c) NNC and NNL shall execute, at or within a reasonable amount of time after
Closing, upon the Purchaser’s request, such documents as reasonably requested by
the Purchaser and as contemplated or otherwise permitted under the Patent
Cross-License Agreements listed on Section 4.5(g)(iii) of the Sellers Disclosure
Schedule in order to provide a sublicense to the Business (to the extent
permitted thereunder) or trigger any spin-off right thereunder, such that the
Business may continue to be licensed or sublicensed thereunder, all in
accordance with the relevant Section of each such Patent Cross-License Agreement
that permits NNC or NNL to sublicense or spin off the license granted to NNC or
NNL thereunder to a divested business unit or product line. To the extent that
any Patent Cross-License Agreement listed on Section 4.5(g)(iii) of the Sellers
Disclosure Schedule, including, without limitation, (i) the Patent Cross License
Agreement, effective as of June 16, 2006, between Ciena Corporation and NNL;
(ii) the Patent Cross License Agreement, effective as of July 17, 2006, among
Microsoft Corporation, NNC and NNL; and (iii) the License Agreement, effective
as of January 1, 2001, between International Business Machines Corporation and
NNC, contains a limitation on the number of times the relevant Seller may
exercise any sublicense or spin off rights thereunder and such rights have not
been exhausted prior to the date hereof, the Sellers agree that they shall not
exhaust any such rights they may have between the date hereof and the Closing in
a manner that would render this Section 5.4(c) ineffective. Notwithstanding the
foregoing, the Sellers shall be under no obligation to execute any such
documents prior to the completion of the Auction or to expend any amount (other
than as directly resulting from the execution of relevant documents), incur any
Liabilities or provide any other consideration in complying with their
obligations under this section 5.4(c).

 

76



--------------------------------------------------------------------------------

 

SECTION 5.5 Antitrust and Other Regulatory Approvals.

(a) In furtherance and not in limitation of the provisions of Section 5.4, each
of the Parties agrees to prepare and file as promptly as practicable following
the U.S. Sale Hearing and the Canadian Sale Hearing all necessary documents,
registrations, statements, petitions, filings and applications for the Mandatory
Regulatory Approvals, the Trade Approvals and any other Consent of any other
Government Entities either required or that the Primary Parties mutually and
reasonably agree are advisable to satisfy the condition set forth in
Section 8.1(a) as expeditiously as possible.

(b) If a Primary Party or any of its Affiliates receives a request for
information or documentary material from any Government Entity with respect to
this Agreement or any of the transactions contemplated by this Agreement (and/or
by the EMEA Asset Sale Agreement), then such Primary Party shall make, or cause
to be made, as soon as reasonably practicable and after consultation with the
other Primary Parties, an appropriate response in compliance with such request.

(c) Each Primary Party shall keep the other Primary Parties apprised of the
status of matters relating to the completion of the transactions contemplated by
this Agreement (and/or by the EMEA Asset Sale Agreement) and work cooperatively
in connection with obtaining the Mandatory Regulatory Approvals and the Trade
Approvals of each applicable Government Entity, including, to the extent
permitted by Law or Government Entity:

(i) cooperating with each other in connection with the filings required under
the applicable Antitrust Laws, Trade Laws or any Laws regulating foreign
investment of any jurisdiction in connection with the transactions contemplated
by this Agreement (and/or by the EMEA Asset Sale Agreement) and each Mandatory
Regulatory Approval and Trade Approval and liaising with each other in relation
to each step of the procedure before the relevant Government Entities and as to
the contents of all communications with such Government Entities. In particular,
to the extent permitted by Law or Government Entity, no Party will make any
notification in relation to the transactions contemplated hereunder without
first providing the Primary Parties with a copy of such notification in draft
form (subject to reasonable redactions or limiting such draft, or parts thereof,
on an outside-counsel only basis where appropriate) and giving such Primary
Parties a reasonable opportunity to discuss its content before it is filed with
the relevant Government Entities, and such first Party shall consider and take
account in good faith of all reasonable comments timely made by the Primary
Parties in this respect; provided, however, that no Party shall be required to
provide the other Party with such portions of notifications or submissions that
would jeopardize any attorney-client or other legal privilege (it being
understood, however, that the Parties shall cooperate in any reasonable efforts
and requests that would enable otherwise required disclosure to the other
Parties to occur without so jeopardizing privilege); provided, further, that a
Party may provide such portions of notifications or submissions solely to the
other Party’s outside counsel pursuant to a common interest agreement and
non-disclosure agreement,

 

77



--------------------------------------------------------------------------------

each to be negotiated by the Parties in good faith, if such Party determines,
acting reasonably, that the provision to the other Party of such portions of
notifications or submissions could reasonably be expected to have a material
adverse effect upon it if the transactions contemplated by this Agreement are
not consummated;

(ii) furnishing to the other Primary Parties all information within its
possession that is required for obtaining the Mandatory Regulatory Approvals or
Trade Approvals, or required for any application or other filing to be made by
the other Party pursuant to the applicable Antitrust Laws, Trade Laws or any
Laws regulating foreign investment of any jurisdiction in connection with the
transactions contemplated by this Agreement (and/or by the EMEA Asset Sale
Agreement); provided, however, that (a) no such information shall be required to
be provided by a Party if it determines, acting reasonably, that, such
information is material and competitively sensitive or that the provision of
such information could reasonably be expected to have a material adverse effect
upon it if the transactions contemplated by this Agreement were not completed or
that the provision of such information would jeopardize any attorney-client or
other legal privilege (it being understood, however, that the parties shall
cooperate in any reasonable efforts and requests that would enable otherwise
required disclosure to the other parties to occur without so jeopardizing
privilege), and (b) in any such case the Purchaser and the Main Sellers shall
cooperate with a view to establishing a mutually satisfactory procedure for
providing such information directly to the Government Entity requiring or
requesting such information, and the relevant Main Seller or the Purchaser or
the relevant Designated Purchaser required to provide such information shall
provide it directly to such Government Entity requiring or requesting such
information;

(iii) promptly notifying each other of any substantive communications from or
with any Government Entity with respect to the transactions contemplated by this
Agreement and/or by the EMEA Asset Sale Agreement and ensuring that each of the
Parties is entitled to attend any meetings with, or other appearances before,
any Government Entity with respect to the transactions contemplated by this
Agreement and the EMEA Asset Sale Agreement; and

(iv) consulting and cooperating with each other in connection with all analyses,
appearances, presentations, memoranda, briefs, arguments, opinions and proposals
made or submitted by or on behalf of any party hereto in connection with
proceedings under or relating to the Mandatory Regulatory Approvals, the
applicable Antitrust Laws or any Laws regulating foreign investment of any
jurisdiction, in connection with the transactions contemplated by this Agreement
(and/or by the EMEA Asset Sale Agreement).

(d) In addition, subject to any limitations set forth in Section 5.5(e), the
Purchaser shall, and shall cause each of the Designated Purchasers to, use its
reasonable efforts to satisfy (or cause the satisfaction of) the conditions
precedent to the Purchaser’s obligations hereunder as set forth in
Section 8.1(a) to the extent the same is within its control and to take, or
cause to be taken, all other action and to do, or cause to be done, all other
things necessary,

 

78



--------------------------------------------------------------------------------

proper or advisable under all applicable Laws to consummate the transactions
contemplated by this Agreement (and/or by the EMEA Asset Sale Agreement),
including using its reasonable efforts to make all required filings and obtain
all Mandatory Regulatory Approvals, and any other Consent of a Government Entity
required to be obtained in order for the Parties to consummate the transactions
contemplated by this Agreement (and/or by the EMEA Asset Sale Agreement).

(e) Subject to the proviso below, the obligations of the Purchaser pursuant to
Section 5.5(d) shall include committing, and causing the Designated Purchasers
to commit, to any and all undertakings, divestitures, licenses or hold separate
or similar arrangements with respect to their respective assets or the Assets
and/or the EMEA Assets or conduct of business arrangements or terminating any
and all existing relationships and contractual rights and obligations as a
condition to obtaining any and all Consents from any Government Entity necessary
to consummate the transactions contemplated hereby and/or by the EMEA Asset Sale
Agreement, including taking any and all actions necessary in order to ensure the
receipt of the necessary Consents and Mandatory Regulatory Approvals; provided,
however, that none of the Purchaser, the Designated Purchasers, or the EMEA
Designated Purchasers are under any obligation under this Agreement or the
applicable provisions of the EMEA Asset Sale Agreement, in respect of obtaining
the Mandatory Regulatory Approvals or otherwise, to commit, or cause the
Designated Purchasers or the EMEA Designated Purchaser to commit, to any
undertakings, divestitures, licenses or hold separate or similar arrangements
with respect to their respective assets or the Assets and/or the EMEA Assets or
conduct of business arrangements or terminate any and all existing relationships
and contractual rights and obligations or take any other action where to do so
could reasonably be expected to be materially adverse to the business, financial
condition, or prospects of the Purchaser, any Designated Purchaser, any EMEA
Designated Purchaser, or the Business or Assets being acquired pursuant to this
Agreement and the EMEA Asset Sale Agreement.

(f) For the avoidance of doubt, the covenants under this Section 5.5 shall not
apply to any action, effort, filing, Consent, proceedings, or other activity or
matter relating to the Bankruptcy Courts, the Bankruptcy Proceedings and/or the
Bankruptcy Consents.

SECTION 5.6 Pre-Closing Access to Information.

(a) The Main Sellers shall, and shall cause the Other Sellers (other than the
EMEA Debtors or EMEA Sellers) to, (i) give the Purchaser and its authorized
representatives, upon reasonable advance notice and during regular business
hours, reasonable access to (x) all books, records, personnel, officers and
other facilities and properties of the Acquired Business and (y) only after the
entry of the U.S. Sale Order and the Canadian Approval and Vesting Order, all
product documentation and design specifications of the Acquired Business,
including access to certain managerial Employees designated by the Sellers, who
have knowledge of the skills and competencies of Employees relative to the
Business and will provide such information to the Purchaser and Human Resources
personnel designated by the Sellers who can provide information relevant to the
Purchaser otherwise complying with the Purchaser’s obligations pursuant to
ARTICLE VII, (ii) permit the Purchaser and its representatives to make such
copies and inspections thereof, upon reasonable advance notice and during
regular business hours, as

 

79



--------------------------------------------------------------------------------

the Purchaser may reasonably request, (iii) cause the officers of the Sellers to
furnish the Purchaser with such financial, business and operating data and other
information with respect to the Acquired Business as is regularly prepared in
the Ordinary Course that the Purchaser may from time to time reasonably request,
(iv) without limiting the generality of subsections (i), (ii) and (iii), deliver
to the Purchaser no later than ten (10) Business Days following the end of each
fiscal quarter a report reflecting any changes to the headcount of the Business
since the previous fiscal quarter; provided, however, that (A) any such access
shall be conducted at the Purchaser’s expense, in accordance with Law (including
any applicable Antitrust Law and Bankruptcy Law), at a reasonable time, under
the supervision of the Sellers’ personnel and in such a manner as to maintain
confidentiality and not to unreasonably interfere with the normal operations of
the Business or the other businesses of the Sellers and their Affiliates,
(B) except pursuant to Section 7.1.1 and Section 5.6(e), the Sellers will not be
required to provide to the Purchaser access to or copies of any Employee
Records, other than as provided in Section 5.6(e). If any requested
documentation and information includes what can reasonably be considered
competitively sensitive information relating to sales, marketing or pricing of
the Sellers products or services, such information shall be shared with any
employees or representatives of the Purchaser who are designated by the
Purchaser and reasonably agreed upon by the Sellers, who reasonably require
access to such information for any reasonable business purpose related to the
acquisition of the Business by the Purchaser and who have executed the Clean
Team Confidentiality Agreement, provided, however, that where such documentation
or information relates to pricing or other material competitive terms offered to
any customer of the Business, the employees of the Purchaser shall not have
access to such information unless they are not involved in making decisions
regarding pricing or other material competitive terms for a competing business
to the Business, and if the transaction does not close, agree not to be employed
in such a role for an agreed-upon minimum period of time.

(b) Notwithstanding anything contained in this Agreement or any other agreement
between the Purchaser and the Sellers executed on or prior to the date hereof
(other than Section 6.5), the Sellers shall not have any obligation to make
available to the Purchaser or its representatives, or provide the Purchaser or
its representatives with, (i) any Tax Return filed by the Sellers or any of
their Affiliates or predecessors, or any related material or (ii) more
generally, any information if, in the good faith opinion of the Sellers, making
such information available would (A) result in the loss of any attorney-client
or other legal privilege or (B) cause the Sellers to be found in contravention
of any applicable Law, or contravene any fiduciary duty or agreement existing on
the date hereof (including any confidentiality agreement to which the Sellers or
any of their Affiliates are a party), it being understood that the Sellers shall
cooperate in any reasonable efforts and requests that would enable otherwise
required disclosure to the Purchaser to occur without so jeopardizing privilege
or contravening such Law, duty or agreement.

(c) To the extent not already made available to the Purchaser, the Purchaser’s
employees or the Purchaser’s representatives (including its outside counsel), in
order to facilitate the Purchaser’s entry into new supply arrangements effective
as of the Closing, upon request the Sellers shall make available to the
Purchaser, its employees and representatives (including its outside counsel)
unredacted copies of all Contracts relating to the Business with suppliers of
the Business, or in the case of Non-Exclusive Supply Contracts, unredacted
copies of any portion thereof that are applicable to the Business (other than
pricing/cost information or other

 

80



--------------------------------------------------------------------------------

competitively sensitive information the sharing of which Sellers or their
representatives reasonably determine may violate applicable Law), reasonably
promptly following the date of such request (or in the event that such Contract
is subject to confidentiality restrictions promptly following the receipt of any
required consent which the Sellers will cooperate with the Purchaser to obtain
as promptly as practicable). So long as the Purchaser is the Successful Bidder,
the Sellers shall provide any competitively sensitive information redacted in
accordance with the preceding sentence (including, but not limited to, Customer
Contracts and Bundled Contracts) promptly following the later of the entry of
the U.S. Sale Order, Canadian Approval and Vesting Order and the receipt of
Antitrust Approvals; provided, that access to Bundled Contracts shall be limited
to unredacted copies of any portion of any Bundled Contract that relates to the
Business including any portion that relates to the Business and other businesses
of the Sellers. Any access to Contracts pursuant to this Section 5.6(c) shall be
subject to the available resources of the Sellers and availability of the
Contracts and shall not interfere with the normal operations of the business of
the Sellers. Any such disclosure shall be made to any employees or
representatives of the Purchaser who are designated by the Purchaser, who
reasonably require access to such information for any reasonable business
purpose related to the acquisition of the Business by the Purchaser and who have
executed the applicable addendums to the Clean Team Confidentiality Agreement;
provided, however, that employees of the Purchaser shall not have access to such
information unless they are not involved in making decisions regarding pricing
or the other material competitive terms offered to any customer of a competing
business to the Business.

(d) Following the later of the entry of the U.S. Sale Order, the Canadian
Approval and Vesting Order and the receipt of Antitrust Approvals, the Sellers
and the Purchaser shall cooperate (consistent with applicable Laws and any
confidentiality restrictions requiring consent of Third Parties) in developing a
strategy with respect to transitioning customers of the Business to the
Purchaser, including a plan for the engagement of customers of the Business by
the Purchaser. Commencing reasonably in advance of the expected Closing Date,
the Sellers shall make introductions of the Purchaser to such customers with
whom the Purchaser does not have an existing customer relationship, by, subject
to applicable Law, participating in telephone calls and meetings with such
customers.

(e) Within five (5) Business Days following the entry of the U.S. Sale Order
and, in respect of the Canadian Debtors, the Canadian Approval and Vesting
Order, the Sellers will provide the following additional information with
respect to each of the Employees whose information was provided in
Section 4.11(b) of the Sellers Disclosure Schedule: (i) full name and (ii) work
e-mail address. Following the expiration of the Offer Consideration Period,
provided, that the Purchaser provides the Sellers with proof that an Employee
has consented in the Offer to its release and, if applicable, transfer across
geographical boundaries, the Sellers will provide the Purchaser with the
following additional information with respect to such Employees as permitted
under applicable Law and within five (5) Business Days following the receipt by
the Sellers of such proof: the HR SAP data elements (excluding data related to
protected status under applicable Law) with respect to each such Employee,
including payroll information where applicable from vendors, with such data
elements to be updated by the Sellers ten (10) Business Days prior to the
Closing Date. Following the completion of the Auction, and upon the Purchaser
being named the Successful Bidder, upon the Purchaser’s reasonable request, the
Sellers promptly will provide the Purchaser’s benefit service provider with
census data with respect to gender, birthday, salary and zip code (if
applicable) of the Employees (without

 

81



--------------------------------------------------------------------------------

individually identifying any Employee and excluding any Employee unique
identifier) for the sole purpose of calculating projected employee benefit costs
and on the condition that census data is not disclosed to the Purchaser or any
other Person.

SECTION 5.7 Public Announcements. Subject to (i) the provisions of
Section 7.4(a) with respect to communications and announcements to the Employees
and the employees of the Purchaser and the Designated Purchasers and the last
sentence of this Section 5.7 and (ii) the Parties’ disclosure obligations
imposed by Law (including any obligations under any Bankruptcy Laws) or stock
exchange regulations, the Parties shall (a) cooperate with each other in the
development and distribution of all news releases, other public information
disclosures and announcements, including announcements and notices to customers,
suppliers and Employees, with respect to this Agreement, or any of the
transactions contemplated by this Agreement and the other Transaction Documents
and (b) not issue any such announcement or statement prior to consultation with,
and the approval of, the Primary Parties (such approval not to be unreasonably
withheld or delayed); provided, that approval shall not be required where a
Party determines, based on advice of counsel and after consultation with the
Primary Parties, that such disclosure is required by Law or stock exchange
regulations. For the avoidance of doubt, this Section 5.7 shall not impose any
restrictions in addition to those set forth in the Confidentiality Agreement
with respect to non-public communications between the Purchaser and its direct
shareholders. The Parties shall comply with the provisions of Exhibit 5.7.

SECTION 5.8 Further Actions. From and after the Closing Date, each of the
Parties shall execute and deliver such documents and other papers and take such
further actions as may reasonably be required to carry out the provisions of
this Agreement and give effect to the transactions contemplated herein,
including the execution and delivery of such assignments, deeds and other
documents (including Local Sale Agreements) as may be necessary to transfer any
Assets as provided in this Agreement; provided, that subject to
Section 2.1.6(d), Section 2.1.7(f), Section 5.4, Section 5.5 and Section 5.25,
neither the Purchaser nor the Sellers shall be obligated to make any payment or
deliver anything of value to any Third Party (other than filing and application
fees to Government Entities and payment of Cure Costs for which such Party is
responsible pursuant to Section 2.1.7) in order to obtain any Consent to the
transfer of Assets or the assumption of Assumed Liabilities. If following the
Closing, any Seller receives or becomes aware that it holds any asset, property
or right which constitutes an Asset, then such Seller shall promptly transfer
such asset, property or right to the Purchaser for no additional consideration
in accordance with Section 2.1.1 (provided, that any costs or expenses incurred
by the Sellers in connection with such transfer shall be borne by the
Purchaser).

SECTION 5.9 Conduct of Acquired Business. The Sellers covenant that except as
(i) the Purchaser may approve otherwise in writing (such approval not to be
unreasonably withheld or delayed), (ii) set forth in Section 5.9 of the Sellers
Disclosure Schedule, (iii) otherwise expressly contemplated or permitted by this
Agreement or another Transaction Document, including Section 5.4, (iv) required
by Law (including any applicable Bankruptcy Law or by order of a Bankruptcy
Court entered as of the date hereof), or (v) relates solely to Excluded Assets
or Excluded Liabilities in a manner that does not materially and

 

82



--------------------------------------------------------------------------------

adversely affect the Acquired Business, Assets or Assumed Liabilities, the
Sellers shall (A) conduct the Acquired Business and maintain the Owned Equipment
and other Assets in the Ordinary Course, (B) use commercially reasonable efforts
in the context of the Bankruptcy Proceedings and taking into account employee
and customer attrition to continue operating the Business as a going concern and
to maintain the business organizations of the Business intact, and (C) abstain
from any of the following actions:

(a) sell, lease or otherwise dispose of a material portion of the Assets or any
Assets material to the Acquired Business (other than sales of Inventory in the
Ordinary Course);

(b) incur any Lien on any Assets, other than (i) Liens that will be discharged
at or prior to Closing or (ii) Permitted Encumbrances;

(c) (x) grant any license or sublicense of any rights under or with respect to
any Transferred Intellectual Property other than (i) licenses or sublicenses
granted in the Ordinary Course, (ii) such licenses or sublicenses as would be
permitted by the grant back license rights set forth in the Intellectual
Property License Agreement after the Intellectual Property License Agreement
enters into effect, (iii) licenses or sublicenses granted pursuant to source
code escrow arrangements listed in Section 5.9(c) of the Sellers Disclosure
Schedule (the “IP Escrow Agreements”); or (y) enter into any exclusive license
agreement that would restrict the Business or the Assets after the Closing in
any material respect or which is in conflict with the provisions of this
Agreement or the Intellectual Property License Agreement; or (z) sell, transfer,
or assign any Transferred Intellectual Property or Licensed Intellectual
Property (as defined in the Intellectual Property License Agreement) unless,
with respect to Licensed Intellectual Property, the relevant Seller(s) receive a
written license from the buyer of such Licensed Intellectual Property sufficient
for the Purchaser to retain all its rights in such Licensed Intellectual
Property as set out in the Intellectual Property License Agreement;

(d) increase or commit to increase the rate of cash compensation or other
fringe, incentive, equity incentive, pension, welfare or other employee benefits
payable to the Employees, other than (i) increases in base salary of any
Employee in the Ordinary Course (which, with respect to each Employee, such
increases shall not exceed any amount greater than ten percent (10%) of such
Employee’s base salary as of the date hereof) or as required by applicable Law,
or under the terms and conditions of the Contracts or the Seller Employee Plans
in effect as of the date hereof, or pursuant to the KEIP, KERP or Nortel Special
Incentive Plan, or as otherwise approved by the Bankruptcy Court from time to
time, or (ii) increases to welfare benefits that apply to substantially all
similarly situated employees (including the Employees) of the Sellers or the
applicable Affiliates of the Sellers, or (iii) increases in accordance with the
Order of the U.S. Bankruptcy Court made on March 4, 2010 and the Canadian Court
made on March 3, 2010;

(e) enter into, amend or modify any Collective Labor Agreement affecting
Employees, except as required by applicable Law;

(f) take any action, other than in the Ordinary Course, to cause any employee of
the Sellers who would otherwise be an Employee not to be such an employee (other
than termination for cause or termination of Employees who failed to receive an
Offer (as defined

 

83



--------------------------------------------------------------------------------

below) from the Purchaser or a Designated Purchaser pursuant to this Agreement;
provided, that the Sellers make a reasonable effort to provide notice to the
Purchaser prior to any such employment termination);

(g) amend or otherwise modify any

(i) Material Contract,

(ii) Cross-License Agreements referenced in Section 5.4(c), or

(iii) Inbound License Agreement that is an Assigned Contract or Bundled Contract
material to the Business (other than as necessary to effect the unbundling of
any Bundled Contract required with respect to any other business or business
segment of the Sellers), unless (A) such Contract has become a Non-Assigned
Contract, an Excluded 365 Customer Contract, an Excluded Non-365 Customer
Contract or will not be assigned to the Purchaser or any Designated Purchaser at
Closing or (B) such amendment or modification is contemplated pursuant to
Section 5.23 hereof,

in each case, in a manner detrimental to the Purchaser, or terminate any
agreement referred to in clause (i), (ii) or (iii) to the detriment of the
Purchaser;

(h) fail to make commercially reasonable efforts to maintain Owned Inventory at
levels consistent with customer orders;

(i) waive, release, assign, settle or compromise any material Action relating to
the Acquired Business to the extent that such waiver, release, assignment,
settlement or compromise imposes any binding obligation, whether contingent or
realized, on the Acquired Business that will bind the Purchaser or a Designated
Purchaser after the Closing Date and is materially adverse to the Acquired
Business;

(j) except with respect to endorsement of negotiable instruments in the Ordinary
Course, incur, assume or guarantee any Indebtedness that will be an Assumed
Liability, except for (A) purchase money borrowings and capitalized leases in
the Ordinary Course in principal amount not exceeding $1,000,000 in the
aggregate, and (B) pension accruals in the Ordinary Course under the Seller
Employee Plans in existence on the date immediately prior to the date hereof;

(k) enter into or amend any Employment Contract, or enter into any employment or
independent contractor agreement with a Person employed, engaged, or to be
employed or engaged, in the Acquired Business on a basis that is not terminable
at will and with severance benefits other than, in each case, employment or
independent contractor agreements providing for (i) total annual base
remuneration not to exceed $200,000 per person and (ii) severance benefits
pursuant to applicable Law or the Seller Employee Plans in accordance with past
practice;

 

84



--------------------------------------------------------------------------------

 

(l) solicit bids for the sale, transfer, or other disposition, directly or
indirectly, including through an asset sale, stock sale, merger, amalgamation,
plan of arrangement or other similar transaction of any part of the Business;

(m) enter into any Material Contract pursuant to Section 4.4.(a)(ii) or amend
any Contract to thereafter be a Material Contract pursuant to Section 4.4(a)(ii)
that would reasonably be expected to bind the Purchaser or any of its Affiliates
in any material respect after the Closing or enter into any Contract not to
compete in any line of business or geographic area that would reasonably be
expected to bind the Purchaser or any of its Affiliates after the Closing in any
respect;

(n) intentionally fail to make any filing, pay any fee, or take any other action
necessary to maintain the ownership, validity and enforceability of any material
Transferred Intellectual Property; provided that if the Sellers unintentionally
fail to make any filing, pay any fee, or take any other action necessary to
maintain the ownership, validity and enforceability of any material Transferred
Intellectual Property, the Sellers will, upon becoming aware of any such
failure, make all reasonable efforts to correct any adverse effects of such
failure;

(o) fail to use commercially reasonable efforts to maintain tangible property
which, individually or in the aggregate, is material to the Business and which
is included in the Assets, in the Ordinary Course;

(p) fail to use commercially reasonable efforts to maintain the material
Consents with respect to the Acquired Business in the Ordinary Course;

(q) make, modify or rescind any material election in relation to Taxes that
would reasonably be expected to materially and adversely impact the Purchaser or
a Designated Purchaser after the Closing;

(r) enter into any Contract granting an indemnity in respect of intellectual
property infringement or misappropriation other than in the Ordinary Course that
would bind the Purchaser or any of its Affiliates after the Closing in any
material respect, except for Contracts that will not be, or that the Purchaser
may elect not to have, assigned to the Purchaser hereunder; or

(s) authorize, or commit or agree to take, any of the foregoing actions.

SECTION 5.10 Transaction Expenses. Except as otherwise provided in this
Agreement or the other Transaction Documents to which the Sellers are parties,
each of the Purchaser and the Sellers shall bear its own costs and expenses
(including brokerage commissions, finders’ fees or similar compensation, and
legal fees and expenses) incurred in connection with this Agreement, the other
Transaction Documents and the transactions contemplated hereby and thereby.

SECTION 5.11 Confidentiality.

 

85



--------------------------------------------------------------------------------

 

(a) The Parties acknowledge that the Confidentiality Agreement (including all
amendments thereto) and the Clean Team Confidentiality Agreement (including all
addenda thereto) remain in full force and effect in accordance with their
respective terms, which are incorporated herein by reference, and the Parties
agree to be bound thereby in the same manner and to the same extent as if the
terms had been set forth herein in full, except that the Sellers shall be at
liberty to disclose the terms of this Agreement: (i) to the extent required by
Law or any Action in respect of the Acquired Business, (ii) to any court, any
liquidator or any member of any committee of creditors, Tax Authority or
Government Entity, (iii) in connection with any auction process approved by the
Bankruptcy Court, (iv) to show appropriate figures in their administration
records, accounts and returns, or (v) subject to entering into a confidentiality
agreement with the relevant Third Party, in connection with acquiring, merging
or otherwise combining, or being acquired by, or selling all or part of their
assets to any Third Party (whether in a single transaction or a series of
related transactions and whether structured as an acquisition of assets,
securities or otherwise); provided, that, with respect to information and data
relating exclusively to the Business, the Purchaser’s and the Purchaser’s
Representatives’ confidentiality obligations under this Section 5.11, the
Confidentiality Agreement (including all amendments thereto) and the Clean Team
Confidentiality Agreement (including all addenda thereto) shall terminate after
the Closing Date. The Purchaser’s confidentiality obligations with respect to
other Confidential Information relating to the Business and/or Assets under the
Confidentiality Agreement and the Clean Team Confidentiality Agreement
(including as incorporated herein) shall terminate after the Closing Date except
with respect to the terms and conditions of any Patent Cross-License Agreement
or Omitted Patent Cross-License Agreement listed in Section 4.5(g)(iii) of the
Sellers Disclosure Schedule (but not with respect to the existence of such
Patent Cross-License Agreements and Omitted Patent Cross-License Agreements and
the Transferred Patents to which they relate); provided, that the Purchaser
shall treat such other Confidential Information with at least the same degree of
care and confidentiality as it would treat its own confidential information of
similar sensitivity were it in the Sellers’ position. The Purchaser acknowledges
that in the course of attempting to sell the Assets and the Business, one or
more of the Sellers have entered into several confidentiality agreements with
Third Parties in respect of information relating to the Assets and the Business
and has disclosed such information to certain of those Third Parties.

(b) For purposes of this Agreement, “Confidential Information” consists of all
competitively sensitive information and data related to the Sellers, the
Business, the Assets (including Transferred Intellectual Property and
competitively sensitive Business Information existing as of the Closing Date),
the Purchaser or its Affiliates that is not, in each case, already available to
the public (it being agreed that disclosure of Confidential Information to
prospective purchasers, their representatives and other Persons affiliated with
the sale process of the Business shall not be public disclosure thereof).
Nothing herein or in the other Transaction Documents shall be construed as
precluding, prohibiting, restricting or otherwise limiting the ability of the
Sellers, the Sellers’ Affiliates or their respective representatives to
(i) disclose the terms of any of the Transaction Documents to any court or to
any liquidator or in connection with any auction process approved by a
Bankruptcy Court and show appropriate figures in their administration records,
accounts and return; (ii) exercise or enforce any of their rights, or perform
any obligations under this Agreement or the other Transaction Documents,
including the Transition Services Agreement and the Intellectual Property
License Agreement, (iii) make permitted disclosures under Section 5.7; (iv) make
any disclosures that are required by applicable Law; (v)

 

86



--------------------------------------------------------------------------------

own, use or disclose Confidential Information that is not exclusive to the
Business to the extent necessary to (in the reasonable judgment of the Sellers)
operate the other business segments of the Sellers or their Affiliates or
otherwise engage in any manner in any business activities unrelated to the
Business; (vi) use Confidential Information to the extent necessary to perform
any Seller Contracts not assigned to the Purchaser; (vii) share information to
the extent reasonably necessary to allocate the purchase proceeds from the sale
of the Assets; or (viii) make customary disclosures, subject to customary
confidentiality agreements, regarding Confidential Information that is not
exclusive to the Business and is primarily related to other business segments of
the Sellers in connection with acquiring, merging or otherwise combining with,
or being acquired by, or selling all or part of their assets to, any Person
(whether in a single transaction or a series of related transactions or whether
structured as an acquisition of assets, securities or otherwise).

(c) As promptly as reasonably practicable, and in no event more than thirty
(30) days, after the Closing Date, the Sellers shall deliver to the Purchaser
copies of correspondence, notices, filings, prosecution files, dockets,
certifications and other documents relating to the filing, prosecution, issuance
and renewal of the Business Registered IP, provided that all items to be
delivered hereunder shall be delivered solely by remote telecommunication to the
extent the Purchaser may so request. Without limiting the generality of the
foregoing, within thirty (30) days of Closing, the Sellers shall and shall cause
their Affiliates to, instruct their current attorneys and agents to deliver to
the Purchaser, or attorneys designated by Purchaser, any and all records in the
possession of such attorneys and agents relating to the prosecution of any
applications, registrations and renewals of any Business Registered IP.

SECTION 5.12 Certain Payments or Instruments Received from Third Parties. To the
extent that, after the Closing Date, (a) the Purchaser and/or any Designated
Purchaser receives any payment or instrument that is for the account of a Seller
according to the terms of any Transaction Document or relates primarily to any
business or business segment of the Sellers other than the Acquired Business,
the Purchaser shall, and shall cause the Designated Purchasers to, promptly
deliver such amount or instrument to the relevant Seller, and (b) any of the
Sellers receives any payment that is for the account of the Purchaser or any of
the Designated Purchasers according to the terms of any Transaction Document or
relates primarily to the Acquired Business, the Sellers shall, and shall cause
the other Sellers to promptly deliver such amount or instrument to the Purchaser
or the relevant Designated Purchaser, as applicable. All amounts due and payable
under this Section 5.12 shall be due and payable by the applicable Party in
immediately available funds, by wire transfer to the account designated in
writing by the relevant Party. Notwithstanding the foregoing, each Party hereby
undertakes to use reasonable efforts to direct or forward all bills, invoices or
like instruments to the appropriate Party.

SECTION 5.13 Non-Assignable Contracts and Other Assets.

(a) To the extent that any Assigned Contract or any Seller Consent is not
capable of being assigned under Section 365 of the U.S. Bankruptcy Code (or, if
inapplicable, pursuant to other applicable Laws or the terms of such Contract or
Consent) to the Purchaser or a

 

87



--------------------------------------------------------------------------------

Designated Purchaser at the Closing, or that any Subleases cannot be entered
into (A) without the Consent of the issuer thereof or the other party thereto,
the master landlord or any Third Party (including a Government Entity) or
(B) without the Sellers’ and their Affiliates’ compromising any right, asset or
benefit or expending any amount or incurring any Liability or providing any
other consideration other than as provided in Section 2.1.7 (collectively, the
“Non-Assignable Contracts”), this Agreement will not constitute an assignment
thereof, or an attempted assignment, nor shall any Sublease be entered into
under any Non-Assignable Contract, unless and until any such Consent is
obtained, including any Consents obtained following Closing; provided, however,
that the Sellers will use reasonable best efforts (without incurring any Third
Party costs) to (i) cooperate with the Purchaser in any commercially reasonable
arrangement to provide the Purchaser the same interest, benefits, rights and
Liabilities under any such Non-Assignable Contracts as the applicable Seller had
immediately prior to the Closing and the Purchaser and the Sellers shall use
reasonable best efforts to enter into one or more mutually agreed Subcontract
Agreements, and (ii) facilitate the Purchaser’s negotiation with the other party
to each Non-Assignable Contract that is a license of Intellectual Property to
provide the Purchaser the same interest, benefits and rights under any such
Non-Assignable Contracts as the applicable Seller had immediately prior to the
Closing (including that the Sellers shall request such Third Party’s Consent if
so requested by the Purchaser); provided, that there shall be no obligation on
Sellers or their Affiliates to compromise any material right, asset or benefit
or expend any amount or incur any Liability. As between the Sellers and the
Purchaser (or the relevant Designated Purchaser), such Non-Assignable Contracts
described above shall be deemed to be assigned or subleased, as the case may be,
and the Purchaser (or the relevant Designated Purchaser) shall perform all
obligations and covenants thereunder. Notwithstanding the foregoing sentences,
(w) nothing in this Section 5.13 shall require any Seller to renew, modify or
amend any Non-Assignable Contract once it has expired, (x) any efforts required
of the Sellers pursuant to this paragraph shall be strictly on an interim basis
and in no event shall such efforts or arrangements be required after the earlier
of the (1) the date on which the Transition Services Agreement either expires or
is terminated in accordance with its terms or (2) the effective date of a plan
under Chapter 11 of the U.S. Bankruptcy Code confirmed by any of the U.S.
Debtors pursuant to an order of the U.S. Bankruptcy Court (such date, the
“Contract Rejection Date”), (y) the Sellers shall have the right, any time on or
after the Contract Rejection Date, to exercise any right to terminate, reject or
repudiate any Non-Assignable Contract, and (z) to the extent not prohibited, be
of an administrative nature only, without any substantive function, and shall be
carried out by employees of the Sellers under the Transition Services Agreement.
In addition to performing and holding the Sellers harmless from any Liabilities
under any Non-Assignable Contract, the Purchaser or the Designated Purchaser, as
applicable, shall reimburse the relevant Seller for any direct, incremental and
out-of-pocket costs and indemnify and hold each Seller harmless from and against
all Liabilities, incurred or asserted, as a result of any actions taken pursuant
to this Section 5.13. The Parties acknowledge that the fact that any Contract
constitutes a Non-Assignable Contract shall not (i) constitute a breach of any
covenant hereunder, (ii) entitle the Purchaser to terminate this Agreement or
(iii) result in any reduction of the Purchase Price payable hereunder. Any
Non-Assignable Contract assigned pursuant to the terms of this Section 5.13
shall, when assigned, constitute an Assigned Contract hereunder from and after
such date.

(b) For the purposes of this Agreement (including Section 5.13(a) and all
representations and warranties of the Sellers contained herein), the relevant
Sellers shall be

 

88



--------------------------------------------------------------------------------

deemed to have obtained all required Consents in respect of the assignment of
any Assumed and Assigned Contract if, and to the extent that, pursuant to the
U.S. Sale Order, the Sellers are authorized to assume and assign to the
Purchaser or the Designated Purchasers such Seller Contract pursuant to section
365 of the U.S. Bankruptcy Code and any applicable Cure Cost has been satisfied
as provided in Section 2.1.7.

(c) If and to the extent that sale to the Purchaser or any Designated Purchaser
of any Assets pursuant to Section 2.1.1 would be a violation of applicable Law
or require any Consent or the approval of any Government Entity or the
fulfillment of any condition that cannot be fulfilled by the Purchaser prior to
the Closing, then, to the extent permitted by applicable Law, including any
Antitrust Laws, and unless the Purchaser shall otherwise agree, the sale to the
Purchaser or any Designated Purchaser of such Asset shall be, without any
further action by any Party hereto, automatically deferred and any sale of such
Asset pursuant to Section 2.1.1 or otherwise shall be null and void until such
time as all such violations of applicable Law are eliminated, such Consents or
approvals of Government Entities are obtained and such conditions are fulfilled.
Any such Asset shall be deemed a “Deferred Transfer Purchased Asset.”

(d) If and to the extent that the allocation to the Purchaser or any Designated
Purchaser, and the Purchaser or any Designated Purchaser becoming responsible
for, any Assumed Liabilities pursuant to Section 2.1.3 or otherwise would be a
violation of applicable Law or require any Consent or the approval of any
Government Entity, then, to the extent permitted by applicable Law, including
any Antitrust Laws and unless the Parties shall otherwise agree, the allocation
to the Purchaser or any of its Subsidiaries of, and the Purchaser or any such
Designated Purchaser becoming responsible for, such Assumed Liability shall,
without any further action by any party, be automatically deferred and any
allocation or responsibility for such Assumed Liability pursuant to
Section 2.1.3 or otherwise shall be null and void until such time as all
violations of applicable Law are eliminated, such Consents or approvals of
Government Entities are obtained. Any such Assumed Liability shall be deemed a
“Deferred Transfer Assumed Liability.”

(e) With respect to any Deferred Transfer Purchased Asset or any Deferred
Transfer Assumed Liability, insofar as it is reasonably possible and permitted
under applicable Law, including any Antitrust Laws, (i) the Sellers shall,
following the Closing, hold such Deferred Transfer Purchased Asset for the use
and benefit of the Purchaser and its Subsidiaries (at the expense of the
Purchaser) and (ii) in addition to performing and holding the Sellers harmless
from any Deferred Transfer Assumed Liability, the Purchaser shall, or shall
cause its applicable Subsidiary to, pay or reimburse the Sellers for all direct,
incremental and out-of-pocket amounts paid or costs incurred in connection with
the retention of such Deferred Transfer Assumed Liability. The Sellers shall,
insofar as reasonably possible and to the extent permitted by applicable Law,
including any Antitrust Laws, hold and treat such Deferred Transfer Purchased
Asset in the Ordinary Course and take such other actions as may be reasonably
requested by the Purchaser in order to place the Purchaser or any of its
Subsidiaries, insofar as permissible under applicable Law, including any
Antitrust Laws, and reasonably possible, in the same position as if such
Deferred Transfer Purchased Asset had been sold to the Purchaser or a Designated
Purchaser at the Closing and so that, to the extent possible, all the benefits
and burdens relating to such Deferred Transfer Purchased Asset, including
possession, use, risk of loss, potential for gain, and dominion, control and
command over such Deferred Transfer

 

89



--------------------------------------------------------------------------------

Purchased Asset, are to inure from and after the Closing to the Purchaser or its
applicable Subsidiary entitled to the receipt of such Deferred Transfer
Purchased Asset.

(f) If and when the violations of applicable Law are eliminated and such
consents, approvals and/or conditions of Government Entities are obtained, the
absence or non-satisfaction of which caused the deferral of transfer of any
Deferred Transfer Purchased Asset pursuant to Sections 5.13(c), the sale of the
applicable Deferred Transfer Purchased Asset shall be effected in accordance
with and subject to the terms of this Agreement. If and when the violations of
applicable Law are eliminated and such consents, approvals and/or conditions of
Government Entities are obtained, the absence or non-satisfaction of which
caused the deferral of the allocation of any Deferred Transfer Assumed Liability
to the Purchaser or any Designated Purchaser pursuant to Sections 5.13(d), the
allocation of the applicable Deferred Transfer Assumed Liability to the
Purchaser or any Designated Purchaser shall be effected in accordance with and
subject to the terms of this Agreement.

(g) Notwithstanding any other provision of this Section 5.13, any efforts
required of the Sellers pursuant to this Section 5.13 in respect of Deferred
Transfer Purchased Asset shall (i) be subject to receipt of adequate
compensation in respect of all direct, incremental and out-of-pocket costs and
expenses in respect of or related to such arrangement, (ii) be strictly on an
interim basis and in no event required to continue after the expiration of the
term of the Transition Services Agreement, (iii) to the extent not prohibited,
be of an administrative nature only, without any substantive function, and be
carried out by employees of the Sellers under the Transition Services Agreement.
In no event shall the Sellers be under any obligation to compromise any right,
asset or benefit or to expend any amount or incur any Liability in order to
comply with its obligations under this Section 5.13 for which they are not
reimbursed (other than filing and application fees to Government Entities and
payment of Cure Costs for which the Sellers are responsible pursuant to
Section 2.1.7) and the failure to transfer any Deferred Transfer Purchased Asset
or any Deferred Transfer Assumed Liability shall not entitle the Purchaser to
terminate this Agreement, not to complete the transactions contemplated hereby
or reduce the Purchase Price payable hereunder.

SECTION 5.14 Bundled Contracts.

(a) Section 5.14(a) of the Sellers Disclosure Schedule lists each Contract that
the Sellers have entered into prior to the date hereof providing for the sale or
provision of Products or Services and the sale or provision of other products or
services of the Sellers or their Affiliates (including any such Contract that
has been unbundled prior to the date hereof) (as such list may be amended or
supplemented pursuant to Section 5.14(c)) (each, a “Bundled Contract”). Subject
to applicable Law, each of the Purchaser and the Sellers shall, and the
Purchaser shall cause any relevant Designated Purchaser, as applicable, to, use
its reasonable best efforts to, at least fifteen (15) Business Days prior to the
Closing Date, enter into arrangements with the counterparty to each Bundled
Contract to amend such Bundled Contract so as to delete all obligations and
Liabilities therefrom as they relate to the Products and the Services and enter
into a new Contract (effective as of, and conditioned upon the occurrence of,
the Closing) with the applicable customer and which only relates to Products and
Services on substantially the same terms and conditions as are in effect for the
sale or provision of Products

 

90



--------------------------------------------------------------------------------

and/or Services under the Bundled Contract or as otherwise acceptable to
Purchaser, in which event such new Contract shall be deemed to be an Assigned
Contract; provided, however, that the Sellers shall be under no obligation to
compromise any right, asset or benefit or to expend any amount or incur any
Liability in obtaining such arrangements and the failure to enter into such
arrangements with respect to any Bundled Contract shall not entitle the
Purchaser to terminate this Agreement, not to complete the transactions
contemplated hereby or reduce the Purchase Price payable hereunder; . To the
extent permitted by the terms of such Bundled Contract and applicable Law, each
of the Sellers and the Purchaser shall notify the other Party if any customer
has contacted such Party with regard to the matters set forth in this
Section 5.14 and shall keep such other Party reasonably informed regarding the
content of any discussions with the customer. For the avoidance of doubt,
nothing in this Section 5.14(a) shall restrict the Sellers from taking any
actions with respect to Bundled Contracts otherwise permitted pursuant to
Section 5.9, including any amendments thereof. The Sellers shall, and shall
cause their respective Affiliates (to the extent practicable) to, not enter into
any Bundled Contracts after the date hereof.

(b) Subject to applicable Law and the terms of such Bundled Contracts, for those
Bundled Contracts for which the arrangements mentioned in Section 5.14(a) could
not be entered into fifteen (15) Business Days prior to the Closing Date,
(i) the relevant Seller shall, until the Contract Rejection Date, to the extent
requested by the Purchaser, use its reasonable best efforts to facilitate the
entry by the Purchaser or the relevant Designated Purchaser and the other party
to each such Bundled Contract into a new Contract that only relates to the
Business, including by making available those employees who are responsible for
managing the customer relationships with the customers of such Bundled Contracts
(to the extent reasonably practicable and to the extent such employees remain in
the employ of the Sellers), reasonably cooperating with the Purchaser to jointly
contact each counterparty to such Bundled Contracts by making such contacts (by
phone or in person) as may be reasonably requested by the Purchaser and by
sending a joint letter, in form and substance satisfactory to each of such
Seller and the Purchaser notifying the counterparty to each such Bundled
Contract of the transactions and requesting the counterparty to agree to amend
such Bundled Contract after the Closing Date or (ii) the relevant Seller and the
Purchaser shall use their reasonable best efforts to cooperate in any
commercially reasonable arrangement to provide the Purchaser or a Designated
Purchaser, as applicable, with the same interest, benefits, rights and
Liabilities (including obligations relating to warranties and Known Product
Defects (as defined in the Nortel Accounting Principles) as the applicable
Seller had immediately prior to the Closing under any such Bundled Contract
insofar as they relate to the Acquired Business, including by entering into
Subcontract Agreements with respect to the portion of any such Bundled Contract
that relates to the Acquired Business (the “MSS Portion”) on the same terms and
conditions as those set forth in the MSS Portion of the relevant Bundled
Contract; provided, that (w) nothing in this Section 5.14 shall require any
Seller to renew any Bundled Contract once it has expired, (x) the Sellers shall
have the right after the Contract Rejection Date to exercise any right to
terminate, reject or repudiate any Bundled Contract and (y) the Sellers shall be
under no obligation with respect to the MSS Portion of any Bundled Contract that
is, or is to be, subcontracted hereunder to compromise any right, asset or
benefit or to expend any amount or incur any Liability in order to comply with
its obligations under this sentence for which they are not reimbursed (other
than filing and application fees to Government Entities, and payment of any Cure
Costs for which the Sellers are responsible pursuant to Section 2.1.7) and the
failure to enter into such arrangements with respect to any Bundled

 

91



--------------------------------------------------------------------------------

Contract shall not entitle the Purchaser to terminate this Agreement, not to
complete the transactions contemplated hereby or reduce the Purchase Price
payable hereunder. Notwithstanding the foregoing, the Sellers shall not take any
action to terminate or reject any Bundled Contract, or take any action or fail
to take any action that would permit the other party to any Bundled Contract to
terminate such Bundled Contract, in each case, prior to the Contract Rejection
Date.

(c) Prior to the Closing Date, the Sellers shall, subject to the prior written
consent of the Purchaser (such consent not to be unreasonably withheld), be
entitled to update and/or supplement from time to time the list of Bundled
Contracts entered into prior to the date hereof by written notices to the
Purchaser promptly after discovering any such Bundled Contracts; provided, that
no such update or supplement shall be made within five (5) Business Days of
Closing, and provided further that the Sellers shall use commercially reasonable
efforts to update the list of Bundled Contracts as soon as commercially
practicable.

SECTION 5.15 Post-Closing Assistance for Litigation.

(a) Except with respect to Tax matters, after the Closing, the Purchaser shall,
upon the reasonable request of the Sellers, and at no cost to the Sellers (other
than reimbursement of direct, incremental and out-of-pocket expenses), make the
Transferred Employees reasonably available at reasonable times and cooperate in
all reasonable respects with the Sellers and their Affiliates in the preparation
for, and defense of, any lawsuit, arbitration, Claim or other Action (whether
disclosed or not disclosed in the Sellers Disclosure Schedule) filed or claimed
against the Sellers or any of their Affiliates or any of the respective agents,
directors, officers and employees of the Sellers and their Affiliates, whether
currently pending or asserted in the future, concerning the operation or conduct
of the Acquired Business prior to the Closing Date; provided, however, that the
obligations of the Purchaser or its Affiliates hereunder shall only extend to
the employees of such Purchaser or Purchaser’s Affiliates as of the date such
employees are to be made available and shall not apply to former employees of
such Purchaser or Purchaser’s Affiliates that have been terminated prior to such
date.

(b) Except with respect to Tax matters, after the Closing, the Sellers and their
Affiliates shall, upon the reasonable request of the Purchaser, and at no cost
to the Purchaser or its Affiliates (other than reimbursement of direct,
incremental and out-of-pocket expenses), make employees of the Sellers or their
Affiliates and all necessary documents available at reasonable times and
cooperate in all reasonable respects with the Purchaser and its Affiliates in
the preparation for, and defense of, any lawsuit, arbitration or other Action
filed or claimed against the Purchaser or any of its Affiliates or any of the
respective agents, directors, officers and employees of the Purchaser and its
Affiliates, whether currently pending or asserted in the future, concerning the
operation or conduct of the Acquired Business prior to the Closing Date;
provided, however, that the obligations of the Sellers or their Affiliates
hereunder shall only extend to the employees of such Sellers or Sellers’
Affiliates as of the date such employees are to be made available and shall not
apply to former employees of such Sellers or Sellers’ Affiliates that have been
terminated prior to such date.

 

92



--------------------------------------------------------------------------------

 

SECTION 5.16 Tangible Asset Removal.

(a) The Purchaser shall, and shall cause the relevant Designated Purchasers to,
at the Purchaser’s sole cost and expense, within five (5) Business Days after
the Closing Date, relocate all tangible Assets and the Purchaser’s activities
from all premises owned or leased by the Sellers or their Affiliates after the
Closing (other than any premises to be occupied by the Purchaser or any
Designated Purchasers after the Closing Date pursuant to the provisions of a
Sublease) with the Sellers’ cooperation, and in each case where the Purchaser or
a Designated Purchaser fails to so relocate, the Purchaser shall compensate the
Sellers for 200% of the Sellers’ actual, out-of-pocket rent and other occupancy
costs with respect to such premises, plus 200% of the charges that the Sellers
would impose on a subtenant in such premises for all services provided to such
premises by a Seller or a third party services provider, and indemnify the
Sellers for any liability or damages resulting from the Purchaser’s or a
Designated Purchaser’s continued occupancy from one (1) Business Day after the
Closing Date through the date upon which the Purchaser or such Designated
Purchaser completes the relocation of all tangible Assets and the Purchaser’s
activities from such premises. Notwithstanding the foregoing, subject to receipt
of landlord Consent where required (it being agreed that the Sellers shall only
be obligated to use commercially reasonable efforts, without incurring any
third-party costs, to obtain any such required Consents) and subject to the
Purchaser’s obligation to use commercially reasonable efforts to vacate all such
premises as soon as reasonably practicable following the Closing Date, (w) the
Purchaser shall be permitted to remain in occupancy at the Sellers’ Ottawa,
Ontario facility through but no later than June 30, 2011, (x) the Purchaser
shall be permitted to remain in occupancy at the Sellers’ St. Laurent, Quebec
facility (BAN1) until the earlier of (1) the day which is sixty (60) days
immediately following the Closing Date and (2) December 31, 2010, (y) the
Purchaser shall be permitted to remain in occupancy at the Sellers’ St. Laurent,
Quebec facility (BAN2) until December 31, 2010, and (z) the Purchaser shall be
permitted to remain in occupancy at the Sellers’ Research Triangle Park North
Carolina facility through the day which is six (6) months from the Closing Date,
in each case provided that the Purchaser compensates the Sellers for the
Sellers’ actual, out-of-pocket rent and other occupancy costs with respect to
the space so licensed, compensates the Sellers for the services provided to the
Purchaser or its Affiliate by a Seller or third party services provider at such
facility, such services being those which have been normally and customarily
provided to such facility prior to Closing, and indemnifies the Sellers for any
liability or damages resulting from the Purchaser’s or a Designated Purchaser’s
continued occupancy from the Closing Date through the date upon which the
Purchaser or such Designated Purchaser actually surrenders such property in
accordance with the requirements of a license agreement in the form of Exhibit
5.16 attached hereto, subject to the following conditions:

(i) The Sellers’ obligation to make any space available to the Purchaser or any
other party on the date of or following Closing shall be subject to the Sellers’
right to implement their global real estate strategy, as such strategy develops
over time, and in connection therewith to dispose of or retain real estate
assets as the Sellers deem appropriate in their sole discretion and the Sellers
shall have no liability to the Purchaser or any other party resulting from the
implementation of the Sellers’ real estate strategy as contemplated hereby;
provided, that, if the Sellers exercise their right to dispose of any real
estate asset

 

93



--------------------------------------------------------------------------------

prior to the earlier of (A) the date on which the Purchaser vacates the related
property at its own election and (B) thirty (30) days after the Closing Date,
the Sellers shall give the Purchaser or the relevant Designated Purchaser
reasonable prior notice of such disposal and a reasonable opportunity to remove
the Assets located thereon; and provided, further, that such notice from the
Sellers shall in no event be given later than ten (10) Business Days prior to
such disposal.

(ii) To the extent that the Sellers elect to, prior to Closing, terminate a
lease or otherwise dispose of real property which is not included among the
Assets and which is not a Subleased Real Estate Lease and at which Owned
Equipment is located, the Sellers shall provide the Purchaser reasonable prior
notice of such termination or disposal (provided, that such notice from the
Sellers shall in no event be given later than ten (10) Business Days prior to
such termination or disposal) and, following receipt of such notice, the
Purchaser shall be permitted reasonable access to the real property for not less
than ten (10) Business Days after receipt of the termination notice to identify
any Assets acquired hereunder located at the subject premises. The Sellers agree
that they will remove and store such Assets at the Sellers’ sole cost until
delivery to the Purchaser or a Designated Purchaser at Closing (it being
understood that the Sellers shall not be obligated to remove trade fixtures or
fixtures, furniture, furnishings or fittings from any such real property or to
store the same or to deliver the same at any point to the Purchaser or a
Designated Purchaser unless the same are included in the Assets and are
specifically identified by the Purchaser for removal). It is further agreed that
transfer of any Assets stored in accordance herewith may be made by delivery of
a receipt from any warehouse or storage facility entitling the Purchaser or a
Designated Purchaser to retrieve all such Assets and the Purchaser shall be
responsible for the cost of delivering such Assets to the Purchaser or a
Designated Purchaser on or after the Closing Date. In the event the Purchaser
fails to identify any Assets that it wishes to have stored, the Sellers shall be
entitled to abandon or otherwise dispose of such Assets in their sole discretion
without any liability to the Purchaser.

(b) The Sellers shall, within five (5) Business Days after the Closing Date,
relocate all the Excluded Assets and the Sellers’ activities from any real
property subject to a Sublease to be entered at Closing, with the Purchaser’s
cooperation.

(c) In furtherance of the foregoing Sections 5.16(a) and 5.16(b), the Sellers
and the Purchaser shall use reasonable efforts to agree on reasonable transition
arrangements that provide for reasonable conditions under which each Party shall
vacate those premises intended to be used exclusively by the other Party after
the Closing Date.

SECTION 5.17 Termination of Overhead and Shared Services. The Purchaser
acknowledges and agrees that, except as otherwise expressly provided in the
Transition Services Agreement, effective as of the Closing Date (i) all Overhead
and Shared Services provided to the Business shall cease and (ii) the Sellers or
their Affiliates shall have no further obligation to provide any Overhead and
Shared Services to the Business; provided,

 

94



--------------------------------------------------------------------------------

however, that the Purchaser and the Sellers acknowledge that overhead costs of
the Sellers associated with the provision of services under any Subleases will
be included in the rental rates assessed under such Subleases.

SECTION 5.18 Insurance Matters.

(a) The Purchaser acknowledges and agrees that coverage of the assets, tangible
or intangible property, Liabilities, ownership, activities, businesses,
operations, current and former shareholders, and current and former directors,
officers, employees and agents of, the Business (collectively, the “Covered
Assets and Persons”) under all current or previous insurance policies of the
Sellers and their Affiliates, including all environmental, directors’ and
officers’ Liability, fiduciary Liability, employed lawyers, property and
casualty flood, ocean marine, and contaminated products insurance policies and
all other insurance policies or programs arranged or otherwise provided or made
available by the Sellers or their Affiliates that cover (or covered) any of the
Covered Assets and Persons at any time prior to the Closing (the “Seller
Insurance Policies”) shall cease as of the Closing Date and the Covered Assets
and Persons will be deleted in all respects as insured (or additional insured,
as the case may be) under all Seller Insurance Policies. Subject to
Section 5.18(c), the Sellers shall retain any rights to, including any right to
any proceeds received in respect of, any claim pending as of the date hereof or
made after the date hereof under any Seller Insurance Policy, even if such
claims relates to the capital assets or properties of the Business.

(b) If after the Closing Date the Purchaser or the Sellers (or any of their
respective Affiliates) reasonably require any information regarding claim data
or other information pertaining to a claim or an occurrence reasonably likely to
give rise to a claim (including any pre-Closing claims under the Seller
Insurance Policies that are to be covered under the retrospective component of
the new insurance policy) in order to give notice to or make filings with
insurance carriers or claims adjustors or administrators or to adjust,
administer or otherwise manage a claim, then the Sellers or the Purchaser, as
the case may be, shall cause such information to be supplied to the other (or
their designee), to the extent such information is in their possession and
control or can be reasonably obtained by the Sellers or the Purchaser (or their
respective Affiliates), as applicable, promptly upon a written request therefor.
If the Purchaser desires access to, and utilization of, claims data or
information maintained by an insurance company or other Third Party in respect
of any claim (including any pre-Closing claims under any Seller Insurance
Policies that are covered under the retrospective component of the new insurance
policies), the Sellers, at the request of the Purchaser, shall use its
commercially reasonably efforts to cause such insurance company or Third Party,
at the Purchaser’s sole cost and expense, to transfer such claims data or
information to any insurance company or Third Party designated by Purchaser, in
each case to the extent permitted by applicable Law. If any Third Party requires
the consent of the Sellers or any of their Affiliates to the disclosure of such
information, such consent shall not be unreasonably withheld.

(c) Prior to Closing, the Sellers shall at all times maintain their current
insurance in respect of the Assets, or in the event any such policies are
cancelled or otherwise terminated, shall obtain other substantially comparable
insurance policies that have substantially the same terms and conditions and
make and pursue any applicable insurance claims related to

 

95



--------------------------------------------------------------------------------

damage or destruction to any Assets to the extent that it is in the ordinary
course to do so. Notwithstanding anything in this Agreement to the contrary if
and to the extent that any item of Asset, wherever located, is destroyed or
damaged prior to Closing, and is not replaced or repaired or restored to its
condition prior to such damage or destruction, then at Closing, the Sellers
shall pay to the Purchaser the amount of any net insurance proceeds received in
respect of such Asset (excluding any insurance proceeds related to business
interruption insurance) that have not been applied to repair, replacement or
restoration, as applicable, and assign to Purchaser or Designated Purchaser any
such claim and the rights to receive the proceeds of any such claim that has not
yet been finally adjusted. For the avoidance of doubt, in the event that the
Sellers transfer such proceeds to the Purchaser, the Sellers shall have no
further obligations with respect to the Asset that was destroyed or damaged and
the Purchaser shall not be entitled to rescind or terminate this Agreement and
such events shall not result in any reduction of the Purchase Price.

SECTION 5.19 Sellers Deposits, Guarantees and Other Credit Support of the
Business.

(a) Following the Closing, the Purchaser shall, or shall cause the applicable
Designated Purchaser to, unless previously returned and/or released, procure the
return or release by the applicable counterparty, as soon as reasonably
practicable but in no event later than thirty (30) days after the Closing Date,
of any continuing obligation of any Seller or any Affiliate thereof with respect
to any Assigned Contract or any Contract, asset or obligation of the Acquired
Business (including any guarantee, counter guarantee or credit support provided
or procured by, or any letter of credit, performance bond or surety posted or
procured by, any Seller or any of its Affiliates or any Third Party on behalf of
the Sellers (and with a counter guarantee of the Sellers) in favor of Third
Parties), all of which that involve the posting of cash or other collateral, any
letter of credit, or any performance bond are set forth on Section 5.19(a) of
the Sellers Disclosure Schedule; and

(b) indemnify and hold harmless the Sellers and their Affiliates from and
against any Loss resulting from, or relating to, any failure of the Purchaser or
Designated Purchasers to comply with the obligations set forth in clause (a) of
this Section 5.19.

SECTION 5.20 Receivables. The Purchaser shall, and shall cause the Designated
Purchasers to, use commercially reasonable efforts to cooperate with, and
provide all necessary assistance to, any Seller to the extent necessary to
enable or allow such Seller to collect any Seller Receivables (including, to the
extent considered necessary by the Sellers in their reasonable good-faith
judgment, collecting or facilitating the collection of any outstanding Seller
Receivables on behalf of such Seller). The Purchaser shall not, and shall
procure that no Designated Purchaser shall, without the prior written consent of
the relevant Seller (such consent not to be unreasonably withheld),
(i) compromise, enter into any settlement with, or release any, Third Party in
respect of any Seller Receivables or (ii) institute, take any part in, defend,
compromise, abandon or call for judgment, any legal proceedings or arbitration
in connection with any Seller Receivables.

SECTION 5.21 Use of the Sellers’ Trademarks. Except as

 

96



--------------------------------------------------------------------------------

expressly provided in the Trademark License Agreement, as of the Closing Date,
neither the Purchaser nor any Designated Purchaser shall have the right to use
the name “Nortel” or any other Trademarks owned by the Sellers or any of their
Affiliates or any other Trademark employing the word “Nortel” or any confusingly
similar Trademarks to any of the foregoing (collectively, the “Sellers’
Trademarks”). Without prejudice to the obligation of the Purchaser to cease and
desist from the use of the Sellers’ Trademarks, the Purchaser shall not use the
Sellers’ Trademarks in any manner that might dilute, tarnish, disparage or
reflect adversely on any Seller or any of the Sellers’ Trademarks or result in
any Liability to any Seller.

SECTION 5.22 Maintenance of Books and Records.

(a) Subject to the provisions of Section 6.5 with respect to Tax records, after
the Closing, the Purchaser shall, and shall cause the Designated Purchasers to,
preserve, until the fifth (5th) anniversary of the Closing Date (or such longer
period as may be required under applicable Law), all pre-Closing Date records to
the extent relating to the Acquired Business possessed by, or that comes into
the possession of, such Person. After the Closing Date and up until the fifth
(5th) anniversary of the Closing Date (or such longer period as may be required
under applicable Law), upon any reasonable request from the Sellers or their
representatives, the Purchaser shall, and/or shall cause the Person holding such
records to, (i) provide to the Sellers or their representatives reasonable
access to such records during normal business hours and (ii) permit the Sellers
or their representatives to make copies of such records (to the extent permitted
by applicable Law or Contract), in each case at no cost to the Sellers or their
representatives (other than for reasonable out-of-pocket expenses) and in such a
manner not to interfere with the normal operations of the business of the
Purchaser and its Affiliates; provided, however, that nothing herein shall
require the Purchaser to disclose any information to the Sellers if such
disclosure would jeopardize any attorney-client or other legal privilege or
contravene any applicable Law, fiduciary duty or agreement (it being understood
that the Purchaser shall cooperate in any reasonable efforts and requests for
waivers that would enable otherwise required disclosure to the Sellers to occur
without so jeopardizing privilege or contravening such Law, duty or agreement)
or, other than as provided in Section 6.5, require the Purchaser to disclose its
Tax records. Such records may be sought under this Section 5.22(a) for any
reasonable purpose, including to the extent reasonably required in connection
with accounting, litigation, federal securities Law disclosure or other similar
needs of the Sellers (other than claims between the Sellers and the Purchaser or
any of their respective Subsidiaries under this Agreement or any Ancillary
Agreement). Notwithstanding the foregoing, (i) any and all such records may be
destroyed by the Purchaser if the Purchaser sends to the Sellers written notice
of its intent to destroy such records, specifying in reasonable detail the
contents of the records to be destroyed; such records may then be destroyed
after the sixtieth (60th) day following such notice unless the Sellers notify
the destroying party that the Sellers desire to obtain possession of such
records, in which event the Purchaser shall transfer or cause to be transferred
the records to the Sellers and the Sellers shall pay all reasonable expenses of
the Purchaser in connection therewith and (ii) the Purchaser shall not be
required to provide the Sellers access to, or copies of, any Tax records, the
sharing of which shall be governed exclusively by Section 6.5 hereof, or audited
financial statements covering any pre-Closing period.

 

97



--------------------------------------------------------------------------------

 

(b) Subject to the provisions of Section 6.5 with respect to Tax records, after
the Closing, the Sellers shall preserve, until the fifth (5th) anniversary of
the Closing Date (or such longer period as may be required under applicable
Law), all pre-Closing Date records to the extent relating to the Acquired
Business possessed by, or that comes into the possession of, such Person. After
the Closing Date and up until the fifth (5th) anniversary of the Closing Date
(or such longer period as may be required under applicable Law), upon any
reasonable request from the Purchaser, any Designated Purchaser or their
respective representatives, the relevant Seller shall, and/or shall cause the
Person holding such records to, (i) provide to the Purchaser, any Designated
Purchaser or their respective representatives reasonable access to such records
(to the extent permitted by applicable Law or Contract), and to that portion of
records or information relating to the Business that would constitute Business
Information but for the fact that it does not relate exclusively to the
Business, during normal business hours and (ii) permit the Purchaser, any
Designated Purchaser or their respective representatives to make copies of such
records or information referred to in clause (i), in each case at no cost to the
Purchaser, such Designated Purchaser or their respective representatives (other
than for reasonable costs of segregating information commingled with information
not relating to the Business and out-of-pocket expenses) and in such a manner
not to interfere with the normal operations of the business of the Sellers;
provided, however, that nothing herein shall require any Seller or any of its
Affiliates to disclose any information to the Purchaser, any Designated
Purchaser or their respective representatives if such disclosure would
jeopardize any attorney-client or other legal privilege or contravene any
applicable Law, fiduciary duty or agreement (it being understood that the
Sellers shall cooperate in any reasonable efforts and requests for waivers that
would enable otherwise required disclosure to the Purchaser, any Designated
Purchaser or their respective representatives to occur without so jeopardizing
privilege or contravening such Law, duty or agreement) or, other than as
provided in Section 6.5, require the Sellers to disclose their Tax records. Such
records may be sought under this Section 5.22(b) for any reasonable purpose,
including to the extent reasonably required in connection with accounting,
litigation, federal securities Law disclosure or other similar needs of the
Purchaser, any Designated Purchaser or their respective representatives (other
than claims between the Sellers and the Purchaser or any of their respective
Subsidiaries under this Agreement or any Ancillary Agreement). Notwithstanding
the foregoing, (y) any and all such records may be destroyed by the Sellers if
the Sellers send to the Purchaser written notice of their intent to destroy such
records, specifying in reasonable detail the contents of the records to be
destroyed; such records may then be destroyed after the sixtieth (60th) day
following such notice unless the Purchaser notifies the destroying party that
the Purchaser or any Designated Purchaser desire to obtain possession of such
records, in which event the Sellers shall transfer or cause to be transferred
the records to the Purchaser and the Purchaser shall pay all reasonable expenses
of the Sellers in connection therewith and (z) the Sellers shall not be required
to provide the Purchaser, any Designated Purchaser or their respective
representatives access to, or copies of, any Tax records, the sharing of which
shall be governed exclusively by Section 6.5 hereof, or audited financial
statements covering any pre-Closing period.

SECTION 5.23 Certain Ancillary Agreements.

(a) The Primary Parties and, to the extent applicable, the relevant EMEA
Sellers, shall use their reasonable best efforts to:

 

98



--------------------------------------------------------------------------------

 

(i) negotiate in good faith with the relevant contract manufacturers to finalize
the terms of the Contract Manufacturing Inventory Agreements based on the term
sheet attached hereto as Exhibit E; and

(ii) negotiate in good faith the Subcontract Agreement.

(b) The Purchaser shall use its reasonable best efforts to negotiate in good
faith and enter into the NN Turkey Distribution and Services Agreement with NN
Turkey.

(c) On or before the Closing, the relevant Parties shall enter into the
Transition Services Agreement, the Intellectual Property License Agreement and
the Trademark License Agreement, each in the form attached hereto.

SECTION 5.24 Subleases.

(a) For each Subleased Real Estate Lease designated to be subleased pursuant to
Section 2.1.6(b), the relevant Seller, as sublandlord, and the Purchaser or a
Designated Purchaser, as subtenant, will enter into a sublease in the form
attached hereto as Exhibit K (each such sublease a “Sublease”) at Closing with a
term to expire, on the one (1) year anniversary of the Closing Date, with
respect to the portion of the applicable property to be used by the Purchaser or
a Designated Purchaser for the Acquired Business.

(b) The Sellers and the Purchaser will cooperate to determine how to segregate
and demise the subleased premises, including the size and configuration of space
to be subleased to the Purchaser or a Designated Purchaser (which shall be based
upon the employee headcount reasonably agreed between the Purchaser and the
Sellers on or prior to the Closing Date, as adjusted to take into account any
laboratory and other non-desk space to be subject to a Sublease, which shall
also take into account the continued marketability and required contiguity of
that portion of the premises to be subject to the related Sublease and the
premises not to be subject to the related Sublease and which shall not, in any
instance, take into account any plans of the Purchaser to relocate employees
included in the aforementioned employee headcount to other locations) and
provide relevant information (subject to confidentiality limitations) on the
subleased premises to the other; provided, that it is understood and agreed that
all costs of such segregation and demising will be the sole responsibility of
the Purchaser and that the Purchaser’s plans and specifications therefor will be
subject to the Sellers’ reasonable approval. Prior to Closing, the Sellers will
not engage in any segregation and demising activities to be undertaken (x) in
order to maintain the marketability of the applicable premises prior to Closing
or (y) in order to move any Owned Equipment from the applicable premises.

(c) The relevant Sellers shall provide, or cause a third party services provider
(each, including any of its subcontractors, a “Service Provider”) to provide,
with respect to any space subject to a sublease, to the Purchaser or its
Affiliate services which are substantially the same in scope as the services
which have been normally and customarily provided to the applicable space prior
to Closing. In the consideration of the provision of such services by the
respective Seller or Service Provider, the Purchaser shall pay to the Sellers a
monthly fee at each Site (as described in a schedule to the relevant sublease).

 

99



--------------------------------------------------------------------------------

 

SECTION 5.25 Finalization of Transition Services Agreement. The Parties agree to
enter into and finalize the schedules to the Transition Services Agreement in
accordance with the provisions of Exhibit 5.25.

SECTION 5.26 Intentionally Omitted.

SECTION 5.27 Competing Transactions. From the date of the conclusion of the
Auction until the Closing Date or termination of this Agreement, neither any
Seller nor any Affiliate of any Seller shall, directly or indirectly through any
of its officers, directors, employees, agents, professional advisors or other
representatives (collectively, the “Representatives”), (i) engage in
negotiations with respect to any proposal or offer from any Person (other than
the Purchaser or its Affiliates) relating to in each case any acquisition,
divestiture, recapitalization, business combination or reorganization of or
involving all or a substantial part of the business and operations of the
Business (a “Competing Transaction”) other than with respect to the provision of
information regarding the Business and the Assets, (ii) execute any letter of
intent or agreement providing for a Competing Transaction other than with
respect to the provision of information regarding the Business and the Assets,
or (iii) seek or support U.S. Bankruptcy Court or Canadian Court approval of a
motion or Order inconsistent with the transactions contemplated herein.

SECTION 5.28 Exclusion of Sellers and EMEA Sellers. Notwithstanding anything in
this Agreement or any other Transaction Documents to the contrary, the Purchaser
shall have the option to exclude any Seller or EMEA Seller formed in, or any
Assets, Liabilities or Employees located in, Brazil, Chile, Egypt, India, Malta,
and the Philippines from the transactions contemplated by this Agreement, the
EMEA Agreement, and all related documents and schedules by providing notice of
such no later than thirty (30) days after the date of this Agreement. Upon the
exercise of such option, this Agreement, the EMEA Agreement, and all related
documents and schedules and other Transaction Documents shall be deemed to be
automatically amended mutatis mutandis.

ARTICLE VI.

TAX MATTERS

SECTION 6.1 Transfer Taxes.

(a) The Parties agree that the Purchase Price is exclusive of any Transfer
Taxes. The Purchaser shall (on behalf of itself and the Designated Purchasers)
promptly pay directly to the appropriate Tax Authority all applicable Transfer
Taxes imposed upon or payable

 

100



--------------------------------------------------------------------------------

or collectible or incurred in connection with this Agreement or the transactions
contemplated herein, or that may be imposed upon or payable or collectible or
incurred in connection with the execution of any other Transaction Document;
provided, that if any such Transfer Taxes are required to be collected, remitted
or paid by a Seller or any Subsidiary, Affiliate, representative or agent
thereof, such Transfer Taxes shall be paid by the Purchaser to such Seller,
Subsidiary, Affiliate, representative or agent, as applicable, at the Closing or
thereafter, as requested of or by the applicable Seller. Upon request from the
Sellers, the Purchaser shall provide to the Sellers an original receipt (or such
other evidence as shall be reasonably satisfactory to the Sellers) evidencing
the payment of Transfer Taxes by the Purchaser to the applicable Tax Authority
under this Section 6.1. For the avoidance of doubt the Purchaser shall remain
liable in respect of any Transfer Taxes as provided in this Section 6.1
regardless of the date that the Assets are removed from the premises of a Seller
or any Seller’s supplier. The Sellers, the Purchaser and any Designated
Purchasers shall cooperate in timely filing all Tax Returns as may be required
in connection with the payment of Transfer Taxes that are the subject of this
Section 6.1. The Sellers, on the one hand, and the Purchaser and the Designated
Purchasers, on the other hand, shall, as appropriate, use commercially
reasonable efforts to execute and deliver all instruments and certificates
reasonably necessary to enable the other to comply with any filing requirements
and Laws relating to any such Transfer Taxes.

(b) The Parties shall make commercially reasonable efforts to cooperate in good
faith to mitigate the Purchaser’s liability for any Transfer Taxes for which the
Purchaser is liable under Section 6.1(a), provided that any such cooperation to
be provided in this Section 6.1(b) shall not include or extend to (a) a
liquidation or restructuring of a Seller or any business of a Seller, including
the transfer of any assets or Assets or liabilities or Assumed Liabilities
between Sellers or their Affiliates, except in the Sellers’ discretion, but in
no case if there is a material cost to Seller or its Affiliates resulting from
such liquidation or restructuring unless the Seller or the relevant Affiliate is
indemnified (prior to such liquidation or restructuring) against any cost or
expense of such liquidation or restructuring to its satisfaction (acting at all
times reasonably and in good faith); (b) any action or omission that would
result in the imposition on any Seller or any Affiliate of any Seller of any
additional Tax liability or making any additional payment to any Tax Authority
or Government Entity in respect of Tax which is an Excluded Liability, unless
such Seller or Affiliate is (prior to the relevant action or omission)
indemnified against such additional Tax liability or payment; (c) any action or
omission that would result in any material out of pocket cost or expense for any
Seller or any Affiliate of any Seller, unless such Seller or Affiliate is (prior
to the relevant action or omission), indemnified against such cost or expense to
their satisfaction (acting at all times reasonably and in good faith) by the
Purchaser; (d) any action or omission which would cause the Sellers or any
Affiliates of the Sellers to be in contravention of any applicable Law
(including Bankruptcy Law) or published practice of a Tax Authority;
(e) changing the identity or Tax residence of any Sellers, the location of any
Assets or Assumed Liabilities, the nature or extent of any Assets or Assumed
Liabilities, the Assets or Assumed Liabilities to be transferred by any
particular Seller or the structure of the transaction as an asset sale rather
than the sale of any form of entity, except in the Sellers’ commercially
reasonable discretion, but in no case if there is a material cost to Seller or
its Affiliates resulting from such action, unless the Seller or the relevant
Affiliate is indemnified (prior to such action) against any cost or expense of
such action to its satisfaction (acting at all times reasonably and in good
faith); or (f) any reduction in the obligations of the Purchaser or rights of
the Sellers, in each case under Section 2.4.

 

101



--------------------------------------------------------------------------------

 

(c) If the Purchaser or any Designated Purchaser wishes to claim any exemption
relating to, or a reduced rate of, or make an election with the effect of
reducing, Transfer Taxes, in connection with this Agreement or the transactions
contemplated herein, or in connection with the execution of any other
Transaction Document, the Purchaser or any Designated Purchaser, as the case may
be, shall be solely responsible for ensuring that such exemption, reduction or
election applies and, in that regard, shall provide the Sellers prior to Closing
with its permit number, GST/HST, VAT, provincial sales taxes or other similar
registration numbers and/or any appropriate certificate of exemption, election
and/or other document or evidence to support the claimed entitlement to such
exemption or reduction by the Purchaser or such Designated Purchaser, as the
case may be. All Parties shall make commercially reasonable efforts to cooperate
to the extent necessary to obtain any such exemption or reduction.

(d) Provided that, in the opinion of the Sellers the sale qualifies for such an
election or application, the Purchaser (or relevant Designated Purchaser) will
jointly execute with the applicable Seller an election under Section 167(1) of
Part IX of the Excise Tax Act (Canada) and any similar election or application
provided under applicable provincial Laws, in the forms prescribed for such
purposes, such that the sale and purchase of the Assets will take place without
payment of any GST/HST. The Purchaser (or the relevant Designated Purchaser)
will file such election with the relevant Tax Authority in the manner and within
the time prescribed by Law and will provide the applicable Seller with a copy of
the election and with satisfactory evidence that the election has been filed in
a timely manner. The applicable Seller(s) confirms that it is registered for
purposes of the Excise Tax Act (Canada) and its GST/HST registration number is
119409258RT0001 (in the case of NNL) and 118802974RT0001 (in the case of Nortel
Networks Technology Corporation (“NNTC”). The Purchaser (or the relevant
Designated Purchaser(s), as applicable) shall be responsible and indemnify and
hold harmless the applicable Seller(s) for any GST/HST (and any comparable
provincial Taxes) to the extent payable notwithstanding the elections
contemplated by this Section 6.1, plus any interest and/or penalties payable as
a consequence thereof.

SECTION 6.2 Withholding Taxes.

(a) To the extent that the Purchaser or a Designated Purchaser is required under
the Code or any provision of U.S. state or local or non-U.S. Law to deduct and
withhold an amount from the Purchase Price, such withheld amounts shall be
treated for all purposes of this Agreement and any other Transaction Document,
as having been paid to the Persons in respect of which such deductions and
withholdings were made. The Purchaser and the Designated Purchasers shall
promptly remit such withheld amounts to the appropriate Government Entity. None
of the Parties is aware of any obligation to deduct and withhold any material
amounts from the Purchase Price under the Code or any provision of U.S. state or
local, or non-U.S. Law, with respect to the making of such payment. If any of
the Parties learns of any such obligation on or prior to the Closing Date, then
(i) in the case of a Seller, such Seller shall promptly provide reasonable
notice of such obligation to the Purchaser and (ii) in the case of the
Purchaser, the Purchaser shall promptly provide reasonable notice of such
obligation to the Sellers. The Parties shall make commercially reasonable
efforts to cooperate in good faith to minimize the amounts

 

102



--------------------------------------------------------------------------------

that the Purchaser or Designated Purchasers, as the case may be, are required to
deduct and withhold.

(b) Notwithstanding the foregoing, if the Purchaser or a Designated Purchaser is
required for any reason to deduct or withhold from any payment made pursuant to
this Agreement or any other Transaction Document, which payment is for, or
deemed to be for, the purchase or use of Intellectual Property (including the
license thereof), for any Tax imposed by a Tax Authority, and if the applicable
Seller is unable to recover such Tax from such Tax Authority, the payment of the
Purchase Price shall be increased to an amount which, after taking into account
such deduction or withholding, will result in payment to the applicable Seller
of the full amount such Seller would have received from the Purchaser or such
Designated Purchaser had no such deduction or withholding been made. The
Purchaser shall or shall cause such Designated Purchaser to promptly furnish the
Sellers with such evidence as may be required by the applicable Tax Authorities
to establish that any such Tax has been paid, and shall indemnify and hold
harmless the Sellers on an after-Tax basis from any liability for penalties or
interest due to the payor’s failure to timely withhold and remit amounts in
respect of Taxes to the applicable Tax Authority.

(c) The Parties shall cooperate reasonably in good faith to reduce or eliminate,
or maximize the potential for the refund or recovery of, any applicable Taxes to
the extent allowed under applicable Law, including through the provision by
either Party to the other Party any certification, form, legally valid invoice
or other documentation reasonably requested by such other Party to allow for
such reduction, elimination, refund or recovery of such Taxes. If the Purchase
Price is increased pursuant to Section 6.2(b) or an additional amount is paid by
the Purchaser or a Designated Purchaser pursuant to Section 2.4(a) and any of
the Sellers subsequently obtains and is entitled to retain an actual cash refund
of Tax or an actual reduction in a Tax liability (including by virtue of
obtaining a deduction for Tax purposes) in respect of such increase in Purchase
Price or such additional payment, then such Seller shall reimburse the Purchaser
or a Designated Purchaser for an amount equal to the lower of the amount of:
(i) such refund or such actual reduction, after deducting any Tax thereon and
the reasonable costs and expenses incurred in obtaining such refund or
reduction, and (ii) the amount of increase in Purchase Price or additional
payment in respect of which such refund or actual reduction arises.

SECTION 6.3 Tax Characterization of Payments Under This Agreement. The Sellers
and the Purchaser agree to treat all payments made either to or for the benefit
of the other Party under this Agreement (other than payment of the Estimated
Purchase Price and any interest payments) as adjustments to the Purchase Price
for Tax purposes and that such treatment shall govern for purposes hereof to the
extent permitted under applicable Tax Law.

SECTION 6.4 Apportionment of Taxes.

(a) Except as otherwise provided in this Article VI, (i) the Sellers shall and
shall cause the Other Sellers, as the case may be, to bear (A) all Taxes of any
kind relating to the Assets or the conduct or operation of the Acquired Business
for all Tax periods or portions

 

103



--------------------------------------------------------------------------------

thereof ending on or before the Closing Date and (B) all Taxes of any Seller
imposed on or measured by such Seller’s net income, gross income, capital, gross
receipts, profits, and all Taxes of the same or of a similar nature, for any Tax
period (excluding Transfer Taxes that are the responsibility of the Purchaser
pursuant to Section 6.1(a)) and (ii) the Purchaser shall and shall cause the
Designated Purchasers to bear all Taxes relating to the Assets or the conduct or
operation of the Acquired Business for all Tax periods or portions thereof
beginning after the Closing Date.

(b) For purposes of this Agreement, any Taxes for a “Straddle Period” (a Tax
period that includes, but does not end on, the Closing Date) shall be
apportioned between the Sellers, on the one hand, and the Purchaser and the
Designated Purchasers, on the other hand, based on the portion of the period
ending on and including the Closing Date and the portion of the period beginning
after the Closing Date, respectively. The amount of Taxes shall be allocated
between portions of a Straddle Period in the following manner: (i) in the case
of a Property Tax, the amount of Tax allocable to a portion of the Straddle
Period shall be the total amount of such Tax for the period in question
multiplied by a fraction, the numerator of which is the total number of days in
such portion of such Straddle Period and the denominator of which is the total
number of days in such Straddle Period, and (ii) in the case of all other Taxes
(other than Transfer Taxes allocated under Section 6.1), such Taxes shall be
determined from the books and records of the relevant Person as though the
taxable period terminated at the close of business on the Closing Date.

SECTION 6.5 Records.

(a) Except as provided elsewhere in this Section 6.5, after the Closing Date,
(i) the Purchaser and the Designated Purchasers, on the one hand, and the
Sellers, on the other hand, will make available to the other, as reasonably
requested, and to any Tax Authority, all records or documents relating to
liability for Taxes with respect to the Assets, the Assumed Liabilities, or the
Business for all periods prior to the Closing (including any item relating to a
Canadian tax deduction or Canadian tax credit in respect of scientific research
and experimental development), and will preserve such records or documents until
the expiration of any applicable statute of limitations or extensions thereof,
and (ii) in the event that one party needs access to records or documents in the
possession of a second party relating to any of the Assets, the Assumed
Liabilities, or the Business for purposes of preparing Tax Returns or complying
with any Tax audit request, subpoena or other investigative demand by any Tax
Authority, or for any other legitimate Tax-related purpose (including conducting
any proceeding with respect of Taxes) not injurious to the second party, the
second party will allow representatives of the other party access to such
records or documents during regular business hours at the second party’s place
of business for the sole purpose of obtaining information from records or
documents for use as aforesaid and will permit such other party to make extracts
and copies thereof as may be necessary or convenient, provided, however, that
nothing herein shall require the Purchaser and the Designated Purchasers, on the
one hand, and the Sellers, on the other hand, to disclose any information to the
other if such disclosure would jeopardize any attorney-client or other legal
privilege or contravene any applicable Law, fiduciary duty or agreement. The
obligation to cooperate pursuant to this Section 6.5 shall terminate at the time
the relevant applicable statute of limitations expires (giving effect to any
extension thereof).

 

104



--------------------------------------------------------------------------------

 

(b) Notwithstanding Section 6.5(a), the Sellers shall use their reasonable best
efforts to calculate and provide to the Purchaser historical data relating to
the qualified research expenses and gross receipts of the Business pursuant to
Section 41 of the Code (including in particular Section 41(f)(3)(A) of the Code)
and any analogous data under corresponding provisions of state, local or foreign
law as requested by the Purchasers or the Designated Purchasers, provided that
such historical data is available to the Sellers or could be made available to
the Sellers with Sellers’ reasonable best efforts. Sellers shall use their
reasonable best efforts to update such historical data to reflect any relevant
adjustments arising after the Closing and provide copies of any such updates to
the Purchaser or the applicable Designated Purchaser within ten (10) days of the
date on which such adjustment is made. Notwithstanding the foregoing, nothing
herein shall require Sellers to indemnify the Purchaser to the extent a credit
of the Purchaser under section 41 of the Code (or any corresponding provisions
of state, local or foreign law) is unavailable or challenged by the relevant
Taxing Authority.

(c) At any time within the ten (10) years immediately following the Closing, NNL
and NNTC may cause copies of Restricted Technical Records to be placed into
escrow with the Records Custodian, who shall hold such Restricted Technical
Records for a term ending no later than ten (10) years after the Closing Date in
accordance with an escrow agreement between the Purchaser (or the relevant
Designated Purchaser, as applicable), NNL and NNTC and the Records Custodian, in
form satisfactory to the Purchaser (or the relevant Designated Purchaser), NNL
and NNTC. The escrow agreement will provide for access to the copies of the
Restricted Technical Records only by the relevant Canadian Tax Authority or by
Tax advisors of any purchaser (“Tax Credit Purchaser”) relating to the
scientific research and experimental development Tax credits of NNL and NNTC
under the Income Tax Act (Canada), and only if such advisors have executed an
appropriate confidentiality agreement in form satisfactory to the Purchaser (or
the relevant Designated Purchaser), acting reasonably. The access permitted by
the escrow agreement shall be only for the limited purpose of defending any
audit, claim or action by any Canadian Tax Authority in respect of the
characterization of expenditures by NNL or NNTC as qualified expenditures on
scientific research and experimental development for purposes of the applicable
provisions of the Income Tax Act (Canada) (“Qualified Expenditures”).

(d) The Purchaser shall use reasonable efforts to make available to the relevant
Taxing Authority or Tax advisors of the Tax Credit Purchaser, those former
employees of NNL or NNTC, as the case may be, with direct knowledge of the
Qualified Expenditures who are then employed by the Purchaser and whose
cooperation is necessary for the purpose of defending any audit, claim or action
by any Taxing Authority of the characterization of expenditures by NNL or NNTC,
as the case may be, as Qualified Expenditures, and provided, that such advisors
have executed an appropriate confidentiality agreement satisfactory to the
Purchaser.

(e) The Purchaser shall have no obligation to provide any access under this
provision unless the Seller (if there is no Tax Credit Purchaser in respect of
the request for access) or the Tax Credit Purchaser pays all the Purchaser’s
reasonable expenses in connection with the foregoing provisions, including a
reasonable per diem rate for access to former employees of NNL or NNTC, as the
case may be (based on the total compensation of the employee at the time access
is provided).

 

105



--------------------------------------------------------------------------------

 

(f) At the request of the Purchaser, the Sellers shall provide reasonable access
to records and employees of the Sellers to assist the Purchaser in claiming any
future scientific research and experimental development Tax credits for
Qualified Expenditures. The Sellers shall have no obligation to provide any
access under this provision unless the Purchaser pays all of the Sellers’
reasonable expenses in connection with the foregoing provisions, including a
reasonable per diem rate for access to employees of the Sellers (based on the
total compensation of the employee at the time access is provided).

SECTION 6.6 Tax Disclosure. Notwithstanding anything to the contrary in this
Agreement, except as reasonably necessary to comply with applicable securities
laws and regulations, any Party may (i) consult any Tax adviser regarding the
U.S. federal income Tax treatment or Tax structure of the transactions
contemplated by this Agreement, and (ii) disclose to any and all Persons,
without limitation of any kind, the U.S. federal income Tax treatment and Tax
structure of the transactions contemplated hereunder and all materials of any
kind (including opinions or other Tax analyses) that are provided to such Person
relating to such Tax treatment and Tax structure (but without disclosure of
identifying information or any non-public commercial or financial information);
provided, however, that clause (ii) of this paragraph shall not apply until the
date of the public announcement of the execution of this Agreement and
performance of the transactions contemplated hereunder. For this purpose, “Tax
structure” is limited to any facts relevant to the U.S. federal income Tax
treatment of the transactions contemplated hereunder.

SECTION 6.7 Tax Returns.

(a) The Sellers shall be responsible for the preparation and timely filing
(taking into account any extensions received from the relevant Tax Authorities)
of all Tax Returns in respect of the Assets or the Acquired Business, for all
Pre-Closing Taxable Periods (other than any Tax Returns with respect to Transfer
Taxes (“Transfer Tax Returns”) described below in Section 6.7(b) or Tax Returns
for any Straddle Period). Such Tax Returns shall be true, correct and complete
in all material respects. Except as otherwise provided in this Agreement, all
Taxes indicated as due and payable on such Tax Returns shall be paid by (or
shall be caused to be paid by) the Sellers as and when required by Law.

(b) Each Transfer Tax Return with respect to Transfer Taxes imposed in respect
of this Agreement and the transactions contemplated hereunder or in respect of
the execution of any other Transaction Document shall be prepared by the Party
that has primary responsibility for filing such Transfer Tax Return pursuant to
the applicable Tax Laws. The Sellers shall make available to the Purchaser that
portion of such Transfer Tax Returns prepared by the Sellers that is applicable
to the sale and purchase transaction contemplated by this Agreement, and, to the
extent not already disclosed, such information as will enable the Purchaser to
review such portion of such Transfer Tax Returns, at least five (5) Business
Days before such Tax Returns are due to be filed. The Purchaser shall be
entitled to comment on any Transfer Tax Return prepared by a Seller prior to
making any payment in respect thereof, such comments to be provided at least
three (3) Business Days before such Transfer Tax Returns are due to be filed,
and in the event of disagreement between the Parties, and the relevant Transfer
Tax Return shall be filed in accordance with the Purchaser’s reasonable
comments, it being

 

106



--------------------------------------------------------------------------------

understood that the Purchaser shall remain responsible for any Transfer Taxes
for which it is responsible pursuant to Section 6.1(a) whether or not shown on
such Tax Return. The Purchaser shall pay to the Sellers any amount of Transfer
Taxes payable in respect of Transfer Tax Returns to be filed by the Sellers
pursuant to this Section 6.7(b) at least one (1) Business Day before such
Transfer Tax becomes due and payable in each case to the extent such Transfer
Taxes are the responsibility of the Purchaser pursuant to Section 6.1(a).

(c) The Purchaser or a Designated Purchaser shall be responsible for the
preparation and timely filing (taking into account any extensions received from
the relevant Tax Authorities) of all Tax Returns with respect to the Assets or
the Acquired Business for all Straddle Periods. Such Tax Returns shall be true,
correct and complete in all material respects. All Taxes indicated as due and
payable on such Tax Returns shall be paid by (or shall be caused to be paid by)
the Purchaser or a Designated Purchaser as and when required by Law; provided,
however, that Taxes that are the responsibility of the Sellers pursuant to this
Article VI shall be paid by the Sellers to the Purchaser or Designated Purchaser
no later than one (1) Business Day prior to the due date for the applicable
Straddle Period Tax Return.

(d) The Sellers shall be entitled to review and comment on any Tax Return (other
than a Transfer Tax Return described in Section 6.7(b)) prepared by the
Purchaser or a Designated Purchaser for any Straddle Period before any such Tax
Return is filed. The Purchaser shall submit a draft of any such Tax Return to
the Main Sellers at least thirty (30) days before the date such Tax Return is
required to be filed with the relevant Tax Authority. The Main Sellers shall
have ten (10) days after the date of receipt thereof to submit to the Purchaser,
in writing, the Main Sellers’ written comments with respect to such Tax Return.
The Purchaser shall notify the Main Sellers within five (5) days after receipt
of such comments of (a) the extent, if any, to which the Purchaser accepts such
comments and will file such Tax Return in accordance therewith and (b) the
extent, if any, to which the Purchaser rejects such comments. To the extent the
Purchaser rejects the comments of the Main Sellers, the Purchaser and the Main
Sellers promptly shall negotiate in good faith to resolve their disagreements;
if no agreement has been reached within three (3) days, the parties immediately
shall appoint an Accounting Arbitrator to determine the correct manner for
reporting the items that are in dispute and shall provide to the Accounting
Arbitrator all relevant information. The Accounting Arbitrator shall have ten
(10) days to submit its determination, which shall be binding upon the Parties,
and the Purchaser shall file such Tax Return in accordance therewith.
Notwithstanding the preceding sentence, if the Accounting Arbitrator shall not
have submitted its determination on or before the date such Tax Return is
required to be filed with the relevant Tax Authority (giving effect to any valid
extensions), the Purchaser shall file its original draft of such Tax Return and
shall, upon receiving the Accounting Arbitrator’s later determination and to the
extent permitted under applicable Law, promptly file an amended return in
accordance therewith. The Sellers shall pay to the Purchaser such amount as they
in good faith believe that they owe. To the extent the Accounting Arbitrator
determines that the amount of Sellers’ liability is greater than the amount
actually paid to the Purchaser prior to such due date, the Sellers shall pay to
the Purchaser such excess within three (3) Business Days after receiving the
Accounting Arbitrator’s determination. To the extent the Accounting Arbitrator
determines that the amount of Sellers’ liability is less than the amount
actually paid to the Purchaser prior to such due date, the Purchaser shall
refund the amount overpaid to the Sellers within three (3) Business Days after
receiving the Accounting

 

107



--------------------------------------------------------------------------------

Arbitrator’s determination. The fees and expenses of the Accounting Arbitrator
shall be paid by the Party whose position is deemed to be least correct by the
Accounting Arbitrator.

(e) To the extent any Tax Returns of the Sellers that are listed in
Section 4.13(a) of the Sellers Disclosure Schedule are required to be filed by
the Sellers have not been filed by the Closing Date, such Tax Returns shall be
filed as soon as reasonably practicable but in no event later than three
(3) months after the Closing Date; provided, however, that this Section 6.7(e)
shall not be applicable to the extent that no Asset can be made subject to a Tax
Lien and neither the Purchaser nor any Designated Purchaser could be held liable
for Taxes of that Seller.

SECTION 6.8 Canadian Tax Election.

(a) Provided that a portion of the Assets transferred pursuant to this Agreement
by the Sellers to the Purchaser or each Designated Purchaser which is a resident
of Canada for purposes of the Income Tax Act (Canada) (and any equivalent
provincial statute) is being transferred to the Purchaser (or the relevant
Designated Purchaser) in consideration for the Purchaser (or the relevant
Designated Purchaser) assuming prepaid obligations of the Seller to deliver
goods or provide services in the future, the Sellers and the Purchaser (or the
relevant Designated Purchaser) will prepare, execute and file, on a timely basis
and using any prescribed form, a joint election under subsection 20(24) of the
Income Tax Act (Canada) (and any equivalent provincial statute) as to such
assumption hereunder, and prepare their respective Tax Returns in a manner
consistent with such joint election. The elected amount will be jointly
determined by the Sellers and the Purchaser (or relevant Designated Purchaser),
acting reasonably. The Sellers and the Purchaser (or relevant Designated
Purchaser) will make any required elections under corresponding provincial or
territorial law and the foregoing provisions will apply mutatis mutandis in
respect thereof.

(b) To the extent the Seller and the Purchaser (or the relevant Designated
Purchaser) cannot agree on the amount to be elected under subsection 20(24) of
the Income Tax Act (Canada) (and any equivalent provincial statute), the Seller
and the Purchaser (or the relevant Designated Purchaser) promptly shall
negotiate in good faith to resolve their disagreements; if no agreement has been
reached within five (5) days, the relevant parties immediately shall appoint an
Accounting Arbitrator to determine the correct amount to be elected and shall
provide to the Accounting Arbitrator all relevant information. The Accounting
Arbitrator shall have thirty (30) days to submit its determination, which shall
be binding upon the Parties, and the Parties shall file all relevant elections
and Tax Returns in accordance therewith. The fees and expenses of the Accounting
Arbitrator shall be paid by the Party whose position is deemed to be least
correct by the Accounting Arbitrator.

SECTION 6.9 Other Tax Matters.

(a) In the event that any Tax Authority shall (A) make any claim against any
Purchaser Parties for any Taxes that are Excluded Liabilities of any Seller or
(B) have in its favor a Lien on any of the Assets arising out of the non-payment
of any Taxes that are Excluded

 

108



--------------------------------------------------------------------------------

Liabilities of a Seller (any Taxes described in (A) and (B) above hereby are
referred to collectively as “Excluded Taxes”), such Purchaser Party shall be
entitled to recover all Losses arising out of or in connection with such
Excluded Taxes promptly (in accordance with the following provisions) by
obtaining cash from the Succession Tax Escrow Amount in an amount equal to the
aggregate amount of such Losses, provided that (i) the aggregate amount to be
recovered under this Section 6.9 in respect of such Losses shall not exceed the
Succession Tax Escrow Amount (plus any accrued interest on the Succession Tax
Escrow Amount); and (ii) the only Losses recoverable under this Section 6.9
shall be the amount of Excluded Taxes claimed, and any additional Losses
incurred by a Purchaser Party after the earlier of the date on which a Tax
Authority has made a claim described in (A) above or registered or imposed a
Lien described in (B) above, as applicable.

(b) If a claim for Losses under Section 6.9(a) (a “Tax Claim”) is to be made by
a Purchaser Party, the Purchaser shall give written notice (a “Tax Claim
Notice”) on behalf of such Purchaser Party to the Main Sellers promptly after
such Purchaser Party becomes aware that a Tax Authority has made a claim against
it for any Excluded Taxes or that such Taxes have given rise to a Lien described
in clause (B) of subsection (a) above, as applicable, stating, with reasonable
specificity, the basis for the Tax Claim, and including a copy of all relevant
documents received from the relevant Tax Authority. In the event that any
Purchaser Party is entitled to recover the amount of any such Losses from the
Succession Tax Escrow Amount, the Purchaser and the Main Sellers shall issue
joint written instructions to the Escrow Agent authorizing distribution of the
amount of such Losses to such Purchaser Party and such Purchaser Party shall be
responsible for paying over to the relevant Tax Authority the amount of Excluded
Taxes distributed to it from the Succession Tax Escrow Amount to the extent it
has not already done so at the time of the distribution of such amount from such
fund and shall provide Sellers with such written evidence as is reasonably
requested in writing to confirm that payment to the relevant Tax Authority has
been duly made.

(c) On the date that is the first Business Day after the first anniversary of
the Closing Date, the Purchaser and the Main Sellers shall deliver to the Escrow
Agent joint written instructions to release to the Distribution Agent, on behalf
of the Sellers and the EMEA Sellers, any remaining portion of the Succession Tax
Escrow Amount (including any accrued interest thereon) in excess of an amount
equal to the aggregate of all Tax Claims which have been asserted prior to such
date evidenced by one or more Claim Notices and which remain pending and
unresolved on such date. Thereafter, as soon as reasonably practicable after the
final resolution of the last Tax Claim, the Purchaser and the Main Sellers shall
issue joint written instructions to the Escrow Agent to release to the
Distribution Agent, on behalf of the Sellers and the EMEA Sellers, any remaining
portion of the Succession Tax Escrow Amount (including any accrued interest
thereon) after any distributions to Purchaser required hereby.

(d) In the event that a Claim Notice is served, the Purchaser shall take such
steps as are commercially reasonable to mitigate or otherwise defend the
assessment(s) made by the relevant Tax Authority. In the event that a payment
from the Succession Tax Escrow Amount is made to a Purchaser Party pursuant to
this Section 6.9, and subsequently a Purchaser Party becomes entitled to and
receives a refund that is attributable to Excluded Taxes that were paid to such
Purchaser Party from the Succession Tax Escrow Amount (in whole or in part),
then the Purchaser shall, or shall cause the relevant Purchaser Party to,
promptly pay to the

 

109



--------------------------------------------------------------------------------

Distribution Agent, on behalf of the Sellers and the EMEA Sellers, an amount
equal to the portion of such refund so attributable (including any interest paid
in connection with such portion), net of reasonable out-of-pocket expenses
(including taxes) incurred by the Purchaser Party in obtaining such portion,
unless (i) such refund is received prior to the first anniversary of the Closing
Date or (ii) at the time the refund is received, the Succession Tax Escrow
Amount is less than the sum of the Tax Claims that are evidenced by one or more
Claim Notices and which remain pending and unresolved on such date, then, in
each case, the Purchaser Party shall pay the net amount of such portion to the
Escrow Agent to be added to the Succession Tax Escrow Amount.

(e) Notwithstanding anything to the contrary in this Agreement, recourse to the
Succession Tax Escrow Amount under this Section 6.9 shall be the sole and
exclusive remedy available to the Purchaser and any Designated Purchaser
following the Closing in respect of any liability for Taxes that are Excluded
Liabilities of a Seller or any liability for Taxes that give rise to any Lien on
any Assets in each case in the jurisdictions set forth on Section 6.9(e) of the
Sellers Disclosure Schedule.

SECTION 6.10 Cooperation. The Sellers and the Purchaser shall make commercially
reasonably efforts (taking into account available resources) to cooperate with
each other in connection with the conduct of any Tax audit, investigation,
dispute, or appeal relating to the Business or the Assets.

ARTICLE VII.

EMPLOYMENT MATTERS

SECTION 7.1 Employment Obligations with Respect to Employees.

7.1.1 Employment Terms. The Purchaser hereby agrees to offer employment to at
least ninety-five percent (95%) of the Employees as set forth on Section 7.1 of
the Sellers Disclosure Schedule. Promptly following the latest of the granting
of the U.S. Sale Order and the Canadian Approval and Vesting Order and receipt
of all Regulatory Approvals, the Purchaser shall, or shall cause a Designated
Purchaser to, extend a written offer of employment (each, an “Offer” and
collectively, “Offers”) in a manner that provides no less than a one-week
Employee consideration period (“Offer Consideration Period”), in a form
reasonably agreed by the Primary Parties (provided that the Seller provides
feedback on any proposed offer letter or any revision thereof within 48 hours
following receipt of the initial proposed offer letter draft from the Purchaser)
and in compliance with applicable Law to each Employee (other than Employees
whose employment transfers automatically by operation of Law to the Purchaser or
a Designated Purchaser) with such employment to take effect under the terms
stated herein as of the Effective Hire Date, as defined below. Offers shall,
except to the extent otherwise required by Law, be for employment with (a) an
annual base salary and an annual target incentive opportunity for each such
Employee at least equal to the (i) annual base salary and (ii) annual target
incentive

 

110



--------------------------------------------------------------------------------

opportunity (excluding the KEIP, KERP and the Nortel Special Incentive Plan) for
such Employee as set out in the Employee Information (provided that the form and
performance metrics of such incentive opportunity shall be determined by the
Purchaser in its sole discretion), and further provided that such target
incentive opportunity shall be until the earlier of 12 months following the
Closing Date and December 31, 2011, (b) employment in a reasonably comparable
position as set out for the Employee in the Employee Information, (c) a location
reasonably contiguous to their current location for the nine month period
following the Closing Date as set out in the Employee Information, and (d) a
deemed consent by the Employee to allow the Seller to transfer such Employee’s
Employee Records as of the Effective Hire Date. Employees whose employment
transfers by operation of Law shall be employed on terms and conditions of
employment that are no less favorable than those set out above. For purposes of
this Agreement, to the extent certain terms and conditions of employment are
required to be maintained under applicable Law in order to avoid the Sellers
incurring severance or other termination obligations with respect to Employees
at any time after the Closing Date, such terms and conditions shall be deemed
required by applicable Law. The Sellers shall provide to the Purchaser available
and relevant information, and the Sellers and the Purchaser shall cooperate in
good faith, so as to enable the Purchaser to comply with its undertakings under
this Section 7.1.1. Employees’ employment with the Purchaser or a Designated
Purchaser or, with respect to Employees whose employment transfers by operation
of Law, continued employment after the Effective Hire Date, shall not include a
probationary period and for Employees located outside of the United States shall
not be conditioned upon such employees satisfactorily completing a drug test, or
other employment screening processes unless such screening process is required
by applicable Law; provided, however, that Employees’ employment with the
Purchaser or Designated Purchaser may be contingent on (i) if, and only to the
extent, required pursuant to the terms and conditions of any Customer Contract
or similar contract or arrangement to which the Purchaser or a Designated
Purchaser is a party, with respect to Employees providing services pursuant to
the terms and conditions of such Customer Contract or similar contract or
arrangement only, satisfactory completion of a background check, to the extent
permitted and consistent with applicable Law, (ii) Employees’ providing evidence
that they are legally permitted to be employed by the Purchaser or a Designated
Purchaser, as required by applicable Law, (iii) in the case of an Inactive
Employee (other than an Employee whose employment transfers by operation of
Law), such Employee’s return to active status with the Sellers and (iv) the
Closing. The Purchaser shall notify the Main Sellers of the acceptance and
rejections of Offers that have been received from each of the Employees
(A) periodically during the Offer Consideration Period and (B) in total within
three (3) Business Days following the end of the Offer Consideration Period. Any
Employee who accepts an Offer and commences employment with the Purchaser or a
Designated Purchaser, as applicable, pursuant to this Agreement and any
Employees whose employment transfers by operation of Law shall all be deemed to
be a Transferred Employee for all purposes of this Agreement. Inactive Employees
shall remain employed by the relevant Seller until the first (1st) Business Day
immediately following the date the Inactive Employee is released to return to
active employment in accordance with the Sellers’ leave policies and on which
such Inactive Employee reports to work with the Purchaser or a Designated
Purchaser. To the extent not already provided pursuant to Section 5.6(e), the
Sellers will use commercially reasonable best efforts to provide to the
Purchaser Employee Records on or prior to seven (7) Business Days following the
Effective Hire Date. The Purchaser or a Designated Purchaser shall use
reasonable best efforts from the date hereof until the Closing Date to obtain,
at its cost, such

 

111



--------------------------------------------------------------------------------

visas or permits as are required for it to employ Employees with visas or
permits, as indicated in the Employee Information, who accept Offers. The
Effective Hire Date for Employees is (x) the Employee Transfer Date for those
Employees other than Inactive Employees, and (y) 12:01 a.m. on the first
(1st) Business Day following the release to return to active employment from
leave for all Inactive Employees and on which such Inactive Employee reports to
work with the Purchaser or Designated Purchaser. Unless otherwise expressly
provided, as of the Effective Hire Date for a period of not less than twelve
(12) months after the Closing Date, the employment of Employees shall be on the
terms and conditions set forth in Section 7.1, including any applicable
schedules thereto.

7.1.2 Employee Benefits.

(a) The Purchaser or a Designated Purchaser shall, and shall cause its relevant
Affiliates to, except as otherwise provided herein, recognize the service date
of each Transferred Employee as set out in the Employee Information for all
purposes, other than (x) benefit accrual or (y) otherwise for determination of
the amount or duration of benefits under any defined benefit pension plan or
equity incentive plan, to the extent that each such Transferred Employee was
entitled to recognition of such service date under the corresponding Seller
Employee Plan in which such Transferred Employee participated or was eligible to
participate (including any Seller Employee Plan that is suspended or the
benefits of which are suspended), and to the extent that such recognition would
not result in a duplication of benefits or the funding thereof.

(b) After the date hereof, the Sellers and the Purchaser shall cooperate
promptly and in good faith in preparing the transition of the Transferred
Employees (and their eligible dependents, as applicable) from coverage under the
Seller Employee Plans to coverage under the Purchaser Employee Plans effective
as of the Transferred Employee’s Effective Hire Date. Except with respect to any
Employee whose benefits are specified by applicable Law, the Purchaser or the
relevant Purchaser’s Affiliates shall use reasonable best efforts to cause each
Transferred Employee (and their eligible dependents, as applicable) to be
eligible as of the relevant Effective Hire Date to participate in and accrue
benefits under the Purchaser Employee Plans, in each case under the terms of
such Purchaser Employee Plans. Notwithstanding the foregoing, for a period of
twelve (12) months following the Closing Date, Purchaser shall, or cause its
relevant Affiliate to, provide Transferred Employees with employee benefits
substantially comparable, in the aggregate, to the employee benefits (other than
benefits under (i) the KEIP, (ii) the KERP or (iii) the Nortel Special Incentive
Plan, retiree medical benefits, equity based compensation or defined benefit
pension benefits) provided to such Transferred Employees under Seller Employee
Plans set forth on Section 4.11(a) of the Sellers Disclosure Schedule and as
required by applicable Law prior to the Closing.

(c) Without limiting the generality of the foregoing, the Purchaser shall, or
shall cause its relevant Affiliates to, provide the following benefits to
Transferred Employees:

(i) For the period beginning on the Closing Date and ending on the date that is
nine (9) months from the Closing Date, the Purchaser shall, or shall cause its
relevant Affiliates to, provide Transferred Employees with the severance
payments to which the Transferred Employee would have been entitled to under

 

112



--------------------------------------------------------------------------------

the applicable Seller Employee Plan covering the Transferred Employee in effect
immediately prior to the Effective Hire Date.

(ii) Section 7.1.2(c)(ii) of the Sellers Disclosure Schedule will set forth the
amount of accrued and unused vacation days that are due and owing to the
Transferred Employees as of the date hereof and such amount shall be updated by
the Sellers as of the Closing Date. The Purchaser shall, or shall cause its
relevant Affiliates to, grant each Transferred Employee paid time off in an
amount equal to such accrued unused vacation days set forth for such Transferred
Employee in the applicable Section of the Sellers Disclosure Schedule. If such
Transferred Employee terminates employment with the Purchaser or an Affiliate of
the Purchaser prior to receiving such paid time off, as described above, the
Purchaser shall pay such Transferred Employee an amount equal to any such unused
paid time off upon such employment termination.

(iii) The vacation accrual rate and maximum accrual of each Transferred Employee
on and after the Effective Hire Date shall be determined under the vacation
policy of the Purchaser or its relevant Affiliate following the crediting of
such Transferred Employee with service as provided in Section 7.1.2(a). For the
avoidance of doubt, such vacation accrual rate and maximum accrual applicable to
Transferred Employees whose accrued vacation is specified in
Section 7.1.2(c)(ii) of the Sellers Disclosure Schedule shall not be decreased
prior to the date which is twelve (12) months following the Closing Date, or
later if required by applicable Law, by the Purchaser or its Affiliates as a
result of the obligation in Section 7.1.2(c)(ii) that Purchaser or its
Affiliates grant or compensate such Employees with respect to accrued and unused
vacation days due and owing as of the Effective Hire Date.

(iv) The Purchaser or Designated Purchaser shall provide each Transferred
Employee employed in Australia with the benefit of the amount set forth on
Section 7.1.2(c)(iv) of the Sellers Disclosure Schedule of long service leave
and sick leave, at such time, if any, as payment of such amount is due and owing
to each such Transferred Employee under applicable Law, taking into account in
the calculation of such payment the service of such Transferred Employee as set
forth in the Employee Information and such Transferred Employee’s service with
the Purchaser on and after the Closing Date. Section 7.1.2(c)(iv) of the Sellers
Disclosure Schedule shall be updated as of the Closing Date to reflect employee
hiring, promotions, demotions, transfers or other status changes and attrition,
and further accruals or reductions or other changes from the date hereof to the
Closing Date, in each case if and only to the extent permitted under
Section 5.9.

(v) For the avoidance of doubt, Inactive Employees, as of the Closing Date will
be listed on Section 7.1.2(c)(ii) of the Sellers Disclosure Schedule and
Section 7.1.2(c)(iv) of the Sellers Disclosure Schedule, as applicable;
provided, however, that unless and until such Inactive Employees become
Transferred

 

113



--------------------------------------------------------------------------------

Employees, the Purchaser shall have no obligation with respect to Inactive
Employees under this Section 7.1.2(c).

(d) With respect to each Transferred Employee (and their eligible dependents, as
applicable), the Purchaser or the relevant Purchaser’s Affiliates shall use
reasonable best efforts to cause the Purchaser Employee Plans to (i) waive any
eligibility periods, evidence of insurability or pre-existing condition
limitations and (ii) honor any deductibles, co-payments, co-insurance or
out-of-pocket expenses paid or incurred by such employees, including with
respect to their dependents, under comparable Seller Employee Plans during the
Purchaser Employee Plan year in which the relevant Effective Hire Date occurs,
in each case to the extent waived, inapplicable to such Transferred Employee, or
honored under the Seller Employee Plans in which such Transferred Employee
participated immediately prior to the Closing and to the extent doing so will
not result in the duplication of benefits; provided, that such Transferred
Employee provides an explanation of benefits or similar documentation, as
reasonably required by the Purchaser, of any expenses paid or incurred to the
Purchaser or its Affiliates. Nothing in this paragraph or otherwise in this
Article VII shall be construed as constituting an amendment of any employee
benefit plan.

(e) As of the Closing Date, the Purchaser or a Designated Purchaser shall
establish or otherwise provide a registered pension plan for Transferred
Employees employed in Canada and maintain such plan for a period of at least
five (5) years following the Closing Date, or such shorter period as may be
required or dictated by applicable Law and each such Transferred Employee’s
participation shall commence on such Transferred Employee’s Employee Transfer
Date.

(f) The Sellers shall be solely responsible for any required notice under the
WARN Act with respect to terminations of employment of Employees that occur on
or prior to the Closing Date and for any individual who does not become a
Transferred Employee regardless of the date of termination; provided, that the
Purchaser or Designated Purchaser, as applicable, has satisfied its obligations
as set out in this Article VII. The Purchaser shall be solely responsible for
any required notice under the WARN Act with respect to terminations of
employment of Transferred Employees that occur after the Closing Date. On the
Closing Date, the Sellers shall provide to the Purchaser, in writing, the number
of Employees, by facility and operating unit, who have experienced an
“employment loss” (as defined under the WARN Act) during the ninety (90) days
prior to Closing.

(g) Nothing express or implied in this Agreement (including anything set forth
in this Section 7.1) restricts the right of the Purchaser or any Designated
Purchaser to terminate the employment of any Transferred Employee after the
Closing, to modify the compensation or employee benefits of any Transferred
Employee or relocate any Transferred Employee’s principal place of employment;
provided any such termination, modification or relocation is effected in
accordance with applicable Law and the terms and conditions of this Section 7.1.

SECTION 7.2 Employment Obligations with Respect to Union Employees. The
provisions of this Section 7.2 shall apply to Union Employees

 

114



--------------------------------------------------------------------------------

 

(a) As of the Closing Date, the Purchaser or its relevant Affiliate will be
bound by the terms and obligations of the Collective Labor Agreements specified
in the Employee Information with respect to the employment of the relevant Union
Employees as a successor, assign or purchaser of the relevant Seller and shall
employ the Union Employees in accordance therewith. Notwithstanding anything to
the contrary herein, nothing in this Section 7.2 shall be deemed to preclude the
Purchaser or the relevant Affiliates from renegotiating the terms of any
Collective Labor Agreement after the Closing Date.

(b) During the period beginning on the later of (i) the approval of the U.S.
Sale Order and (ii) the Canadian Approval and Vesting Order, and ending on the
Closing Date, unless otherwise specifically required by applicable Law, the
Sellers shall not limit the Purchaser or the Designated Purchasers’ ability to
contact and communicate with the unions or any collective bargaining agents that
are parties to the Collective Labor Agreements listed in Section 4.11(d) of the
Sellers Disclosure Schedule. For the avoidance of doubt, unless otherwise
specifically required by applicable Law, the Sellers shall not limit the
Purchaser or the Designated Purchasers’ ability to negotiate with the union or
any collective bargaining agent regarding the terms and conditions of employment
with respect to the Union Employees; provided, however, that (i) the Purchaser
or the Designated Purchasers shall not negotiate directly or indirectly with any
Union Employee who is not a recognized representative of a union or a member of
the union's collective bargaining team, (ii) the Purchaser or Designated
Purchaser shall provide, upon the Sellers’ reasonable request, updated
information regarding the Purchaser’s or Designated Purchaser’s contact and
communication with the unions or collective bargaining agent, as applicable, and
the status of any such negotiations, (iii) the Purchaser or the Designated
Purchasers shall not bind or purport to bind any of the Sellers to any amendment
to any collective agreement or any other agreement with any union, and (iv) any
changes that the Purchaser or the Designated Purchasers may negotiate with a
union shall be conditional upon and only take effect following Closing.

SECTION 7.3 Excluded Employee Liabilities. For purposes of clarity, the Sellers
shall retain, and neither the Purchaser, any of the Designated Purchasers nor
any Purchaser Employee Plan shall assume at the Closing, any of the following
Liabilities of the Sellers, their Affiliates or Seller Employee Plans (the
“Excluded Employee Liabilities”):

(a) any Liabilities related to Seller Employee Plans or any employee plans or
arrangements related to employees of the Business employed by the Sellers,
including the Sellers’, any of their Affiliates’ or Seller Employee Plans’
obligations to contribute to, make payments or provide benefits under any Seller
Employee Plan except with respect to any payments or benefits provided for in
Section 2.1.3(h);

(b) any obligation to provide continuation coverage pursuant to COBRA or any
similar Law under any Seller Employee Plan that is a “group health plan” (as
defined in Section 5000(b)(1) of the Code) to any Transferred Employees and/or
their qualified beneficiaries who have a COBRA qualifying event that occurs
prior to such Employees’ Effective Hire Date;

 

115



--------------------------------------------------------------------------------

 

(c) any Liabilities resulting from any Action (i) by any Employee relating to
his/her employment or termination of employment with any of the Sellers, except
any Action related to the Purchaser’s failure to perform its obligations under
this Article VII, or (ii) by an applicant with respect to potential employment
with any of the Sellers in the Acquired Business.

(d) any other Liabilities for former employees, Employees and independent
contractors related to the Acquired Business that are not Transferred Employees;

(e) any Liability with respect to the KERP, the KEIP, the Nortel Special
Incentive Plan, the Nortel Networks Negotiated Pension Plan, or any other
retention plan, program or arrangement of the Sellers that provides benefits to
any Transferred Employee; and

(f) any Liability of the Sellers or any ERISA Affiliate under Title IV of ERISA.

SECTION 7.4 Other Employee Covenants.

(a) After the date hereof, and subject to each Party’s disclosure obligations
imposed by Law or by Government Entities and each Party’s obligations hereunder,
the Parties shall not, and shall procure that each of their Affiliates shall
not, issue any announcement or communication to their respective employees or
the Employees, prior to consultation with, and the approval of, the other Party
(not to be unreasonably withheld or delayed) with respect to this Agreement or
any of the transactions contemplated hereby (including any announcement or
communication to any individual employee that the Purchaser is required to
provide under applicable Law). Each Party shall cooperate in respect of the
development and distribution of any announcement and communication to the
employees of the other Party including Employees thereof, with respect to this
Agreement or any of the transactions contemplated hereby.

(b) The Purchaser undertakes to keep the Employee Information in confidence and
that, until the relevant Employee Transfer Date with respect to those Employees
who become Transferred Employees, and at all times with respect to those
Employees who do not become Transferred Employees:

(i) the Purchaser shall, and shall cause the Designated Purchasers to, restrict
the disclosure of the Employee Information only to such of its employees, agents
and advisors as is reasonably appropriate for the purposes of complying with its
obligations pursuant to this Agreement, and the Employee Information shall not
be disclosed to any other Person without the consent of the Main Sellers, such
consent not to be unreasonably withheld;

(ii) the Employee Information shall not be used except for the purposes of
complying with the obligations of the Purchaser and the Designated Purchasers
pursuant to this Agreement, and for the purposes reasonably related to the same,
and shall be returned to the Sellers or destroyed, at the Sellers’ election, if
this Agreement is terminated; and

 

116



--------------------------------------------------------------------------------

 

(iii) the Purchaser shall, and shall cause the Designated Purchasers to, comply
with such additional obligations as may be reasonably required in any particular
jurisdiction to comply with any applicable data privacy Laws.

(c) The Purchaser and the Sellers shall cooperate with each other in order to
provide for an orderly transition of the Transferred Employees from the Sellers
to the Purchaser or the Designated Purchasers, as applicable, and to minimize
the disruption to the respective businesses of the Parties resulting from the
transactions contemplated hereby.

(d) During the Non-Solicitation Period the Sellers shall not, and shall not
permit, cause or encourage any of their Affiliates to, without the advance
written consent of the Purchaser, either directly or indirectly solicit for
employment, hire or otherwise engage to provide services any Transferred
Employee or other employee of the Purchaser or Designated Purchaser unless the
Purchaser or a Designated Purchaser involuntarily terminate the employment of
such employee, without cause, prior to such action by the Sellers; provided,
however, that nothing in this Section 7.4(d) shall prevent the Sellers from
conducting generalized employment searches, including placing bona fide public
advertisements, that are not specifically targeted at such Transferred Employees
or other employees of the Purchaser or Designated Purchaser and hiring such
Transferred Employees or other employees of the Purchaser or Designated
Purchaser identified through such employment searches. During the
Non-Solicitation Period, the Purchaser and the Designated Purchasers shall not,
and shall not permit, cause or encourage any of their Affiliates to, without the
Seller’s advance written consent, either directly or indirectly solicit for
employment, hire or otherwise engage to provide services (i) any of the
employees of the Sellers (other than Employees), unless the Sellers
involuntarily terminate the employment of such employee, without cause, prior to
such action by the Purchaser or the Designated Purchasers or as otherwise
permitted by the Transition Services Agreement, or (ii) any Employees who have
rejected an Offer of the Purchaser or a Designated Purchasers or objected to
their transfer of employment to the Purchaser or a Designated Purchasers
pursuant to this Agreement or Employees to whom the Purchaser or a Designated
Purchaser did not make a compliant Offer pursuant to Section 7.1.1; provided,
however, that nothing in this Section 7.4(d) shall prevent the Purchaser or the
Designated Purchasers from conducting generalized employment searches, including
placing bona fide public advertisements, that are not specifically targeted at
such employees or former employees of the Sellers and hiring such employees or
former employees of the Sellers identified through such employment searches.

(e) As of the Effective Hire Date, the Sellers and their Affiliates shall
release any non-competition or confidentiality obligations in respect of the
Acquired Business or Assets binding to the Transferred Employees which would
survive the termination of the employment relationship between the Sellers and
the Transferred Employees. For the avoidance of doubt, this release shall
operate only to facilitate the Transferred Employees’ employment with the
Purchaser or a Designated Purchaser, as applicable, in the Acquired Business and
the subject non-competition and confidentiality obligations shall remain in full
force and effect as to all other aspects of the Sellers’ business and all other
Persons.

(f) Each Party shall reasonably cooperate to communicate relevant information to
Employees relating to this Agreement and the transactions contemplated
hereunder, and shall provide copies of all notices required by Law and related
to the transactions

 

117



--------------------------------------------------------------------------------

contemplated by this Agreement to the other Party. Each Party shall provide
copies of such communications to the other Party reasonably in advance of
distribution, and shall provide an opportunity for such other Party to comment.

(g) In the event and for so long as the Seller is actively contesting or
defending against any third party Action or Claim in which the Employee Records
are pertinent, the Purchaser or Designated Purchaser agrees to provide
reasonable access to Employee Records solely for the purposes of such Action or
Claim, at the cost of the Sellers.

(h) The Sellers shall use reasonable efforts to provide updated Employee
Information to the Purchaser on the first Business Day of each month beginning
after the date hereof and shall provide the Purchaser with the final updated
Employee Information with respect to Employees ten (10) Business Days prior to
the Closing Date in order to reflect Employee hiring, promotions, demotions,
transfers, or other status changes and attrition, and further accruals or
reductions or, if and to the extent applicable to such schedule, other changes
in each Employee’s compensation from the date hereof to the Closing Date, in
each case if and only to the extent permitted under Section 5.9.

SECTION 7.5 Sole Benefit of the Sellers and the Purchaser or Designated
Purchaser. The terms and provisions of this Article VII are for the sole benefit
of the Sellers and the Purchaser or Designated Purchaser. Nothing contained
herein, express or implied (i) shall be construed to establish, amend, or modify
any Seller Employee Plan, any Purchaser Employee Plan, or any other benefit
plan, program, agreement or arrangement, (ii) shall alter or limit the ability
of the Purchaser or Designated Purchaser, the Sellers, or any of their
respective Affiliates to amend, modify or terminate any Seller Employee Plan,
any Purchaser Employee Plan (other than as provided in Section 7.1.2(E), or any
other benefit or employment plan, program, agreement or arrangement after the
Closing Date, (iii) is intended to confer or shall confer upon any current or
former employee any right to employment or continued employment, or constitute
or create an employment agreement with any Transferred Employee, or (iv) is
intended to confer or shall confer upon any individual or any legal
representative of any individual (including employees, retirees, or dependents
or beneficiaries of employees or retirees and including collective bargaining
agents or representatives) any right as a third-party beneficiary of this
Agreement.

ARTICLE VIII.

CONDITIONS TO THE CLOSING

SECTION 8.1 Conditions to Each Party’s Obligation. The Parties’ obligation to
effect, and, as to the Purchaser, to cause the relevant Designated Purchasers to
effect, the Closing is subject to the satisfaction or the express written waiver
of the Primary Parties, at or prior to the Closing, of the following conditions:

 

118



--------------------------------------------------------------------------------

 

(a) Regulatory Approvals. All Mandatory Regulatory Approvals shall have been
obtained and shall remain in force and effect and have not been set aside or
modified, on appeal or otherwise.

(b) No Injunctions or Restraints. There shall be in effect no Law, or any
material order, injunction, decree or judgment of any Court or other Government
Entity in the U.S., Canada or the United Kingdom, or of any European Union
Entity staying, enjoining, preventing or prohibiting the consummation of any of
the transactions contemplated hereby or by the EMEA Asset Sale Agreement, and
there shall not be any proceedings pending by any Government Entity in the U.S.,
Canada, U.K. or any European Union Entity seeking to stay, enjoin, prevent or
prohibit the consummation of any of the transactions contemplated hereby or by
the EMEA Asset Sale Agreement.

(c) Satisfaction of Conditions under EMEA Asset Sale Agreement. The conditions
to Closing of the EMEA Asset Sale Agreement set out in Clause 15.1 thereof
(other than the conditions regarding the satisfaction or waiver of the
conditions set out in this Section 8.1) shall have been satisfied or waived in
accordance with the terms of the EMEA Asset Sale Agreement (provided, that a
Party may not assert the failure of this condition to be satisfied in the event
that such failure is the result of, or has been caused by, a breach by such
Party or its Affiliates of this Agreement or the EMEA Asset Sale Agreement that
caused the applicable condition to Closing in the EMEA Asset Sale Agreement to
not be satisfied).

(d) Consummation of Closing under EMEA Asset Sale Agreement. The transactions
contemplated by the EMEA Asset Sale Agreement to be completed as of the Closing
shall be completed contemporaneously with the Closing hereunder.

(e) U.S. Sale Order and Canadian Approval and Vesting Order. After notice and a
hearing as required by section 363(b) and as defined in section 102(1) of the
U.S. Bankruptcy Code, the U.S. Bankruptcy Court shall have entered the U.S. Sale
Order and such Order shall be a Final Order. In addition, the Canadian Court
shall have granted the Canadian Approval and Vesting Order and such Order shall
be a Final Order.

SECTION 8.2 Conditions to the Sellers’ Obligation. The Sellers’ obligation to
effect the Closing shall be subject to the fulfillment (or express written
waiver by the Main Sellers), at or prior to the Closing, of each of the
following conditions:

(a) No Breach of Representations and Warranties. Each of the representations and
warranties contained in Article III (disregarding all materiality and material
adverse effect qualifications contained therein) shall be true and correct
(i) as if restated on and as of the Closing Date or (ii) if made as of a date
specified therein, as of such date, except, in each case, for any failure to be
true and correct that, individually and together with other such failures, has
not had, and would not reasonably be expected to have, a material adverse effect
on the ability of the Purchaser to consummate the transactions contemplated by
this Agreement.

 

119



--------------------------------------------------------------------------------

 

(b) No Breach of Covenants. The Purchaser shall have performed in all material
respects all material covenants, obligations and agreements contained in this
Agreement required to be performed by the Purchaser on or before the Closing.

(c) Officer Certificate. The Sellers shall be furnished with a certificate of
one of the executive officers of the Purchaser certifying that the conditions
set forth in Sections 8.2(a) and 8.2(b) have been satisfied.

(d) Satisfaction of Conditions under EMEA Asset Sale Agreement. The conditions
to Closing of the EMEA Asset Sale Agreement set out in Clause 15.2 thereof
(other than the conditions regarding the satisfaction or waiver of the
conditions set out in this Section 8.2) shall have been satisfied or waived in
accordance with the terms of the EMEA Asset Sale Agreement.

SECTION 8.3 Conditions to the Purchaser’s Obligation. The Purchaser’s obligation
to effect, and to cause the relevant Designated Purchasers to effect, the
Closing shall be subject to the fulfillment (or express written waiver by the
Purchaser), at or prior to the Closing, of each of the following conditions:

(a) No Breach of Representations and Warranties. Each of the representations and
warranties set forth in Article IV, disregarding all materiality and Material
Adverse Effect qualifications contained therein, shall be true and correct
(i) as if restated on and as of the Closing Date or (ii) if made as of a date
specified therein, as of such date, except in each case for any failure to be
true and correct that, individually and together with other such failures, has
not had and would not reasonably be expected to have a Material Adverse Effect.

(b) No Breach of Covenants. The Sellers shall have complied in all material
respects with all material covenants, obligations and agreements contained in
this Agreement required to be performed by the Sellers on or before the Closing.

(c) Officer Certificate. The Purchaser shall be furnished with a certificate of
an executive officer of one of the Main Sellers certifying that the conditions
set forth in Sections 8.3(a) and 8.3(b) have been satisfied.

(d) Certificates. The Sellers shall have delivered to the Purchaser duly
executed certificates, as set forth in Section 2.3.2(e).

(e) Satisfaction of Conditions under EMEA Asset Sale Agreement. The conditions
to Closing of the EMEA Asset Sale Agreement set out in Clause 15.3 thereof
(other than the conditions regarding the satisfaction or waiver of the
conditions set out in this Section 8.3) shall have been satisfied or waived in
accordance with the terms of the EMEA Asset Sale Agreement.

ARTICLE IX.

TERMINATION

 

120



--------------------------------------------------------------------------------

 

SECTION 9.1 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by mutual written consent of the Primary Parties;

(b) by either Primary Party, upon written notice to the other:

(i) if the Closing does not take place on or prior to the date that is six
(6) months following the date of the Auction;

(ii) if the EMEA Asset Sale Agreement is terminated in accordance with its
terms;

(iii) if the U.S. Sale Order and the Canadian Approval and Vesting Order are not
entered within thirty (30) days after the date of the Auction;

(iv) if the U.S. Debtors Chapter 11 Cases are converted to a liquidation
proceeding under Chapter 7 of the U.S. Bankruptcy Code, and such conversion
materially affects the Sellers’ ability to consummate the transactions
contemplated by this Agreement;

(c) (i) by the Purchaser, upon written notice to the Main Sellers, in the event
of a material breach by the Sellers of the Sellers’ representations, warranties,
agreements or covenants set forth in this Agreement or of the EMEA Sellers under
the EMEA Asset Sale Agreement, which breach would result in a failure of the
conditions to Closing set forth in Section 8.1(a), Section 8.1(c),
Section 8.1(d), Section 8.1(e), Section 8.3(a), Section 8.3(b) or
Section 8.3(e), as applicable, or (ii) by the Main Sellers, upon written notice
to the Purchaser, in the event of a material breach by the Purchaser of the
Purchaser’s representations, warranties, agreements or covenants set forth in
this Agreement or the EMEA Asset Sale Agreement, which breach would result in a
failure of the conditions to Closing set forth in Section 8.1(a),
Section 8.1(c), Section 8.1(d), Section 8.2(a), Section 8.2(b) or
Section 8.2(d), as applicable, and, in each case, which, if capable of being
cured, has not been cured within twenty-five (25) days from receipt of a written
notice thereof from the non-breaching Party;

(d) by the Purchaser, upon written notice to the Main Sellers,

(i) if the Purchaser is the Successful Bidder and the U.S. Sale Hearing and the
Canadian Sale Hearing have not been commenced before the respective Bankruptcy
Courts on or prior to the later of (A) the tenth (10th) Business Day after the
Auction or (B) the first available date thereafter that the U.S. Bankruptcy
Court and the Canadian Court are available to hold a joint hearing;

(ii) if the U.S. Bankruptcy Court has not entered the U.S. Sale Order on or
prior to the date that is five (5) days from the date of the U.S. Sale Hearing;
or

 

121



--------------------------------------------------------------------------------

 

(iii) if the Canadian Court has not entered the Canadian Approval and Vesting
Order on or prior to the date that is five (5) days from the date of Canadian
Sale Hearing; or

(e) (i) by any of the Main Sellers upon written notice to the Purchaser, if the
Purchaser is in material breach of its obligation to close the transactions
contemplated hereby at the Closing, which breach is not cured within five
(5) days from the receipt of a written notice thereof from any Main Seller or
(ii) by the Purchaser upon written notice to the Main Sellers, if the Sellers
are in material breach of any of their respective obligations to close the
transactions contemplated hereby at the Closing, which breach is not cured
within five (5) days from the receipt of a written notice thereof from the
Purchaser;

provided, however, that the right to terminate this Agreement pursuant to
Section 9.1 (b)(i), 9.1(b)(ii) (pursuant to Sections 15.4.2.(A), 15.4.2(B),
15.4.2(C), 15.4.3, 15.4.4 or 15.4.5 of the EMEA Asset Sale Agreement),
Section 9.1(c), Section 9.1(d) or Section 9.1(e) shall not be available to the
Party seeking to terminate if such Party is then in material breach of this
Agreement (or, in the case of 9.1(b)(ii) (pursuant to Section 15.4.2(C) of the
EMEA Asset Sale Agreement, the EMEA Asset Sale Agreement) and such breach has
been the cause of, or has resulted in, the event or condition giving rise to a
right to terminate this Agreement (or, in the case of 9.1(b)(ii) (pursuant to
Section 15.4.2(C) of the EMEA Asset Sale Agreement, the EMEA Asset Sale
Agreement).

SECTION 9.2 Effects of Termination. If this Agreement is terminated pursuant to
Section 9.1:

(a) all further obligations of the Parties under or pursuant to this Agreement
shall terminate without further liability of any Party to the other except for
the provisions of (i) Section 2.2.4 (Good Faith Deposit), (ii) Section 2.2.5
(Escrow), (iii) Section 5.7 (Public Announcements), (iv) Section 5.10
(Transaction Expenses), (v) Section 5.11 (Confidentiality),
(vi) Section 7.4(b)(ii) (Other Employee Covenants), (vii) Section 9.1
(Termination), (viii) this Section 9.2 (Effects of Termination) and (ix) ARTICLE
X (Miscellaneous); provided, that subject to the limitations set forth in
Section 10.14, neither the termination of this Agreement nor anything in this
Section 9.2 shall relieve any Party from liability for any breach of this
Agreement occurring before the termination hereof;

(b) except as required by applicable Law, the Purchaser shall return to the
Sellers all documents, work papers and other material of any of the Sellers
relating to the transactions contemplated hereby, whether so obtained before or
after the execution hereof to the extent and in the manner required by the
Confidentiality Agreement; and

(c) the provisions of the Confidentiality Agreement shall continue in full force
and effect.

ARTICLE X.

MISCELLANEOUS

 

122



--------------------------------------------------------------------------------

 

SECTION 10.1 No Survival of Representations and Warranties or Covenants. Except
for the representations set forth in Section 3.5, no representations or
warranties, covenants or agreements in this Agreement or in any instrument
delivered pursuant to this Agreement shall survive beyond the Closing Date,
except for covenants set forth in Section 5.8, Section 5.26 and Article VI and
covenants and agreements that by their terms are to be satisfied after the
Closing Date, which covenants and agreements shall survive until satisfied in
accordance with their terms.

SECTION 10.2 Remedies. No failure to exercise, and no delay in exercising, any
right, remedy, power or privilege under this Agreement by any Party will operate
as a waiver of such right, remedy, power or privilege, nor will any single or
partial exercise of any right, remedy, power or privilege under this Agreement
preclude any other or further exercise of such right, remedy, power or privilege
or the exercise of any other right, remedy, power or privilege.

SECTION 10.3 No Third-Party Beneficiaries. Except for any acknowledgments,
rights, undertakings, representations or warranties expressed to be for the
benefit of the EMEA Sellers or the Joint Administrators, this Agreement is for
the sole benefit of the Parties and their permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

SECTION 10.4 Consent to Amendments; Waivers. No Party shall be deemed to have
waived any provision of this Agreement or any of the other Transaction Documents
unless such waiver is in writing, and then such waiver shall be limited to the
circumstances set forth in such written waiver. This Agreement and the Ancillary
Agreements shall not be amended, altered or qualified except by an instrument in
writing signed by all the parties hereto or thereto, as the case may be.

SECTION 10.5 Successors and Assigns. Except as otherwise expressly provided in
this Agreement, all representations, warranties, covenants and agreements set
forth in this Agreement or any of the Ancillary Agreements by or on behalf of
the parties hereto or thereto will be binding upon and inure to the benefit of
such parties and their respective successors and permitted assigns. Neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned by any Party without the prior written consent of the Main Sellers in
case of an assignment by the Purchaser or the Purchaser in case of an assignment
by any Seller, which consent may be withheld in such Party’s sole discretion,
except for the following assignments which shall not require consent:
(i) assignment to an Affiliate of a Party (provided, that such Party remains
liable jointly and severally with its assignee Affiliate for the assigned
obligations to the other Party), (ii) assignment by a U.S. Debtor to a
succeeding entity following such U.S. Debtor’s emergence from the Chapter 11
Cases, (iii) assignment by any of the Canadian Debtors pursuant to any plan of
arrangement approved by the Canadian Court and (iv) designation by the Purchaser
of Designated Purchasers pursuant to Section 2.4.

 

123



--------------------------------------------------------------------------------

 

SECTION 10.6 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any questions, claims, disputes, remedies or Actions arising from or related
to this Agreement, and any relief or remedies sought by any Parties, shall be
governed exclusively by the Laws of the State of New York applicable to
contracts made and to be performed in that State and without regard to the rules
of conflict of laws of the State of New York or any other jurisdiction.

(b) To the fullest extent permitted by applicable Law, each Party: (i) agrees
that any claim, action, proceeding by such Party seeking any relief whatsoever
arising out of, or in connection with, this Agreement, or the transactions
contemplated hereby shall be brought only in (A) the U.S. Bankruptcy Court, if
brought prior to the entry of a final decree closing the Chapter 11 Cases, or
the Canadian Court, if brought prior to the termination of the CCAA Cases,
provided, that if (X) a final decree closing the Chapter 11 Cases has not been
entered and (Y) the CCAA Cases have not terminated, the U.S. Debtors, the
Canadian Debtors or the Purchaser may, in accordance with the Cross-Border
Protocol, move the U.S. Bankruptcy Court and the Canadian Court to hold a joint
hearing of the U.S. Bankruptcy Court and the Canadian Court to determine the
appropriate jurisdiction for such claim, action or proceeding, or (B) in the
Federal Courts in the Southern District of New York or the State Courts of the
State of New York, County of Manhattan (collectively, the “New York Courts”), if
brought after entry of a final decree closing the Chapter 11 Cases and
termination of the CCAA Cases (the courts specified in clauses (A) and
(B) collectively, the “Designated Courts”), and shall not be brought in each
case, in any other court in the United States of America, Canada or any court in
any other country; (ii) agrees to submit to the jurisdiction of the Designated
Courts for purposes of all legal proceedings arising out of, or in connection
with, this Agreement or the transactions contemplated hereby; (iii) waives and
agrees not to assert any objection that it may now or hereafter have to the
laying of the venue of such action brought in any Designated Court or any claim
that any such action brought in any Designated Court has been brought in an
inconvenient forum; (iv) agrees that the mailing of process or other papers in
connection with any such action or proceeding in the manner provided in
Section 10.7 or any other manner as may be permitted by Law shall be valid and
sufficient service thereof, and (v) agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law.

(c) Each Seller hereby appoints (i) NNI as its authorized agent (the “Seller
Authorized U.S. Agent”) upon whom process and any other documents may be served
in the Chapter 11 Cases and any Action arising out of, or in connection with,
this Agreement or the transactions contemplated hereby, which may be instituted
in the U.S. Bankruptcy Court or in the New York Courts by any other party
hereto, and (ii) NNL as its authorized agent (the “Seller Authorized Canadian
Agent” and together with the Seller Authorized U.S. Agent, the “Seller
Authorized Agents”) upon whom process and any other documents may be served in
the CCAA Cases and any Action arising out of, or in connection with, this
Agreement or the transactions contemplated hereby, which may be instituted in
the Canadian Court by any other party hereto, which appointment in each case
shall be irrevocable. Each such Seller further agrees to take any and all
action, including the filing of any and all documents and instruments, which may
be

 

124



--------------------------------------------------------------------------------

necessary to continue such appointment in full force and effect as aforesaid.
Service of process upon the applicable Seller Authorized Agent in respect of the
relevant jurisdiction and written notice of such service to the Main Sellers
shall be deemed, in every respect, effective service of process upon every such
Seller.

(d) Section 10.6(b) shall not limit the jurisdiction of (i) the Accounting
Arbitrator set forth in Section 2.2.3.1 (c) or (ii) the arbitrator(s) entrusted
with the resolution of disputes relating to the Transition Services Agreement
pursuant to the provisions of Exhibit 5.25, although claims may be asserted in
the courts referred to in Section 10.6(b) for purposes of enforcing the
jurisdiction and judgments of the Accounting Arbitrator or such arbitrator(s).

(e) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY
ANCILLARY AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.6.

SECTION 10.7 Notices. All demands, notices, communications and reports provided
for in this Agreement shall be in writing and shall be either sent by facsimile
transmission with confirmation to the number specified below or personally
delivered or sent by reputable overnight courier service (delivery charges
prepaid) to any Party at the address specified below, or at such address, to the
attention of such other Person, and with such other copy, as the recipient Party
has specified by prior written notice to the sending Party pursuant to the
provisions of this Section 10.7.

If to the Purchaser to:

Telefonaktiebolaget L M Ericsson (PUBL)

Torshamnsgatan 23

Kista

Stockholm

Sweden

Attention: Per Oscarsson

Attention: Carl Olof Blomqvist

Facsimile: +46-8-18-4085

 

125



--------------------------------------------------------------------------------

 

With copies (that shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York New York, USA 10019-6064

Attention: Stephen J. Shimshak

Attention: Marilyn Sobel

Facsimile: +1-212-373-3990

and

Blake, Cassels & Graydon LLP

199 Bay Street

Suite 2800, Commerce Court West

Toronto, Ontario, Canada M5L 1A9

Attention: Richard Corley

Attention: Susan Grundy

Facsimile: +1-416-863-2653

If to the Main Sellers or the Sellers, to:

Nortel Networks Corporation

5945 Airport Road

Suite 360

Mississauga, Ontario, Canada L4V 1R9

Attention:   

Anna Ventresca

General Counsel-Corporate, Corporate Secretary and

Chief Compliance Officer

Facsimile: +1-905-863-2057

Nortel Networks Limited

5945 Airport Road

Suite 360

Mississauga, Ontario, Canada L4V 1R9

Attention:   

Anna Ventresca

General Counsel-Corporate, Corporate Secretary and

Chief Compliance Officer

Facsimile: +1-905-863-2057

Nortel Networks Inc.

Legal Department

220 Athens Way, Suite 300

Nashville, Tennessee, USA 37228

Attention:   

Lynn C. Egan

Secretary

Facsimile: +1-615-432-4067

 

126



--------------------------------------------------------------------------------

 

With copies (that shall not constitute notice) to:

Nortel Networks Limited

5945 Airport Road

Suite 360

Mississauga, Ontario

Canada L4V 1R9

Attn:   

Robert Fishman

Senior Counsel

Facsimile: +1-347-427-3815 & +1-615-432-4067

and

Nortel Networks Inc.

Legal Department

220 Athens Way, Suite 300

Nashville, TN 37228

USA

Attention:   

Robert Fishman

Senior Counsel

Facsimile: +1-347-427-3815 & +1-615-432-4067

and

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

United States

Attention:   

James L. Bromley

Paul Marquardt

Facsimile: +1-212-225-3999

and

Ogilvy Renault LLP

200 Bay Street

Suite 3800, P.O. Box 84

Royal Bank Plaza, South Tower

Toronto, Ontario M5J 2Z4

Canada

Attention:   

Michael Lang

Facsimile:   

+1-416-216-3930

Any such demand, notice, communication or report shall be deemed to have been
given pursuant to this Agreement when delivered personally, when confirmed if by
facsimile transmission, or on the calendar day after deposit with a reputable
overnight courier service, as applicable.

 

127



--------------------------------------------------------------------------------

 

SECTION 10.8 Exhibits; Sellers Disclosure Schedule.

(a) The Sellers Disclosure Schedule and the Exhibits attached hereto constitute
a part of this Agreement and are incorporated into this Agreement for all
purposes as if fully set forth herein.

(b) For purposes of the representations and warranties of the Sellers contained
in this Agreement, disclosure in any section of the Sellers Disclosure Schedule
of any facts or circumstances shall be deemed to be adequate response and
disclosure of such facts or circumstances with respect to all representations or
warranties by the Sellers calling for disclosure of such information, whether or
not such disclosure is specifically associated with or purports to respond to
one or more of such representations or warranties, if it is reasonably apparent
from the Sellers Disclosure Schedule that such disclosure is applicable. The
inclusion of any information in any section of the Sellers Disclosure Schedule
or other document delivered by the Sellers pursuant to this Agreement shall not
be deemed to be an admission or evidence of the materiality of such item, nor
that such item could have a Material Adverse Effect, nor shall it establish a
standard of materiality for any purpose whatsoever.

SECTION 10.9 Counterparts. The Parties may execute this Agreement in two or more
counterparts (no one of which need contain the signatures of all Parties), each
of which will be an original and all of which together will constitute one and
the same instrument.

SECTION 10.10 No Presumption. The Parties agree that this Agreement was
negotiated fairly between them at arm’s length and that the final terms of this
Agreement are the product of the Parties’ negotiations. Each Party represents
and warrants that it has sought and received experienced legal counsel of its
own choosing with regard to the contents of this Agreement and the rights and
obligations affected hereby. The Parties agree that this Agreement shall be
deemed to have been jointly and equally drafted by them, and that the provisions
of this Agreement therefore should not be construed against a Party on the
grounds that such Party drafted or was more responsible for drafting the
provisions.

SECTION 10.11 Severability. If any provision, clause, or part of this Agreement,
or the application thereof under certain circumstances, is held invalid, illegal
or incapable of being enforced in any jurisdiction, (i) as to such jurisdiction,
the remainder of this Agreement or the application of such provision, clause or
part under other circumstances, and (ii) as for any other jurisdiction, all
provisions of this Agreement, shall not be affected and shall remain in full
force and effect, unless, in each case, such invalidity, illegality or
unenforceability in such jurisdiction materially impairs the ability of the
Parties to consummate the transactions contemplated by this Agreement. Upon such
determination that any clause or other provision is invalid, illegal or
incapable of being enforced in such jurisdiction, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible even in such jurisdiction.

 

128



--------------------------------------------------------------------------------

 

SECTION 10.12 Headings. The headings used in this Agreement are for the purpose
of reference only and shall not affect the meaning or interpretation of any
provision of this Agreement.

SECTION 10.13 Entire Agreement.

(a) This Agreement, the other Transaction Documents, the Confidentiality
Agreement and the Clean Team Confidentiality Agreement together set forth the
entire understanding of the Parties relating to the subject matter thereof, and
all prior or contemporaneous understandings, agreements, representations and
warranties, whether written or oral, are superseded by this Agreement, the other
Transaction Documents, the Confidentiality Agreement and the Clean Team
Confidentiality Agreement, and all such prior or contemporaneous understandings,
agreements, representations and warranties are hereby terminated. In the event
of any irreconcilable conflict between this Agreement and any other Transaction
Documents, the Confidentiality Agreement or the Clean Team Confidentiality
Agreement, the provisions of this Agreement shall prevail, regardless of the
fact that certain other Transaction Documents, such as the Local Sale
Agreements, may be subject to different governing Laws.

(b) For the sake of clarity, the provisions of the EMEA Asset Sale Agreement
have been drafted separately from the provisions in the body of this Agreement
to reflect differing market practices in the countries of jurisdiction of the
EMEA Sellers. Unless the context specifically requires, the provisions contained
in the body of this Agreement and the provisions of the EMEA Asset Sale
Agreement shall be interpreted independently and without reference to each
other.

SECTION 10.14 Availability of Equitable Relief; Specific Performance. The
Parties agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, subject to the
limitations set forth in this Section 10.14, each of the Parties shall, without
the posting of bond or other security (any requirement for which the Parties
hereby waive), be entitled to equitable relief to prevent or remedy breaches of
this Agreement, without the proof of actual damages, including in the form of an
injunction or injunctions or orders for specific performance in respect of such
breaches. Each Party agrees to waive any requirement for the security or posting
of any bond in connection with any such equitable remedy. Each Party further
agrees that the only permitted objections that it may raise in response to any
action for such equitable relief is that it contests the existence of a breach
or threatened breach of the provisions of this Agreement or that equitable
relief is not permitted pursuant to this Section 10.14, and no Party will
allege, and each Party hereby waives the defense or counterclaim, that there is
an adequate remedy at Law except as expressly provided in this Section 10.14.
For the avoidance of doubt, the Parties agree that specific performance shall
not constitute the sole and exclusive remedy of the Parties, whether at Law or
equity, for any and all breaches after Closing of the terms and conditions of
this Agreement. In no event shall any Party be liable for special, exemplary,
consequential or punitive damages.

 

129



--------------------------------------------------------------------------------

 

SECTION 10.15 Bulk Sales Laws. Subject to the entry of the U.S. Sale Order and
the Canadian Approval and Vesting Order, each Party waives compliance by the
other Party with any applicable bulk sales Law.

SECTION 10.16 Main Sellers as Representatives of Other Sellers.

(a) For all purposes of this Agreement:

(i) each Other Seller listed in Section 10.16(a)(i) of the Sellers Disclosure
Schedule hereby irrevocably appoints NNC as its representative;

(ii) each Other Seller listed in Section 10.16(a)(ii) of the Sellers Disclosure
Schedule hereby irrevocably appoints NNL as its representative; and

(iii) each Other Seller listed in Section 10.16(a)(iii) of the Sellers
Disclosure Schedule hereby irrevocably appoints NNI as its representative.

(b) Pursuant to Section 10.16(a), each of NNC, NNL and NNI shall expressly have
the power to, in the name and on behalf of each of its Respective Affiliates (as
defined below), (i) take all decisions and carry out any actions required or
desirable in connection with this Agreement, including the execution of the
Ancillary Agreements, (ii) send and receive all notices and other communications
required or permitted hereby, and (iii) consent to any amendment, waivers and
modifications hereof.

(c) For the purposes of this Agreement, “Respective Affiliates” means: (i) with
respect to NNC, each Other Seller listed in Section 10.16(a)(i) of the Sellers
Disclosure Schedule, (ii) with respect to NNL, each Other Seller listed in
Section 10.16(a)(ii) of the Sellers Disclosure Schedule, and (ii) with respect
to NNI, all the other U.S. Debtors and each Other Seller listed in
Section 10.16(a)(iii) of the Sellers Disclosure Schedule.

(d) Each Respective Affiliate shall indemnify the Main Seller that acts as
representative of such Respective Affiliate pursuant to this Section 10.16 for,
and hold it harmless against, any loss, liability or expense, including
reasonable attorneys’ fees, incurred by such Main Seller without gross
negligence, bad faith or willful misconduct, for serving in the capacity of
representative of such Respective Affiliate hereunder.

SECTION 10.17 Obligations of the Sellers. When references are made in this
Agreement to certain Sellers causing other Sellers or other Affiliate(s) to
undertake (or to not undertake) certain actions, or agreements are being made on
behalf of certain other Sellers or other Affiliates, “Sellers” for purposes of
such clause shall be deemed to mean, respectively, NNI (in the case of a U.S.
Debtor) and NNL (in the case of a Canadian Debtor other than NNC and a
Non-Debtor Seller).

SECTION 10.18 No Set-Off, Deduction or Counterclaim. Every payment payable by
the Purchaser, the Designated Purchasers and the EMEA Designated Purchasers

 

130



--------------------------------------------------------------------------------

under this Agreement, the EMEA Asset Sale Agreement or under any of the other
Transaction Documents shall be made in full without any set-off or counterclaim
howsoever arising and shall be free and clear of, and without deduction of, or
withholding for or on account of, any amount which is due and payable by the
Sellers or the EMEA Sellers whether under this Agreement, the EMEA Asset Sale
Agreement, under any of the other Transaction Documents or otherwise.

SECTION 10.19 Execution by Other Sellers. The Purchaser hereby acknowledges that
the Other Sellers are not executing this Agreement as of the date hereof. This
Agreement shall be binding on all parties that have executed or acceded to this
Agreement from the time of such execution or accession, regardless of whether
all Sellers have done so. Between the date hereof and the Closing Date, the Main
Sellers hereby agree that they shall cause each Other Seller to execute a
counterpart or accede to this Agreement no later than the Closing Date, agreeing
to be bound as a Seller under this Agreement and authorizing NNC, NNL or NNI, as
applicable, to act as its representative under Section 10.16.

[Remainder of this page intentionally left blank. Signature page follows.]

 

131



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first written above.

 

NORTEL NETWORKS CORPORATION By:  

      /S/ ANNA VENTRESCA

  Name:   Anna Ventresca   Title:   General Counsel – Corporate and Corporate
Secretary By:  

      /S/ JOHN DOLITTLE

  Name:   John Doolittle   Title:   Senior Vice-President, Corporate Services
and Chief Financial Officer NORTEL NETWORKS LIMITED By:  

      /S/ ANNA VENTRESCA

  Name:   Anna Ventresca   Title:   General Counsel – Corporate and Corporate
Secretary By:  

      /S/ JOHN DOLITTLE

  Name:   John Doolittle   Title:   Senior Vice-President, Corporate Services
and Chief Financial Officer NORTEL NETWORKS INC. By:  

      /S/ CLARKE GLASPELL

  Name:   Clarke Glaspell   Title:   Vice-President, Finance

 

132



--------------------------------------------------------------------------------

 

PURCHASER By:  

      /S/ PER OSCARSSON

  Name:   Per Oscarsson   Title:   Head of Mergers & Acquisitions

 

133